 



Exhibit 10.1
EXECUTION VERSION
 
$2,000,000,000
5-YEAR CREDIT AGREEMENT
Dated as of April 21, 2008
Among
NATIONAL OILWELL VARCO, INC.
as Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Co-Lead Arranger and Joint Book Runner
DNB NOR BANK ASA,
as Co-Lead Arranger and Joint Book Runner
THE LENDERS PARTY HERETO FROM TIME TO TIME
 
FORTIS BANK S.A./N.V., NEW YORK BRANCH,
THE BANK OF NOVA SCOTIA
AND
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
Section 1.1 Certain Defined Terms
    1  
Section 1.2 Computation of Time Periods
    16  
Section 1.3 Accounting Terms; Changes in GAAP; Foreign Currency Limits
    16  
Section 1.4 Types of Advances
    17  
Section 1.5 Change of Currency
    17  
Section 1.6 Miscellaneous
    17  
 
       
ARTICLE II THE ADVANCES AND THE LETTERS OF CREDIT
    17  
 
       
Section 2.1 The Advances
    17  
Section 2.2 Method of Borrowing
    21  
Section 2.3 Fees
    25  
Section 2.4 Reduction of Commitments
    26  
Section 2.5 Repayment of Advances
    26  
Section 2.6 Interest
    26  
Section 2.7 Prepayments
    28  
Section 2.8 Breakage Costs
    28  
Section 2.9 Increased Costs
    29  
Section 2.10 Payments and Computations
    30  
Section 2.11 Taxes
    31  
Section 2.12 Illegality
    34  
Section 2.13 Letters of Credit
    34  
Section 2.14 Sharing of Payments, Etc
    39  
Section 2.15 Increase of Commitment
    39  
Section 2.16 Lender Replacement
    40  
Section 2.17 Currency Fluctuations, Mandatory Prepayments and Deposits in the
Cash Collateral Accounts
    41  
Section 2.18 Market Disruption
    42  
Section 2.19 Extension of Maturity Date
    42  
 
       
ARTICLE III CONDITIONS OF LENDING
    43  
 
       
Section 3.1 Conditions Precedent to Initial Borrowings and the Initial Letter of
Credit
    43  
Section 3.2 Conditions Precedent for each Borrowing or Letter of Credit
    44  
Section 3.3 Additional Condition Precedent for Initial Borrowing through
Authorized Agents
    45  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    45  
Section 4.1 Corporate Existence; Subsidiaries
    45  
Section 4.2 Authorization and Validity
    46  
Section 4.3 Corporate Power
    46  
Section 4.4 Authorization and Approvals
    46  
Section 4.5 Enforceable Obligations
    46  
Section 4.6 Financial Statements
    46  
Section 4.7 True and Complete Disclosure
    47  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 4.8 Litigation
    47  
Section 4.9 Use of Proceeds
    47  
Section 4.10 Investment Company Act
    47  
Section 4.11 Taxes
    47  
Section 4.12 Pension Plans
    48  
Section 4.13 Condition of Property; Casualties
    48  
Section 4.14 Insurance
    48  
Section 4.15 No Defaults; No Material Adverse Effect
    48  
Section 4.16 Permits, Licenses, etc
    48  
Section 4.17 Compliance with Laws
    49  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    49  
 
       
Section 5.1 Compliance with Laws, Etc
    49  
Section 5.2 Insurance
    49  
Section 5.3 Preservation of Existence, Etc
    49  
Section 5.4 Payment of Taxes, Etc
    49  
Section 5.5 Visitation Rights
    50  
Section 5.6 Reporting Requirements
    50  
Section 5.7 Maintenance of Property
    51  
Section 5.8 Use of Proceeds
    52  
Section 5.9 Pari Passu
    52  
 
       
ARTICLE VI NEGATIVE COVENANTS
    52  
 
       
Section 6.1 Liens, Etc
    52  
Section 6.2 Indebtedness
    53  
Section 6.3 Senior Notes
    53  
Section 6.4 Limitation on Certain Restrictions
    54  
Section 6.5 Merger, Consolidation or Acquisition; Asset Sales
    54  
Section 6.6 Restricted Payments
    54  
Section 6.7 Affiliate Transactions
    54  
Section 6.8 Other Businesses
    55  
Section 6.9 Maximum Leverage Ratio
    55  
 
       
ARTICLE VII REMEDIES
    55  
 
       
Section 7.1 Events of Default
    55  
Section 7.2 Optional Acceleration of Maturity
    56  
Section 7.3 Automatic Acceleration of Maturity
    57  
Section 7.4 Cash Collateral Account
    57  
Section 7.5 Non-exclusivity of Remedies
    58  
Section 7.6 Right of Set-off
    58  
Section 7.7 Currency Conversion After Maturity
    58  
 
       
ARTICLE VIII AGENCY AND ISSUING LENDER PROVISIONS
    58  
 
       
Section 8.1 Authorization and Action
    58  
Section 8.2 Administrative Agent’s Reliance, Etc
    58  
Section 8.3 The Administrative Agent and its Affiliates
    59  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 8.4 Lender Credit Decision
    59  
Section 8.5 Indemnification
    59  
Section 8.6 Successor Administrative Agent and Issuing Lenders
    60  
Section 8.7 Co-Lead Arrangers, Joint Book Runners, other Agency Titles
    60  
 
       
ARTICLE IX MISCELLANEOUS
    61  
 
       
Section 9.1 Amendments, Etc
    61  
Section 9.2 Notices, Intralinks, Etc
    61  
Section 9.3 No Waiver; Remedies
    62  
Section 9.4 Costs and Expenses
    62  
Section 9.5 Binding Effect
    63  
Section 9.6 Lender Assignments and Participations
    63  
Section 9.7 Indemnification
    65  
Section 9.8 Execution in Counterparts
    65  
Section 9.9 Survival of Representations, etc
    65  
Section 9.10 Severability
    66  
Section 9.11 Usury Not Intended
    66  
Section 9.12 Confidentiality
    66  
Section 9.13 Governing Law; Submission to Jurisdiction
    67  
Section 9.14 Waiver of Jury Trial
    67  
Section 9.15 Waiver of Consequential Damages
    67  
Section 9.16 Judgment Currency
    68  
Section 9.17 Headings Descriptive
    68  
Section 9.18 USA Patriot Act
    68  

EXHIBITS:

         
Exhibit A
  -   Form of Assignment and Acceptance
Exhibit B
  -   Form of Compliance Certificate
Exhibit C
  -   Form of Notice of Borrowing
Exhibit D
  -   Form of Notice of Conversion or Continuation
Exhibit E
  -   Form of Revolving Note
Exhibit F
  -   Form of Swingline Note

         
SCHEDULES:
         
Schedule 1.1(a)
  -   Revolving Commitments
Schedule 1.1(b)
  -   Mandatory Cost Formulae
Schedule 1.1(c)
  -   Existing Letters of Credit

-iii-



--------------------------------------------------------------------------------



 



5-YEAR CREDIT AGREEMENT
     This 5-YEAR CREDIT AGREEMENT (“Agreement”) is entered into as of April 21,
2008, among NATIONAL OILWELL VARCO, INC., a Delaware corporation (“Borrower”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (as defined
below), Co-Lead Arranger and Joint Book Runner, DNB NOR BANK ASA, as Co-Lead
Arranger and Joint Book Runner, and each Lender (as defined below).
     The parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
     “364-Day Credit Agreement” means that certain 364-Day Credit Agreement
dated of even date herewith among the Borrower, Wells Fargo as the
administrative agent, co-lead arranger and joint book runner, DnB NOR Bank ASA
as co-lead arranger and joint book runner and each of the lenders party thereto
from time to time, as amended, supplement, extended or otherwise modified from
time to time.
     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger, consolidation or otherwise
or (b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of related transactions) at least a majority (in number
of votes) of the securities of a corporation which have ordinary voting power
for the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
     “Additional Lender” has the meaning set forth in Section 2.15.
     “Adjusted Prime Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greater of (a) the Prime Rate in effect on such day and
(b) the sum of the Federal Funds Rate in effect on such day plus 1/2% per annum.
     “Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as administrative agent for the Lenders pursuant to Article VIII and
any successor administrative agent in that capacity pursuant to Section 8.6.
     “Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire submitted to and accepted by the Administrative
Agent duly completed by such Lender.
     “Advance” means any Swingline Advance or any Revolving Advance.
     “Affiliate” means (a) as to the Borrower or any Subsidiary thereof, (i) any
other Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such Person or any
Subsidiary of such Person or (ii) any other Person owning beneficially or
controlling thirty percent (30%) or more of the equity interests in such Person,
and (b) as to any other

 



--------------------------------------------------------------------------------



 



Person, any other Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such Person. The term “control” (including the terms “controlled by” or “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or other equity interests, by
contract or otherwise. For purposes of clause (b), a Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person.
     “Agent’s Fee Letter” means the letter agreement dated as of January 8, 2008
between the Borrower and Wells Fargo, as modified or amended from time to time.
     “Agreed Currency” means (a) Dollars, (b) Euro, (c) Pounds Sterling,
(d) Canadian Dollars, (e) Norwegian Kroner, and (f) any other Eligible Currency
which the Borrower requests the Administrative Agent to include as an Agreed
Currency hereunder and which is acceptable to all Lenders and, in connection
with Letters of Credit, which is acceptable to the applicable Issuing Lender.
If, after the designation of any currency as an Agreed Currency (including any
Foreign Currency designated in clause (b) – (f) above) pursuant to the terms
hereof, (x) currency control or other exchange regulations are imposed in the
country in which such currency is issued with the result that different types of
such currency are introduced, (y) such currency, in the reasonable determination
of the Administrative Agent, no longer qualifies as an “Eligible Currency” or
(z) in the reasonable determination of the Administrative Agent, a Dollar Amount
of such currency is not readily calculable, the Administrative Agent shall
promptly notify the Lenders and the Borrower, and such currency shall no longer
be an Agreed Currency until such time as the Administrative Agent, the
applicable Issuing Lender, or the Lenders, as required herein, agree to
reinstate such currency as an Agreed Currency.
     “Agreement” means this 5-Year Credit Agreement dated as of April 21, 2008
among the Borrower, the Administrative Agent, and the Lenders, as it may be
amended hereafter in accordance with its terms.
     “Aggregate Exposure” means the sum of (a) the aggregate outstanding
Advances plus (b) the aggregate Letter of Credit Exposure.
     “Applicable Margin” means, at any time with respect to any Revolving
Advance, Utilization Fees, Facility Fees or letter of credit fees (except as
otherwise provided below), the following percentages based upon the ratings by
Moody’s and S&P, respectively, applicable on such date to the Index Debt:

                                                      Eurocurrency              
          Rate   Prime Rate   Facility   Utilization Tier   Index Debt Rating  
Advances   Advances   Fees   Fees
 
  S&P   Moody’s                                
1
  A+ or higher   A1 or higher     0.180 %     0.000 %     0.070 %     0.050 %
2
  A   A2     0.220 %     0.000 %     0.080 %     0.050 %
3
  A-   A3     0.260 %     0.000 %     0.090 %     0.100 %
4
  BBB+   Baa1     0.320 %     0.000 %     0.100 %     0.100 %
5
  BBB   Baa2     0.450 %     0.000 %     0.120 %     0.100 %
6
  BBB-   Baa3     0.550 %     0.000 %     0.150 %     0.100 %
7
  Lower than BBB-   Lower than Baa3     0.675 %     0.000 %     0.200 %    
0.100 %

2



--------------------------------------------------------------------------------



 



For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the penultimate sentence of this definition), then such rating
agency shall be deemed to have established a rating in Tier 7; (b) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall fall within different Tiers, the Applicable Margin shall be
based on the higher of the two ratings unless one of the two ratings is two or
more Tiers lower than the other, in which case the Applicable Margin shall be
determined by reference to the Tier next above that of the lower of the two
ratings; and (c) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced or published by the
applicable rating agency or, in the absence of such announcement or publication,
on the effective date of such rating. Each change in the Applicable Margin shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Margin shall be determined by reference to the rating
most recently in effect prior to such change or cessation. From the Closing Date
until the first such ratings change, if any, the Applicable Margin shall be
determined by reference to Tier 4.
     “Applicable Time” means, with respect to any borrowings and payments in any
Designated Currency, the local time in the place of settlement for such
Designated Currency as may be determined by the Administrative Agent, the
applicable Swingline Lender or the applicable Issuing Lender, as the case may
be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.
     “Arrangers” means Wells Fargo, and its successors, in its capacity as
co-lead arranger and DnB NOR Bank ASA, and its successors, in its capacity as
co-lead arranger.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in substantially the form of the attached Exhibit A.
     “Authorized Agent” means each officer of any wholly-owned Subsidiary of the
Borrower, who has been duly authorized and appointed by a Responsible Officer of
Borrower to act on behalf of the Borrower in requesting Advances and Letters of
Credit, including, the designation of the currency, amount, Conversions,
continuations and prepayments of, and Interest Periods with respect to, Advances
and the determination of the amounts, terms and beneficiaries of Letters of
Credit.
     “Borrower” has the meaning set forth in the preamble to this Agreement.
     “Borrowing” means a Revolving Borrowing or a Swingline Borrowing.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Legal Requirements of,
or are in fact closed in, Texas or in New York and:
     (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Advance denominated in Dollars, any fundings, disbursements, settlements
and payments in Dollars in respect of any such Eurocurrency Rate Advance, or any
other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Advance, means any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market;

3



--------------------------------------------------------------------------------



 



     (b) if such day relates to any interest rate settings as to a Eurocurrency
Rate Advance denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Advance, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Advance, means a TARGET Day;
     (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Advance denominated in a currency other than Dollars or Euro, means any
such day on which dealings in deposits in the relevant currency are conducted by
and between banks in the London interbank market for such currency or, if such
market is unavailable, then the principal offshore interbank market for such
currency; and
     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Advance denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Advance (other than
any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.
     “Canadian Dollars” means the lawful money of Canada.
     “Canadian Swingline Advance” has the meaning set forth in Section 2.1(b).
     “Canadian Swingline Lender” means The Bank of Nova Scotia as the swing line
lender for the Canadian Swingline Advances, or any successor swing line lender
for Canadian Swingline Advances hereunder.
     “Capital Lease” means, for any Person, any lease of any Property (whether
real, personal or mixed) by that Person as lessee which, in accordance with
GAAP, is or should be accounted for as a capital lease on the balance sheet of
that Person.
     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capital Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.
     “Cash Collateral Accounts” means the special cash collateral account
containing cash deposited pursuant to Sections 2.4(b), 2.13(g), 2.17, 7.2(b), or
7.3(b) to be maintained at the Administrative Agent’s offices in accordance with
Section 7.3.
     “Change in Control” means the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934), directly or
indirectly, of securities of the Borrower (or other securities convertible into
such securities) representing 50% or more of the combined voting power of all
outstanding securities of the Borrower entitled to vote in the election of
directors, other than securities having such power only by reason of the
happening of a contingency.
     “Closing Date” means the date on which all of the conditions precedent set
forth in Section 3.1 have been satisfied.

4



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute.
     “Combined Aggregate Commitments” means, as of any date of determination,
the sum of (a) the aggregate Revolving Commitments under this Agreement and
(b) the aggregate “Revolving Commitments” under, and as defined in, the 364-Day
Credit Agreement.
     “Combined Aggregate Exposure” means, as of any date of determination, the
sum of (a) the Aggregate Exposure and (b) the aggregate outstanding principal
amount of the advances under the 364-Day Credit Agreement.
     “Compliance Certificate” means a certificate of the Borrower in
substantially the form of the attached Exhibit B.
     “Computation Date” means (a) the last Business Day of each calendar
quarter, (b) the date of any proposed Borrowing, (c) the date of any proposed
issuance, increase or extension of a Letter of Credit, (d) the date of any
reduction of Commitments pursuant to Section 2.4 or increase of Commitments
pursuant to Section 2.15, and (e) after an Event of Default has occurred and is
continuing, any other Business Day at the Administrative Agent’s discretion or
upon instruction by the Majority Lenders.
     “Confidential Information” means information that the Borrower furnishes to
the Administrative Agent or any Lender in a writing designated as confidential,
but does not include any such information that is or becomes generally available
to the public or that is or becomes available to the Administrative Agent or
such Lender from a source other than the Borrower that is not, to the
Administrative Agent’s or such Lender’s knowledge, acting in violation of a
confidentiality agreement with the Borrower.
     “Consolidated” refers to the consolidation of the accounts of the Borrower
and its Subsidiaries in accordance with GAAP, including, when used in reference
to the Borrower, principles of consolidation consistent with those applied in
the preparation of the Financial Statements.
     “Consolidated Net Worth” means at any time the consolidated stockholders’
equity of the Borrower and its Subsidiaries calculated on a consolidated basis
as of such time, determined in accordance with GAAP.
     “Controlled Group” means all members of a controlled group of corporations
and all trades (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.
     “Convert”, “Conversion”, and “Converted” each refers to a conversion of
Advances of one Type into Advances of another Type pursuant to Section 2.2(b).
     “Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Agent’s Fee Letter, and each other agreement, instrument or
document executed by the Borrower or any of its Subsidiaries at any time in
connection with this Agreement, including each Notice of Borrowing.
     “Default” means (a) an Event of Default or (b) any event or condition which
with notice or lapse of time or both would, unless cured or waived, become an
Event of Default.
     “Designated Currency” means, (a) for a Revolving Borrowing, the Agreed
Currency which is designated for such Revolving Borrowing, (b) for Swingline
Advances, the Agreed Currency which is designated for such Advances, and (c) for
any Letter of Credit, the Agreed Currency in which such Letter of Credit is
issued.

5



--------------------------------------------------------------------------------



 



     “Dollars” and “$” means lawful money of the United States of America.
     “Dollar Amount” of any currency at any date shall mean (i) the amount of
such currency if such currency is Dollars or (ii) the equivalent in Dollars of
any amount of such currency if such currency is any Foreign Currency, calculated
using the Exchange Rate.
     “Eligible Assignee” means (a) a commercial bank organized under the laws of
the United States, or any State thereof, and having primary capital of not less
than $500,000,000 and approved by the Administrative Agent, each Issuing Lender,
each Swingline Lender and (provided no Default has occurred and is continuing)
the Borrower, which approvals will not be unreasonably withheld, (b) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development and having primary
capital (or its equivalent) of not less than $500,000,000 and approved by the
Administrative Agent, each Issuing Lender, each Swingline Lender and (provided
no Default has occurred and is continuing) the Borrower, which approvals will
not be unreasonably withheld, (c) a Lender and (d) an Affiliate of the
respective assigning Lender with the approval of the Administrative Agent, the
Issuing Lenders and the Swingline Lenders, which approvals will not be
unreasonably withheld.
     “Eligible Currency” means any Foreign Currency provided that: (a) quotes
for loans in such currency are available in the London interbank deposit market;
(b) such currency is freely transferable and convertible into Dollars in the
London foreign exchange market, (c) no approval of a Governmental Authority in
the country of issue of such currency is required to permit use of such currency
by any Lender or Issuing Lender for making loans or issuing letters of credit,
or honoring drafts presented under letters of credit in such currency, and
(d) there is no restriction or prohibition under any applicable Legal
Requirements against the use of such currency for such purposes.
     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.
     “Environmental Claim” means any third party (including governmental
agencies and employees) action, lawsuit, claim, demand, regulatory action or
proceeding, order, decree, consent agreement or notice of potential or actual
responsibility or violation, including claims or proceedings under any
Environmental Law (“Claims”) or any permit issued under any Environmental Law,
including (a) any and all Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Substances or arising from alleged
injury or threat of injury to health or safety in relation to the environment.
     “Environmental Laws” means any and all Legal Requirements arising from,
relating to, or in connection with the environment, health or safety, relating
to (a) the protection of the environment, (b) the effect of the environment on
human health, (c) emissions, discharges or releases of Hazardous Substances into
surface water, ground water or land, or (d) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Substances or wastes or the clean-up or other remediation thereof.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Euro” and “EUR” mean the lawful currency of the participating member
states of the EMU.

6



--------------------------------------------------------------------------------



 



     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board (or any successor), as in effect from
time to time.
     “Eurocurrency Base Rate” means, (a) the rate per annum (rounded upward to
the nearest whole multiple of 1/100th of 1%) equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, and (b) if the
rate as determined under clause (a) is not available at such time for any
reason, then the rate determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in immediately available funds in the approximate amount of the
Eurocurrency Rate Advance being made, continued or converted by the
Administrative Agent and with a term equivalent to such Interest Period would be
offered by the Administrative Agent’s London Branch (or other branch or
Affiliate of the Administrative Agent) to major banks in the London interbank
market for such currency or, if such market is unavailable, then the principal
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.
     “Eurocurrency Rate” means, with respect to a Eurocurrency Rate Advance for
the relevant Interest Period, the interest rate per annum equal to
(a) Eurocurrency Base Rate divided by (b) one minus the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). It is agreed that for purposes of this definition,
Eurocurrency Rate Advances made hereunder shall be deemed to constitute
Eurocurrency Liabilities as defined in Regulation D and to be subject to the
reserve requirements of Regulation D. The Eurocurrency Rate for each outstanding
Eurocurrency Rate Advance shall be adjusted automatically as of the effective
date of any change in the reserve percentage described in clause (b) above.
     “Eurocurrency Rate Advance” means an Advance which bears interest as
provided in Section 2.6(b).
     “Events of Default” has the meaning set forth in Section 7.1.
     “Exchange Rate” for a currency means the rate determined by the
Administrative Agent to be the rate quoted by the Administrative Agent as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Administrative Agent does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that, as to Letters of Credit, the Administrative Agent may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in a Foreign Currency.
     “Existing Credit Agreements” means (a) that certain Amended and Restated
Credit Agreement dated as of June 21, 2005 among the Borrower, Wells Fargo Bank,
National Association, DnB NOR Bank ASA, each as an administrative agent, and the
lenders and other agents party thereto, and (b) that certain Amended and
Restated Credit Agreement dated as of August 31, 2006 among Grant Prideco, Inc.,
certain

7



--------------------------------------------------------------------------------



 



subsidiaries thereof as guarantors, Wells Fargo Bank, National Association, as
administrative agent, Bank of America, N.A. as syndication agent, and the
lenders and other agents party thereto as amended.
     “Existing Letters of Credit” means (a) those letters of credit issued by
Wells Fargo prior to the Closing Date, for the account of the Borrower, any
Subsidiary of the Borrower, Grant Prideco, Inc. or any of its Subsidiaries and
set forth on Schedule 1.1(c), (b) those letters of credit issued by JPMorgan
Chase Bank, N.A. prior to the Closing Date under the Existing Credit Agreements
for the account of the Borrower or any Subsidiary of the Borrower, and set forth
on Schedule 1.1(c) and (c) those letters of credit issued by The Bank of Nova
Scotia prior to the Closing Date under the Existing Credit Agreements for the
account of the Borrower, any Subsidiary of the Borrower, Grant Prideco, Inc. or
any of its Subsidiaries, and set forth on Schedule 1.1(c).
     “Expiration Date” means, with respect to any Letter of Credit, the date on
which such Letter of Credit will expire or terminate in accordance with its
terms.
     “Facility” means, collectively, (a) the revolving credit facility described
in Section 2.1(a), (b) the Swingline Subfacilities, and (c) the letter of credit
subfacility described in Section 2.13(a).
     “Facility Fees” has the meaning set forth in Section 2.3(a).
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
     “Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (b) any Hedging Transaction.
     “Financial Statements” means the financial statements described in
Section 4.6.
     “Foreign Currency” means any currency other than Dollars.
     “Foreign Currency Amount” means with respect to an amount denominated in
Dollars, the equivalent in a Foreign Currency of such amount determined at the
Exchange Rate for the purchase of such Foreign Currency with Dollars, as
determined by the Administrative Agent on the Computation Date applicable to
such amount.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Swingline Lender” means the Canadian Swingline Lender, the UK
Swingline Lender or the Norwegian Swingline Lender.

8



--------------------------------------------------------------------------------



 



     “Foreign Swingline Advance” means the Canadian Swingline Advance, the UK
Swingline Advance or the Norwegian Swingline Advance.
     “GAAP” means United States generally accepted accounting principles as in
effect from time to time, applied on a basis consistent with the requirements of
Section 1.3.
     “Governmental Authority” means any foreign governmental authority
(including any supra-national bodies such as the European Union or the European
Central Bank), the United States of America, any state of the United States of
America and any subdivision of any of the foregoing, and any agency, central
bank, department, commission, board, authority or instrumentality, bureau or
court having jurisdiction over any Lender, the Borrower, or the Borrower’s
Subsidiaries or any of their respective Properties.
     “Hazardous Substance” shall have the meaning assigned to that term in the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Acts of 1986, and shall
also include substances regulated under any other Environmental Law, including
pollutants, contaminants, petroleum, petroleum products, radionuclides,
radioactive materials, and medical and infectious waste.
     “Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.
     “Hedging Transactions” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by a Person which is a
rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
     “Hedging Obligations” of a Person means, without duplication, any and all
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Hedging Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Hedging Transactions.
     “Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money (regardless of whether such obligations would
be, in accordance with GAAP, shown as a short term debt or long term debt on the
consolidated balance sheet of such Person), (b) obligations representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade and any other amounts that are being contested and for
which adequate reserves have been established), (c) obligations of others which
such Person has directly or indirectly, whether or not assumed, secured by Liens
or payable out of the proceeds or production from Property now or hereafter
owned or acquired by such Person (but, if not otherwise assumed, limited to the
extent of such Property’s fair market value), guaranteed or otherwise provided
credit support therefore, (d) to the extent not included in clause (a) above,
any obligations which are evidenced by notes, acceptances, or other instruments,
(e) reimbursement obligations of such Person in respect of drawn or funded
letters of credit, surety bonds, acceptance facilities, or drafts or similar
instruments issued or accepted by banks and other financial institutions for the
account of such Person; (f) obligations of such Person to purchase securities or
other Property arising out of or in connection with the sale of the same or
substantially similar securities or

9



--------------------------------------------------------------------------------



 



Property, (g) Capitalized Lease Obligations, (h) Net Mark-to-Market Exposure
under Hedging Transactions and other Financial Contracts, (i) Hedging
Obligations, and (j) any other financial accommodation which in accordance with
GAAP would be shown as a short term debt or long term debt on the consolidated
balance sheet of such Person.
     “Index Debt” means senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.
     “Interest Period” means, for each Eurocurrency Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Advance or the
date of the Conversion of any Prime Rate Advance into a Eurocurrency Rate
Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.2 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.2. The duration of each
such Interest Period shall be one, two, three or six months, in each case as the
Borrower may select upon notice received by the Administrative Agent not later
than 12:00 p.m. (Houston, Texas time) on the day required under Section 2.2 in
connection with a Revolving Borrowing of such Type of Advance; provided,
however, that:
          (a) Interest Periods commencing on the same date for Advances
comprising part of the same Borrowing shall be of the same duration;
          (b) whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;
          (c) any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and
          (d) no Interest Period shall end after the Maturity Date.
     “Issuing Lender” means (a) with respect to each Existing Letter of Credit,
the Lender that issued such Letter of Credit, (b) with respect to all other
Letters of Credit, Wells Fargo in its capacity as an issuer of Letters of Credit
hereunder and up to three other Lenders designated in writing to the
Administrative Agent by the Borrower (and consented to by such Lender) as an
issuer of Letters of Credit, in their respective capacity as an issuer of
Letters of Credit hereunder, and (c) any Lender acting as a successor issuing
lender pursuant to Section 8.6.
     “Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, injunction, rule, regulation or other restriction (or official
interpretation of any of the foregoing) of, and the terms of any license,
permit, concession, grant or franchise issued by, any Governmental Authority.
     “Lenders” means each of the lenders party to this Agreement, including each
Eligible Assignee that shall become a party to this Agreement pursuant to
Section 9.6.
     “Lending Office” means, with respect to each Lender, the “Lending Office”
of such Lender (or an Affiliate of such Lender) designated for each Type of
Advance in the Administrative Questionnaire

10



--------------------------------------------------------------------------------



 



submitted by such Lender or such other office of such Lender (or an Affiliate of
such Lender) as such Lender may from time to time specify to the Administrative
Agent and the Borrower as the office by which its Advances of such Type are to
be made and maintained.
     “Letter of Credit” means, individually, any letter of credit issued by any
Issuing Lender under the Facility which is subject to this Agreement, including
the letters of credit described on Schedule 1.1(c).
     “Letter of Credit Documents” means, with respect to any Letter of Credit,
such Letter of Credit and any agreements, documents, and instruments entered
into in connection with or relating to such Letter of Credit.
     “Letter of Credit Exposure” means, at any time, the Dollar Amount of the
sum of (a) the aggregate undrawn maximum face amount of each Letter of Credit at
such time and (b) the aggregate unpaid amount of all Reimbursement Obligations
related to Letters of Credit at such time.
     “Letter of Credit Obligations” means the obligations, whether actual or
contingent, of the Borrower under this Agreement in connection with the Letters
of Credit.
     “Leverage Ratio” means, as of any date of calculation, the ratio of the
Borrower’s Total Funded Consolidated Indebtedness outstanding on such date to
its Total Consolidated Capitalization outstanding on such date.
     “Lien” means any lien (statutory or otherwise), mortgage, pledge,
hypothecation, assignment, deposit arrangement, charge, deed of trust, security
interest, encumbrance or other type of preferential arrangement, priority or
other security agreement of any kind or nature whatsoever to secure or provide
for the payment of any obligation of any Person, whether arising by contract,
operation of law or otherwise (including the interest of a vendor or lessor
under any conditional sale agreement, Capital Lease or other title retention
agreement).
     “Majority Lenders” means, as of the date of determination, two or more
Lenders holding more than 50% of the sum of the unutilized aggregate Revolving
Commitments plus the Outstandings (with the aggregate amount of each Lender’s
risk participation and funded participation in Letter of Credit Obligations and
in the Swingline Advances being deemed “held” by such Lender for purposes of
this definition).
     “Mandatory Cost Rate” means, with respect to any period, the percentage
rate per annum determined in accordance with Schedule 1.1(c).
     “Mandatory Revolving Borrowing” means a Revolving Borrowing comprised of
Prime Rate Advances or Eurocurrency Rate Advances made to repay a Swingline
Advance as provided in Section 2.1(b) or to reimburse an Issuing Lender for
unpaid Reimbursement Obligations as provided in Section 2.13(d).
     “Material Adverse Effect” means a material adverse effect on (a) the
business, Property, condition (financial or otherwise), or results of operations
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower to perform its obligations under the Credit Documents to which it is a
party, or (c) the validity or enforceability of any of the Credit Documents or
the rights or remedies of the Administrative Agent or the Lenders thereunder.
     “Maturity Date” means April 21, 2013, as such date may be extended under
Section 2.19.

11



--------------------------------------------------------------------------------



 



     “Maximum Rate” means, as to any particular Lender, the maximum nonusurious
interest rate permitted to such Lender under applicable Legal Requirements.
     “Merger” means the merger of Grant Prideco, Inc., a Delaware corporation
with and into NOV Sub, Inc., a Delaware corporation with NOV Sub, Inc. being the
surviving entity, all pursuant to the terms of the Merger Documents.
     “Merger Documents” means the Agreement and Plan of Merger dated as of
December 16, 2007 among Grant Prideco, Inc., NOV Sub, Inc. and the Borrower and
all other material documents, agreements and instruments executed by any of the
parties thereto and related thereto.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
which is a nationally recognized statistical rating organization.
     “Multiemployer Plan” means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Borrower or any
member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.
     “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all Unrealized Losses over all Unrealized
Profits of such Person arising from Hedging Transactions. Notwithstanding the
foregoing, “Net Mark-to-Market Exposure” shall be determined excluding
recognized but unrealized gains and/or losses attributable to commodity, foreign
currency or interest rate derivative instruments determined under the provisions
of FASB 133, as the same may be further amended, modified or clarified by the
FASB.
     “Norwegian Kroner” or “NOK” means lawful money of the Kingdom of Norway.
     “Norwegian Swingline Advance” has the meaning set forth in Section 2.1(b).
     “Norwegian Swingline Lender” means DnB NOR Bank ASA as the swing line
lender for the Norwegian Swingline Advances, or any successor swing line lender
hereunder.
     “Note” means a Revolving Note or a Swingline Note.
     “Notice of Borrowing” means a notice of borrowing in the form of the
attached Exhibit C and signed by a Responsible Officer of the Borrower or by an
Authorized Agent on behalf of the Borrower.
     “Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit D and signed by a Responsible
Officer of the Borrower or by an Authorized Agent on behalf of the Borrower.
     “Obligations” means all Advances, Reimbursement Obligations, and any other
fees, expenses, reimbursements, indemnities or other obligations payable by the
Borrower to the Administrative Agent, the Lenders, the Issuing Lenders, the
Swingline Lenders or any other indemnified party under the Credit Documents.
     “Operating Lease” of a Person means any lease of Property (other than a
Capital Lease) by such Person as lessee which has an original term (including
any required renewals and any renewals effective at the option of the lessor) of
one year or more.

12



--------------------------------------------------------------------------------



 



     “Outstandings” means, as of the date of determination, the sum of
(a) Dollar Amount of the aggregate outstanding principal amount of the Revolving
Advances and the Swingline Advances plus (b) the Dollar Amount of the Letter of
Credit Exposure.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, applicable Issuing
Lender, or applicable Swingline Lender, as the case may be, in accordance with
banking industry rules on interbank compensation, and (b) with respect to any
amount denominated in a Foreign Currency, the rate of interest per annum at
which overnight deposits in such Foreign Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of the Administrative Agent,
applicable Issuing Lender or applicable Swingline Lender in the applicable
offshore interbank market for such currency to major banks in such interbank
market.
     “Participating Member State” means each state so described in any EMU
Legislation.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permitted Liens” means the Liens permitted to exist pursuant to
Section 6.1.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, limited
liability company, joint venture or other entity, or a government or any
political subdivision or agency thereof or any trustee, receiver, custodian or
similar official.
     “Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
     “Pounds Sterling” and/or “£” means lawful money of the United Kingdom of
Great Britain and Northern Ireland.
     “Pro Rata Share” means, as to each Lender (a) the ratio (expressed as a
percentage) of such Lender’s Revolving Commitment at such time to the aggregate
Revolving Commitments at such time, (b) if the Revolving Commitments have been
terminated, the ratio (expressed as a percentage) of the sum of such Lender’s
aggregate outstanding Revolving Advances and participation interest in the
Letter of Credit Exposure and the Swingline Advances at such time to the
aggregate outstanding Revolving Advances, Swingline Advances, and Letter of
Credit Exposure of all the Lenders at such time, or (c) if the Revolving
Commitments have been terminated, all Letter of Credit Obligations have been
paid in full, all Letters of Credit have been terminated or expired and all
Advances have been paid in full, the ratio (expressed as a percentage) that was
most recently in effect.
     “Prime Rate” means at any time the rate of interest most recently announced
by Wells Fargo at its principal office in San Francisco, California as its prime
rate, whether or not the Borrower has notice thereof, with the understanding
that the Prime Rate is one of Wells Fargo’s base rates and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Wells Fargo may
designate. Each change in the Prime Rate shall be effective on the day the
change is announced by Wells Fargo.

13



--------------------------------------------------------------------------------



 



     “Prime Rate Advance” means an Advance which bears interest as provided in
Section 2.6(a). All Prime Rate Advances shall be denominated in Dollars.
     “Property” of any Person means any and all property (whether real,
personal, or mixed, tangible or intangible) or other assets owned, leased or
operated by such Person.
     “Register” has the meaning set forth in paragraph (d) of Section 9.6.
     “Reimbursement Obligations” means all of the obligations of the Borrower
set forth in Section 2.13(d).
     “Reportable Event” means any of the events set forth in Section 4043(b) of
ERISA and the regulations issued under such section, with respect to a Plan.
     “Responsible Officer” means the Chief Executive Officer, the President, the
Chief Financial Officer, any Vice President, any Treasurer, any Assistant
Treasurer, any Secretary, any Assistant Secretary or Manager of any Person.
     “Restricted Payment” means (a) any direct or indirect payment (other than
scheduled payments), prepayment, redemption, defeasance, retirement, purchase
of, or other acquisition of or deposit of funds or Property for the payment
(other than scheduled payments), prepayment, redemption, defeasance, retirement,
or purchase of Senior Notes, and (b) the making by any Person of any dividends
or other distributions (in cash, property, or otherwise) on, or payment for the
purchase, redemption or other acquisition or retirement of, any shares of any
capital stock or other ownership interests of such Person, other than dividends
payable in such Person’s stock or ownership interests.
     “Revolving Advance” means an advance made by a Lender to the Borrower
pursuant to Section 2.1(a).
     “Revolving Borrowing” means a borrowing consisting of simultaneous
Revolving Advances made by each Lender pursuant to Section 2.1(a) or Converted
by each Lender to Revolving Advances of a different Type pursuant to
Section 2.2(b).
     “Revolving Commitment” means, with respect to any Lender, the amount set
opposite such Lender’s name on Schedule 1.1(a) as its Revolving Commitment, or
if such Lender has entered into any Assignment and Acceptance or such Lender is
an Additional Lender, the amount set forth for such Lender as its Revolving
Commitment in the Register maintained by the Administrative Agent pursuant to
Section 9.6(d), as such amount may be reduced pursuant to Section 2.4 or
increased pursuant to Section 2.15 or 2.16.
     “Revolving Note” means a promissory note of a Borrower payable to the order
of any Lender, in substantially the form of the attached Exhibit E evidencing
Indebtedness of such Borrower to such Lender resulting from Revolving Advances
owing to such Lender.
     “S&P” means Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc., or any successor thereof which is a nationally
recognized statistical rating organization.
     “SEC” means the United States Securities and Exchange Commission.
     “Senior Notes” means any senior debt securities of the Borrower.

14



--------------------------------------------------------------------------------



 



     “Senior Note Documents” means any indenture, note or other agreement
evidencing or governing the Senior Notes, as such indenture, note or other
agreement may be amended, supplemented or otherwise modified as permitted
hereby.
     “Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, or other business entity of which more than 50% of
the outstanding shares of capital stock (or other equivalent interests) having
by the terms thereof ordinary voting power under ordinary circumstances to elect
a majority of the board of directors or Persons performing similar functions
(or, if there are no such directors or Persons, having general voting power) of
such entity (irrespective of whether at the time capital stock (or other
equivalent interests) of any other class or classes of such entity shall or
might have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned or controlled by such Person, by such Person and
one or more Subsidiaries of such Person or by one or more Subsidiaries of such
Person.
     “Swingline Advance” means a US Swingline Advance, Canadian Swingline
Advance, a UK Swingline Advance or a Norwegian Swingline Advance.
     “Swingline Borrowing” means the making of a Swingline Advance by a
Swingline Lender under Section 2.1(b).
     “Swingline Due Date” means the 14th and the last day of each calendar
month.
     “Swingline Lender” means the US Swingline Lender, Canadian Swingline
Lender, UK Swingline Lender or the Norwegian Swingline Lender.
     “Swingline Rate” means, as to any Swingline Advance, the Adjusted Prime
Rate or such other rate per annum agreed to from time to time in writing between
the Borrower and the applicable Swingline Lender.
     “Swingline Note” means a promissory note of the Borrower payable to the
order of the applicable Swingline Lender in substantially the form of the
attached Exhibit F, evidencing the Indebtedness of the Borrower to such
Swingline Lender from Swingline Advances owing to such Swingline Lender.
     “Swingline Subfacilities” means the revolving credit facilities as provided
by the applicable Swingline Lenders, in either case, as provided under
Section 2.1(b) as a subfacility of the Facility.
     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system or the TARGET2 payment
system (or, if either of such payment systems cease to be operative, such other
payment system (if any) determined by the Administrative Agent to be a suitable
replacement) is open for the settlement of payments in Euro.
     “Termination Event” means (a) the occurrence of a Reportable Event with
respect to a Plan, as described in Section 4043 of ERISA and the regulations
issued thereunder (other than a Reportable Event not subject to the provision
for 30-day notice to the PBGC under such regulations), (b) the withdrawal of the
Borrower or any of its Affiliates from a Plan during a plan year in which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
giving of a notice of intent to terminate a Plan under Section 4041(c) of ERISA,
(d) the institution of proceedings to terminate a Plan by the PBGC, or (e) any
other event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

15



--------------------------------------------------------------------------------



 



     “Total Consolidated Capitalization” means the sum of the Total Funded
Consolidated Indebtedness and Consolidated Net Worth.
     “Total Funded Consolidated Indebtedness” means at any time the aggregate
Dollar Amount of Indebtedness of the Borrower and its Subsidiaries which is
(a) of the type described in clause (a), (d), (e), (g) or (j) of the definition
of “Indebtedness” or (b) of the type described in clause (c) of the definition
of “Indebtedness” to the extent that such lien secures or such guaranty covers
Indebtedness of the type described in clause (a), (d), (e), (g) or (j) of the
definition of “Indebtedness”.
     “Type” has the meaning set forth in Section 1.4.
     “UK Swingline Advance” has the meaning set forth in Section 2.1(b).
     “UK Swingline Lender” means Barclays Bank plc as the swing line lender for
the UK Swingline Advances, or any successor swing line lender hereunder.
     “Unrealized Losses” means, with respect to any Hedging Transaction, the
fair market value of the cost to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
     “Unrealized Profits” means, with respect to any Hedging Transaction, the
fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
     “US Swingline Advance” has the meaning set forth in Section 2.1(b).
     “US Swingline Lender” means Wells Fargo as the swing line lender for the US
Swingline Advances, or any successor swing line lender hereunder.
     “Wells Fargo” means Wells Fargo Bank, National Association.
     Section 1.2 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
     Section 1.3 Accounting Terms; Changes in GAAP; Foreign Currency Limits.
          (a) All accounting terms not specifically defined in this Agreement
shall be construed in accordance with GAAP applied on a consistent basis with
those applied in the preparation of the Financial Statements.
          (b) Unless otherwise indicated, all financial statements of the
Borrower, all calculations for compliance with covenants in this Agreement, and
all calculations of any amounts to be calculated under the definitions in
Section 1.1 shall be based upon the Consolidated accounts of the Borrower and
its Subsidiaries in accordance with GAAP.
          (c) If any changes in accounting principles after the Closing Date are
required by GAAP or the Financial Accounting Standards Board of the American
Institute of Certified Public Accountants or similar agencies results in a
change in the method of calculation of, or affects the results of such
calculation of, any of the financial covenants, standards or terms found in this
Agreement, then the parties shall enter into and diligently pursue negotiations
in order to amend such financial covenants,

16



--------------------------------------------------------------------------------



 



standards or terms so as to equitably reflect such change, with the desired
result that the criteria for evaluating the Borrower’s and its Consolidated
Subsidiaries’ financial condition shall be the same after such change as if such
change had not been made.
          (d) Wherever in this Agreement in connection with a Revolving
Borrowing, a Swingline Borrowing, Conversion, continuation or prepayment of a
Eurocurrency Rate Advance, or the issuance, amendment or extension of a Letter
of Credit, an amount (such as a required minimum or multiple amount) is
expressed in Dollars, but such Borrowing, Eurocurrency Rate Advance, or Letter
of Credit is denominated in a Foreign Currency, such amount shall be the
equivalent in a Foreign Currency of such amount determined at the Exchange Rate
for the purchase of such Foreign Currency with Dollars, as determined by the
Administrative Agent on the Computation Date applicable to such amount (rounded
to the nearest unit of such Foreign Currency, with 0.5 of a unit being rounded
upward).
     Section 1.4 Types of Advances. Advances are distinguished by “Type”. The
“Type” of an Advance refers to the determination whether such Advance is a
Eurocurrency Rate Advance, Prime Rate Advance, a Canadian Swingline Advance, a
Norwegian Swingline Advance, UK Swingline Advance, a US Swingline Advance, each
of which constitutes a Type.
     Section 1.5 Change of Currency.
     (a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent, upon consultation with the
Borrower, may from time to time specify to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent, upon
consultation with the Borrower, may from time to time specify to be appropriate
to reflect a change in currency of any other country and any relevant market
conventions or practices relating to the change in currency.
     Section 1.6 Miscellaneous. The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Article, Section, Schedule and Exhibit references are to Articles and
Sections of and Schedules and Exhibits to this Agreement, unless otherwise
specified.
ARTICLE II
THE ADVANCES AND THE LETTERS OF CREDIT
     Section 2.1 The Advances.
          (a) Revolving Advances. Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Advances to the
Borrower from time to time on any

17



--------------------------------------------------------------------------------



 



Business Day prior to the Maturity Date in an aggregate amount not to exceed at
any time outstanding an amount equal to such Lender’s Revolving Commitment less
the sum of the Dollar Amount of (i) the aggregate principal amount of Revolving
Advances owing to such Lender at such time, (ii) such Lender’s Pro Rata Share of
the aggregate of the Letter of Credit Exposure at such time, and (iii) such
Lender’s Pro Rata Share of the Swingline Advances; provided that, (A) before and
after giving effect to such Borrowing, the aggregate Dollar Amount of all
outstanding Revolving Advances, Swingline Advances and Letter of Credit Exposure
at any time may not exceed the aggregate Revolving Commitments at such time,
(B) such Revolving Advances may be denominated and funded in any Agreed Currency
and (C) before and after giving effect to such Borrowing, the aggregate Dollar
Amount of all outstanding Revolving Advances, Swingline Advances and Letter of
Credit Exposure which are denominated in Norwegian Kroner may not exceed
$500,000,000 at any time. Within the limits of each Lender’s Revolving
Commitment, the Borrower may from time to time prepay pursuant to Section 2.7
and reborrow under this Section 2.1(a).
          (b) Swingline Advances.
     (i) On the terms and conditions set forth in this Agreement, (A) the US
Swingline Lender agrees to, from time-to-time on any Business Day during the
period from the date of this Agreement until the Maturity Date, make advances
(“US Swingline Advances”) to the Borrower in an aggregate principal amount not
to exceed $200,000,000 outstanding at any time and denominated in US Dollars;
(B) the Canadian Swingline Lender agrees to, from time-to-time on any Business
Day during the period from the date of this Agreement until the Maturity Date,
make advances (“Canadian Swingline Advances”) to the Borrower in an aggregate
principal amount not to exceed $100,000,000 outstanding at any time and
denominated in Canadian Dollars or US Dollars; (C) the Norwegian Swingline
Lender agrees to, from time-to-time on any Business Day during the period from
the date of this Agreement until the Maturity Date, make advances (“Norwegian
Swingline Advances”) to the Borrower in an aggregate principal amount not to
exceed $100,000,000 outstanding at any time and denominated in Norwegian Kroner
or US Dollars; provided that, before and after giving effect to such Borrowing,
the aggregate Dollar Amount of all outstanding Revolving Advances, Swingline
Advances and Letter of Credit Exposure which are denominated in Norwegian Kroner
may not exceed $500,000,000 at any time; and (D) the UK Swingline Lender agrees
to, from time-to-time on any Business Day during the period from the date of
this Agreement until the Maturity Date, make advances (“UK Swingline Advances”)
to the Borrower in an aggregate principal amount not to exceed $100,000,000
outstanding at any time and denominated in Pounds Sterling or US Dollars;
provided that, (x) with respect to all Swingline Subfacilities, before and after
giving effect to any such Borrowing, the aggregate Dollar Amount of the sum of
all outstanding Revolving Advances, Swingline Advances and the Letter of Credit
Exposure may not exceed the aggregate Revolving Commitments at such time;
(y) with respect to all Swingline Subfacilities, no Swingline Advance shall be
made if the statements set forth in Section 3.2 are not true on the date of the
making of such Swingline Advance, it being agreed by the Borrower that the
giving of the applicable Notice of Borrowing and the acceptance by the Borrower
of the proceeds of such Swingline Advance shall constitute a representation and
warranty by the Borrower that on the date of such Swingline Advance such
statements are true; and (z) with respect to any Foreign Swingline Advance,
whether denominated in US Dollars or any Foreign Currency, such Foreign
Swingline Advance shall be in a minimum amount of $500,000. Subject to the other
provisions hereof, the Borrower may from time-to-time borrow, prepay (in whole
or in part) and reborrow Swingline Advances. Immediately upon the making of a
Swingline Advance, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Swingline Lender a risk
participation in such Swingline Advance in an amount equal to its Pro Rata Share
of such Swingline Advance.

18



--------------------------------------------------------------------------------



 



     (ii) Except as provided in the following clause (iv) below, each request
for a US Swingline Advance shall be made pursuant to telephone notice to the US
Swingline Lender given no later than 1:00 p.m. (Houston, Texas time) on the date
of the proposed Swingline Advance, promptly confirmed by a completed and
executed Notice of Borrowing telecopied to the Administrative Agent. The US
Swingline Lender will promptly (but in any event prior to 3:00 p.m. (Houston,
Texas time) on the date of such proposed US Swingline Advance make such US
Swingline Advance available to the Borrower at the Borrower’s account with the
Administrative Agent or such other accounts as may be designated by the
Borrower.
     (iii) Except as provided in the following clause (iv) below, each request
for a Foreign Swingline Advance shall be made pursuant to telephone notice to
the applicable Foreign Swingline Lender, together with a written notice to the
Administrative Agent, given no later than 10:00 a.m. in the Applicable Time
specified by the applicable Foreign Swingline Lender, promptly confirmed by a
completed and executed Notice of Borrowing telecopied to the applicable Foreign
Swingline Lender and the Administrative Agent. If, on the date such request is
made, the Dollar Amount of the sum of the outstanding Revolving Advances and the
Letter of Credit Exposure is equal to or less than 50% of the aggregate
Revolving Commitments, then subject to the terms and conditions hereof, the
applicable Foreign Swingline Lender will, not later than 2:00 p.m. (in the
Applicable Time) on the borrowing date specified for such Swingline Advance,
make the amount of such Swingline Advance available at the Borrower’s account
with the Administrative Agent or such other accounts as may be designated by the
Borrower. However, if on the date such request is made, the Dollar Amount of the
sum of the outstanding Revolving Advances and the Letter of Credit Exposure is
greater than 50% of the aggregate Revolving Commitments, then (A) promptly after
receipt by the applicable Foreign Swingline Lender of any request for a Foreign
Swingline Advance, the applicable Foreign Swingline Lender will confirm with the
Administrative Agent that the Administrative Agent has also received such
request and, if not, the applicable Foreign Swingline Lender will notify the
Administrative Agent of the contents thereof, and (B) unless the applicable
Foreign Swingline Lender has received notice in writing from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. (in the
Applicable Time) on the date of the proposed Swingline Advance directing the
applicable Foreign Swingline Lender not to make such Swingline Advance as a
result of the limitations set forth in the first proviso of Section 2.1(b) above
then, subject to the terms and conditions hereof, the applicable foreign
Swingline Lender will, not later than 3:00 p.m. (in the Applicable Time) on the
borrowing date specified for such Swingline Advance, make the amount of such
Swingline Advance available at the Borrower’s account with the Administrative
Agent or such other accounts as may be designated by the Borrower.
     (iv) With respect to Swingline Advances denominated in Dollars, each
Swingline Lender at any time in its sole and absolute discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes each Swingline
Lender to so request on its behalf), that each Lender make a Prime Rate Advance
in an amount equal to such Lender’s Pro Rata Share of such Swingline Advances in
order to refinance such Swingline Advances. With respect to Foreign Swingline
Advances, each Swingline Lender in its sole and absolute discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes each Swingline
Lender to so request on its behalf), that each Lender make a Eurocurrency Rate
Advance in the same Foreign Currency, in an amount equal to such Lender’s Pro
Rata Share of such Swingline Advances and with Interest Period of one month. The
applicable Swingline Lender shall give the

19



--------------------------------------------------------------------------------



 



Administrative Agent notice of such Mandatory Revolving Borrowing (A) by
12:00 p.m. (Houston, Texas time) on the date before the proposed Mandatory
Revolving Borrowing is to be made in the case of a Prime Rate Advance and (B) by
12:00 p.m. (Houston, Texas time) on the fourth Business Day before the date of
such proposed Mandatory Revolving Borrowing in the case of a Eurocurrency Rate
Advance denominated in a Foreign Currency, which notice the Administrative Agent
will promptly forward to each Lender. Each Lender shall make its Revolving
Advance available to the Administrative Agent for the account of the applicable
Swingline Lender in immediately available funds by 2:00 p.m. (Houston, Texas
time) on the date requested, and the Borrower hereby irrevocably instructs the
applicable Swingline Lender to apply the proceeds of such Mandatory Revolving
Borrowing to the payment of the outstanding Swingline Advances.
     (v) If for any reason any Swingline Advance cannot be refinanced by a
Revolving Borrowing in accordance with clause (iv) above, the request for the
Revolving Advances submitted by the applicable Swingline Lender as set forth
therein shall be deemed to be a request by such Swingline Lender that each of
the Lenders fund its risk participation in the relevant Swingline Advances and
each Lender’s payment to the Administrative Agent for the account of the
applicable Swingline Lender pursuant to clause (iv) above shall be deemed
payment in respect of such participation.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the applicable Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.1(b) by the
time specified in this Section 2.1(b), such Swingline Lender shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Swingline Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. A certificate of such Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
     (vii) Each Lender’s obligation to make the Revolving Advances or to
purchase and fund risk participations in Swingline Advances pursuant to this
Section 2.1(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, (C) whether or not the conditions precedent in
Section 3.2 have been satisfied, (D) termination of the Revolving Commitments or
acceleration of the Advances, and (E) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Advances, together with interest as provided herein.
     (viii) At any time after any Lender has purchased and funded a risk
participation in a Swingline Advance, if the applicable Swingline Lender
receives any payment on account of such Swingline Advance, such Swingline Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by such Swingline Lender.
     (ix) Each Swingline Lender shall be responsible for invoicing the Borrower
for interest on the Swingline Advances made by such Swingline Lender. Until a
Lender funds its

20



--------------------------------------------------------------------------------



 



Prime Rate Advance, Eurocurrency Rate Advance or risk participation pursuant to
this Section 2.1(b) to refinance such Lender’s Pro Rata Share of any Swingline
Advance, interest in respect of such Pro Rata Share shall be solely for the
account of the applicable Swingline Lender.
     (x) The Borrower shall make all payments of principal and interest in
respect of any Swingline Advances directly to the applicable Swingline Lender.
     (xi) For purposes of calculating outstandings under this Agreement (a) on
each March 31, June 30, September 30 and December 31, commencing June 30, 2008,
and (b) from time to time as the Administrative Agent may request, each
Swingline Lender shall provide the Administrative Agent with a daily log, in
form and detail reasonably acceptable to the Administrative Agent, setting forth
the outstanding Dollar Amount of the Swingline Advances made by such Swingline
Lender using the Exchange Rate as most recently determined by the Administrative
Agent.
          Section 2.2 Method of Borrowing.
          (a) Notice. Each Revolving Borrowing shall be made pursuant to a
Notice of Borrowing and given:
     (i) by the Borrower to the Administrative Agent not later than 12:00 p.m.
(Houston, Texas time) on the fourth Business Day before the date of the proposed
Borrowing in the case of a Eurocurrency Rate Advance denominated in a Foreign
Currency,
     (ii) by the Borrower to the Administrative Agent not later than 12:00 p.m.
(Houston, Texas time) on the third Business Day before the date of the proposed
Borrowing in the case of a Eurocurrency Rate Advance denominated in Dollars, and
     (iii) by the Borrower to the Administrative Agent not later than 12:00 p.m.
(Houston, Texas time) one Business Day before the date of the proposed Borrowing
in the case of a Prime Rate Advance.
The Administrative Agent shall give each Lender prompt notice on the day of
receipt of timely Notice of Borrowing of such proposed Borrowing by telecopier.
Each Notice of Borrowing shall be by telephone or telecopier, and if by
telephone, confirmed promptly in writing (which confirmation may be provided by
telecopier or with a “PDF” file delivered in an e-mail with a return
acknowledgment requested), specifying the (i) requested date of such Borrowing
(which shall be a Business Day), (ii) requested Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing, (iv) if such Borrowing is
to be comprised of Eurocurrency Rate Advances, the Interest Period for each such
Advance, and (v) the Designated Currency of such Borrowing. In the case of a
proposed Borrowing comprised of Eurocurrency Rate Advances, the Administrative
Agent shall promptly notify each Lender of the applicable interest rate under
Section 2.6(b). Each Lender shall, before 3:00 p.m. (Houston, Texas time) on the
date of the proposed Borrowing, make available for the account of its Lending
Office to the Administrative Agent at its address referred to in Section 9.2, or
such other location as the Administrative Agent may specify by notice to the
Lenders, in same day funds, such Lender’s Pro Rata Share of such Borrowing.
Promptly upon the Administrative Agent’s receipt of such funds (but in any event
not later than 4:00 p.m. (Houston, Texas time) on the date of the proposed
Borrowing) and provided that the applicable conditions set forth in Article III
have been satisfied, the Administrative Agent will make such funds available to
the Borrower at its account with the Administrative Agent.

21



--------------------------------------------------------------------------------



 



          (b) Conversions and Continuations. In order to elect to Convert or
continue Advances comprising part of the same Revolving Borrowing under this
Section, the Borrower shall deliver an irrevocable Notice of Conversion or
Continuation to the Administrative Agent at the Administrative Agent’s office no
later than 12:00 p.m. (Houston, Texas time) (i) at least one Business Day in
advance of the proposed conversion date in the case of a Conversion of such
Advances to Prime Rate Advances, (ii) at least three Business Days in advance of
the proposed Conversion or continuation date in the case of a Conversion to, or
a continuation of, Eurocurrency Rate Advances denominated in Dollars; and
(iii) at least four Business Days in advance of the proposed Conversion or
continuation date in the case of a Conversion to, or a continuation of,
Eurocurrency Rate Advances denominated in Foreign Currencies. Each such Notice
of Conversion or Continuation shall be by telephone or telecopier, and if by
telephone, confirmed promptly in writing (which confirmation may be provided by
telecopier or with a “PDF” file delivered in an e-mail with a return
acknowledgment requested), specifying (A) the requested Conversion or
continuation date (which shall be a Business Day), (B) the Borrowing amount and
Type of the Advances to be Converted or continued, (C) whether a Conversion or
continuation is requested, and if a Conversion, into what Type of Advances, and
(D) in the case of a Conversion to, or a continuation of, Eurocurrency Rate
Advances, the requested Interest Period. Promptly after receipt of a Notice of
Conversion or Continuation under this paragraph, the Administrative Agent shall
provide each Lender with a copy thereof and, in the case of a Conversion to or a
continuation of Eurocurrency Rate Advances, notify each Lender of the applicable
interest rate under Section 2.6(b). For purposes other than the conditions set
forth in Section 3.2, the portion of Revolving Advances comprising part of the
same Revolving Borrowing that are Converted to Revolving Advances of another
Type shall constitute a new Revolving Borrowing.
          (c) Certain Limitations. Notwithstanding anything herein to the
contrary:
     (i) each Borrowing (other than a Borrowing of Swingline Advances) shall
(A) in the case of Eurocurrency Rate Advances, be in an aggregate amount not
less than $3,000,000 and greater multiples of $1,000,000 in excess thereof,
(B) in the case of Prime Rate Advances, be in an aggregate amount not less than
$500,000 and greater multiples of $100,000 in excess thereof, and (C) consist of
Advances of the same Type made on the same day by the Lenders according to their
Pro Rata Share;
     (ii) at no time shall there be more than eight Interest Periods applicable
to outstanding Eurocurrency Rate Advances;
     (iii) no single Borrowing consisting of Eurocurrency Rate Advances may
include Advances in different currencies;
     (iv) the Borrower may not select Eurocurrency Rate Advances for any
Borrowing to be made, Converted or continued if (A) the aggregate Dollar Amount
of such Borrowing is less than $3,000,000 or (B) a Default or Event of Default
has occurred and is continuing;
     (v) (A) if any Lender shall, at any time prior to the making of any
requested Borrowing comprised of Eurocurrency Rate Advances, notify the
Administrative Agent that the introduction of or any change in or in the
interpretation of any Legal Requirement makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful, for such
Lender or its Lending Office to perform its obligations under this Agreement to
make Eurocurrency Rate Advances or to fund or maintain Eurocurrency Rate
Advances, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or take deposits of, Dollars or
any Foreign Currency in the applicable interbank

22



--------------------------------------------------------------------------------



 



market, then (1) if the requested Borrowing was of Revolving Advances
denominated in Dollars, such Lender’s Pro Rata Share of such Borrowing shall be
made as a Prime Rate Advance of such Lender, (2) in any event, such Prime Rate
Advance shall be considered part of the same Borrowing and interest on such
Prime Rate Advance shall be due and payable at the same time that interest on
the Eurocurrency Rate Advances comprising the remainder of such Borrowing shall
be due and payable, and (3) any obligation of such Lender to make, continue, or
Convert to, Eurocurrency Rate Advances in the affected currency or currencies,
including in connection with such requested Borrowing, shall be suspended until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist; and (B) such
Lender agrees to use commercially reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to designate a
different Lending Office if the making of such designation would avoid the
effect of this paragraph and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender;
     (vi) if the Administrative Agent is unable to determine the Eurocurrency
Rate for Eurocurrency Rate Advances comprising any requested Revolving
Borrowing, the right of the Borrower to select Eurocurrency Rate Advances in the
affected currency or currencies for such Borrowing or for any subsequent
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and upon receipt by the Borrower of the notice of such suspension,
the Borrower may revoke the pending request or, failing that, each Revolving
Advance comprising such Borrowing shall be made as a Prime Rate Advance in the
Dollar Amount of the originally requested Advance;
     (vii) if the Majority Lenders shall, at least one Business Day before the
date of any requested Borrowing, notify the Administrative Agent that (A) the
Eurocurrency Rate for Eurocurrency Rate Advances comprising such Borrowing will
not adequately reflect the cost to such Lenders of making or funding their
respective Eurocurrency Rate Advances, or (B) deposits are not being offered to
banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Advance, the
right of the Borrower to select Eurocurrency Rate Advances in the affected
currency or currencies for such Borrowing or for any subsequent Revolving
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and upon receipt by the Borrower of the notice of such suspension,
the Borrower may revoke the pending request or, failing that, each Advance
comprising such Borrowing shall be made as a Prime Rate Advance in the Dollar
Amount of the originally requested Advance;
     (viii) if any Lender shall, at any time prior to the making of any
requested Borrowing comprised of Eurocurrency Rate Advances denominated in a
Foreign Currency, notify the Administrative Agent that, as a result of internal
banking policy limitations on fundings in such Foreign Currency, such Lender can
not fund all or any portion of its Pro Rata Share of such Borrowing, then
(A) such portion shall be made as a Prime Rate Advance of such Lender, and
(B) in any event, such Prime Rate Advance shall be considered part of the same
Borrowing and interest on such Prime Rate Advance shall be due and payable at
the same time that interest on the Eurocurrency Rate Advances comprising the
remainder of such Borrowing shall be due and payable;
     (ix) if the Borrower shall fail to select the duration or continuation of
any Interest Period for any Eurocurrency Rate Advance in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.1 and
paragraph (a) or (b) above, the

23



--------------------------------------------------------------------------------



 



Administrative Agent will forthwith so notify the Borrower and the Lenders and
(A) if denominated in Dollars, such affected Advances will be made available to
the Borrower on the date of such Borrowing as Prime Rate Advances or, if such
affected Advances are existing Advances, will be Converted into Prime Rate
Advances or at the end of Interest Period then in effect, and (B) if denominated
in a Foreign Currency, the Borrower shall be deemed to have specified an
Interest Period of one month for such affected Advances or, if such affected
Advances are existing Advances, such affected Advances will be continued as a
Eurocurrency Rate Advance in the original Designated Currency with an Interest
Period of one month;
     (x) if the Borrower shall fail to specify a currency for any Eurocurrency
Rate Advances, then the Eurocurrency Rate Advances as requested shall be made in
Dollars;
     (xi) Revolving Advances may only be Converted or continued as Revolving
Advances;
     (xii) Swingline Advances may not be Converted or continued; and
     (xiii) no Revolving Advance may be Converted or continued as a Revolving
Advance in a different currency, but instead must be prepaid in the original
Designated Currency of such Revolving Advance and reborrowed in such new
Designated Currency.
          (d) Notices Irrevocable. Each Notice of Borrowing and Notice of
Conversion or Continuation shall be irrevocable and binding on the Borrower.
          (e) Administrative Agent Reliance. Unless the Administrative Agent
shall have received notice from a Lender before the date of any Revolving
Borrowing or Mandatory Revolving Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Pro Rata Share of such
Borrowing, the Administrative Agent may assume that such Lender has made its Pro
Rata Share of such Borrowing available to the Administrative Agent on the date
of such Borrowing in accordance with paragraph (a) of this Section 2.2 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made its Pro Rata Share of such Borrowing available to
the Administrative Agent, such Lender and the Borrower severally agree to
immediately repay to the Administrative Agent on demand such corresponding
amount, together with interest on such amount, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable on such day to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Overnight Rate for such day. If such Lender shall repay
to the Administrative Agent such corresponding amount and interest as provided
above, such corresponding amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement even though not
made on the same day as the other Advances comprising such Borrowing.
          (f) Lender Obligations Several. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, to make its Advance on the date of such
Borrowing. No Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on the date of any Borrowing.
          (g) Evidence of Obligations.
     (i) The Advances made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary

24



--------------------------------------------------------------------------------



 



course of business. The accounts or records maintained by Administrative Agent
and the Lenders shall be conclusive absent manifest error of the amount of the
Advances made by such Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender to the Borrower made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) the applicable Note or Notes which shall
evidence such Lender’s Advances to the Borrower in addition to such accounts or
records. Each Lender may attach schedules to such Notes and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Advances and
payments with respect thereto.
     (ii) In addition to the accounts and records referred to in subsection
(i) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swingline Advances. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
          Section 2.3 Fees.
          (a) Facility Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender, a daily facility fee (the “Facility Fee”)
on the amount of such Lender’s Revolving Commitment at a per annum rate equal to
the Applicable Margin for facility fees for the period from the Closing Date
until the Maturity Date, such fees due and payable quarterly in arrears on the
tenth (10th) day after the end of each March, June, September and December,
commencing June 30, 2008, and on the Maturity Date.
          (b) Utilization Fees. Borrower agrees to pay to the Administrative
Agent for the account of each Lender a daily utilization fee (the “Utilization
Fee”) on the Dollar Amount of the sum of such Lender’s outstanding Revolving
Advances and Pro Rata Share of the Letter of Credit Exposure at a per annum rate
equal to the Applicable Margin for Utilization Fees, from the Closing Date until
the Maturity Date, such fees are (i) calculated quarterly in arrears for the
period ending on the last day of each March, June, September and December,
commencing June 30, 2008 and due and payable on the immediately following 10th
Business Day, and (ii) calculated in arrears and ending on, and due and payable
on, the Maturity Date; provided that the Utilization Fee shall be payable only
in respect of each day that the Dollar Amount of the Combined Aggregate Exposure
exceeds 50% of the Combined Aggregate Commitments. For purposes of calculating
such Utilization Fee, outstandings for Eurocurrency Rate Advances denominated in
Foreign Currencies and Letter of Credit Exposure for Letters of Credit
denominated in Foreign Currencies shall be converted to their Dollar Amounts on
each date that such Utilization Fee is due hereunder using the then effective
Exchange Rate.
          (c) Letter of Credit Fees. The Borrower agrees to pay to the
Administrative Agent for the pro rata benefit of the Lenders letter of credit
fees in respect of all Letters of Credit outstanding at a rate per annum equal
to the Applicable Margin for Eurocurrency Rate Advances calculated on the
maximum amount available from time to time to be drawn under such outstanding
Letters of Credit. All such letter of credit fees shall be (i) calculated
quarterly in arrears for the period ending on the last day of each March, June,
September and December, commencing June 30, 2008 and due and payable on the

25



--------------------------------------------------------------------------------



 



immediately following 10th Business Day, and (ii) calculated in arrears and
ending on, and due and payable on, the Maturity Date. In addition, the Borrower
agrees to pay to each Issuing Lender for its own account fronting fees in
respect of all Letters of Credit outstanding and issued by such Issuing Lender
equal to the greater of (A) one-eighth percent (1/8%) per annum of the maximum
amount available from time to time to be drawn under such outstanding Letters of
Credit and (B) $500, payable at issuance and on the earlier of each annual
anniversary thereafter or the Maturity Date. The Borrower shall also pay to each
Issuing Lender for its own account such documentary, processing and other
charges in connection with the issuance, amendment, transfer, modification of
and draws under Letters of Credit assessed or incurred by such Issuing Lender
from time to time. For purposes of calculating the letter of credit fees,
fronting fees and other fees under this Section 2.3(c), the face amount of each
Letter of Credit made in a Foreign Currency shall be at any time the Dollar
Amount of such Letter of Credit as determined on the most recent Computation
Date with respect to such Letter of Credit.
          (d) Administrative Agent Fees. The Borrower agrees to pay when due to
the Administrative Agent for its benefit the fees set forth in the Agent’s Fee
Letter.
     Section 2.4 Reduction of Commitments. The Borrower shall have the right,
upon at least three Business Days’ irrevocable notice to the Administrative
Agent and the Lenders, to terminate in whole or reduce ratably in part the
unused portion of the Revolving Commitments; provided that, each partial
reduction shall be in the aggregate amount of $3,000,000 or an integral multiple
of $1,000,000 in excess thereof. Any reduction or termination of the Revolving
Commitments pursuant to this Section 2.4 shall be permanent, with no obligation
of the Lenders to reinstate such Revolving Commitments and the commitment fees
provided for in Section 2.3(a) shall thereafter be computed on the basis of the
Revolving Commitments, as so reduced.
     Section 2.5 Repayment of Advances.
          (a) Revolving Advances. The Borrower shall repay the outstanding
principal amount of each Revolving Advance on the Maturity Date and, for each
Mandatory Revolving Borrowing made on or after the Maturity Date, on demand, and
in any event, in the Designated Currency in which each such Advance was funded.
          (b) Swingline Advances. The Borrower shall repay the outstanding
principal amount of each Swingline Advance on the earlier of (i) the Swingline
Due Date immediately following the date such Swingline Advance is made by the
applicable Swingline Lender and (ii) the Maturity Date.
     Section 2.6 Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:
          (a) Prime Rate Advances. If such Advance is a Prime Rate Advance, a
rate per annum equal at all times to the lesser of (i) the Adjusted Prime Rate
in effect from time to time plus the Applicable Margin and (ii) the Maximum
Rate, payable in arrears on the last Business Day of each calendar quarter,
commencing with the calendar quarter ending June 30, 2008, and on the date such
Prime Rate Advance shall be paid in full, provided that if any payment of
principal on any Advance is not made when due, such Advances shall bear interest
from the date such payment was due until such Advances are paid in full, payable
on demand, at a rate per annum equal at all times to the lesser of (A) the rate
required to be paid on such Advance immediately prior to the date on which such
amount becomes due plus two percent (2%) and (B) the Maximum Rate.

26



--------------------------------------------------------------------------------



 



          (b) Eurocurrency Rate Advances. If such Advance is a Eurocurrency Rate
Advance, during the Interest Period for such Advance, a rate per annum equal at
all times to the lesser of (i) the Eurocurrency Rate for such Interest Period
plus the Applicable Margin plus (in the case of a Eurocurrency Rate Advance of
any Lender which is lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost Rate and (ii) the Maximum Rate,
payable in arrears on the last day of such Interest Period (provided that for
Eurocurrency Rate Advance with six month Interest Periods, accrued but unpaid
interest shall also be due on the day three months from the first day of such
Interest Period), and on the date such Eurocurrency Rate Advance shall be paid
in full; provided that if any payment of principal on any Advance is not made
when due, such Advances shall bear interest from the date such payment was due
until such Advances are paid in full, payable on demand, at a rate per annum
equal at all times to the lesser of (A) the greater of (1) the Adjusted Prime
Rate in effect from time to time plus two percent (2%) and (2) the rate required
to be paid on such Advance immediately prior to the date on which such amount
became due (including the Applicable Margin and any Mandatory Cost Rate) plus
two percent (2%) and (B) the Maximum Rate.
          (c) Swingline Advances. If such Advance is a Swingline Advance, a rate
per annum equal at all times to the lesser of (i) the Swingline Rate for such
Swingline Advance and (ii) the Maximum Rate, payable quarterly in arrears on the
last Business Day of each calendar quarter, commencing with the calendar quarter
ending June 30, 2008, and on the Maturity Date; provided that if any payment of
principal on any Advance is not made when due, such Advances shall bear interest
from the date such payment was due until such Advances are paid in full, at a
rate per annum equal at all times to the lesser of (A) the rate required to be
paid on such Advance immediately prior to the date on which such amount becomes
due plus two percent (2%) and (B) the Maximum Rate.
          (d) Usury Recapture. As to each Lender, in the event the rate of
interest chargeable under this Agreement or the Notes at any time is greater
than the Maximum Rate, the unpaid principal amount of Obligations owing to such
Lender shall bear interest at the Maximum Rate until the total amount of
interest paid or accrued on such Obligations equals the amount of interest which
would have been paid or accrued on such Obligations if the stated rates of
interest set forth in this Agreement had at all times been in effect. In the
event, upon payment in full of such Obligations, the total amount of interest
paid or accrued under the terms of this Agreement and the Notes as to any Lender
is less than the total amount of interest which would have been paid or accrued
if the rates of interest set forth in this Agreement had, at all times, been in
effect, then the Borrower shall, to the extent permitted by applicable Legal
Requirements, pay the Administrative Agent for the account of such Lenders an
amount equal to the difference between (i) the lesser of (A) the amount of
interest which would have been charged on Obligations owing to such Lender if
the Maximum Rate had, at all times, been in effect and (B) the amount of
interest which would have accrued on such Obligations if the rates of interest
set forth in this Agreement had at all times been in effect and (ii) the amount
of interest actually paid or accrued under this Agreement on such Obligations.
In the event any Lender ever receives, collects or applies as interest any sum
in excess of the Maximum Rate, such excess amount shall, to the extent permitted
by law, be applied to the reduction of the principal balance of the Obligations
owing to it, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the Borrower.
          (e) Other Amounts Overdue. If any amount payable under this Agreement
other than the Advances is not paid when due and payable, including accrued
interest and fees, then such overdue amount shall accrue interest hereon due and
payable on demand (i) if such amount is in Dollars, at a rate per annum equal to
the lesser of (A) Adjusted Prime Rate plus two percent (2%) and (B) the Maximum
Rate, from the date such amount became due until the date such amount is paid in
full, and (ii) if such amount is in a Foreign Currency, the lesser of (A) the
greater of (1) the Adjusted Prime Rate in effect from time to time plus two
percent (2%) and (2) the overnight Eurocurrency Rate plus the Applicable Margin
and any Mandatory Cost Rate for Eurocurrency Rate Advances plus two percent (2%)
and (B) the Maximum Rate.

27



--------------------------------------------------------------------------------



 



     Section 2.7 Prepayments.
          (a) Right to Prepay. The Borrower shall have no right to prepay any
principal amount of any Advance except as provided in this Section 2.7.
          (b) Optional Prepayments. The Borrower may elect to prepay any of the
Advances, after giving notice thereof to the Administrative Agent and the
Lenders by 12:00 p.m. (Houston, Texas) for Advances denominated in Dollars and
by 12:00 p.m. in the Applicable Time for Revolving Advances denominated in
Foreign Currencies and Swingline Advances made by Foreign Swingline Lenders
(i) on the day of prepayment of any Swingline Advance, (ii) at least three
Business Days’ prior to the day of prepayment of any Eurocurrency Rate Advances
and (iii) the day prior to the prepayment of any Prime Rate Advance. Such notice
shall be by telephone or telecopier, and if by telephone, confirmed promptly in
writing, and must state the proposed date and aggregate principal amount of such
prepayment, whether such prepayment should be applied to reduce outstanding
Revolving Advances or Swingline Advances, and if applicable, the relevant
Interest Period for the Advances to be prepaid. If any such notice is given, the
Borrower shall prepay Advances comprising part of the same Borrowing in whole or
ratably in part in an aggregate principal amount equal to the amount specified
in such notice, and shall also pay accrued interest to the date of such
prepayment on the principal amount prepaid and amounts, if any, required to be
paid pursuant to Section 2.8 as a result of such prepayment being made on such
date; provided, however, that (i) each partial prepayment of Eurocurrency Rate
Advances shall be in an aggregate principal amount of not less than $3,000,000
and in integral multiples of $1,000,000 in excess thereof, (ii) each partial
prepayment of Prime Rate Advances shall be in an aggregate principal amount of
not less than $500,000 and in integral multiples of $100,000 in excess thereof,
(iii) each partial prepayment of Swingline Advances shall be in an aggregate
principal amount of not less than $500,000, and (iv) any prepayment of an
Advance shall be made in the Designated Currency in which such Advance was
funded. Each prepayment pursuant to this Section 2.7(b) shall be accompanied by
accrued interest on the amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.8 as a result of such
prepayment being made on such date.
          (c) Ratable Payments. Each payment of any Advance pursuant to this
Section 2.7 or any other provision of this Agreement shall be made in a manner
such that all Advances comprising part of the same Borrowing are paid in whole
or ratably in part.
          (d) Effect of Notice. All notices given pursuant to this Section 2.7
shall be irrevocable and binding upon the Borrower.
     Section 2.8 Breakage Costs. If (a) any payment of principal of any
Eurocurrency Rate Advance is made other than on the last day of the Interest
Period for such Advance as a result of any payment hereunder or the acceleration
of the maturity of the Obligations pursuant to Article VIII or otherwise;
(b) the Borrower fails to borrow, Convert, continue, repay or prepay any
Eurocurrency Rate Advance on the date specified in any notice delivered pursuant
hereto (other than default by a Lender), (c) the Borrower fails to make a
principal or interest payment with respect to any Eurocurrency Rate Advance on
the date such payment is due and payable, the Borrower shall, within 10 days of
any written demand sent by any Lender to the Borrower (with a copy to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts (without duplication of any other amounts payable in respect
of breakage costs) required to compensate such Lender for any additional losses,
out-of-pocket costs or expenses which it may reasonably incur as a result of
such payment or nonpayment, including any loss (including loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such
Advance.

28



--------------------------------------------------------------------------------



 



     Section 2.9 Increased Costs.
          (a) Eurocurrency Rate Advances. If, due to either (i) introduction of
or any change in or in the interpretation of any Legal Requirement (other than
any change by way of imposition or increase of reserve requirements included in
the calculation of the Eurocurrency Rate but including any change or
introduction which would result in the failure of the Mandatory Cost Rate, as
calculated hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Advances), or (ii) compliance with any guideline or request
from any central bank or other Governmental Authority (whether or not having the
force of law), a Lender incurs increase cost related to the making or
maintaining Eurocurrency Rate Advances (or maintaining its obligation to make
any Eurocurrency Rate Advances), or the amount of any sum received or receivable
by such Lender hereunder is reduced (whether of principal, interest or any other
amount), then the Borrower shall from time to time, upon demand by such Lender
(with a copy of such demand to the Administrative Agent), promptly pay to the
Administrative Agent for the account of such Lender additional amounts (without
duplication of any other amounts payable in respect of increased costs)
sufficient to compensate such Lender for such increased cost or reduction;
provided, however, that, before making any such demand, each Lender agrees to
use commercially reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender. A certificate as to the
amount of such increased cost and detailing the calculation of such cost
submitted to the Borrower and the Administrative Agent by such Lender at the
time such Lender demands payment under this Section shall be conclusive and
binding for all purposes, absent manifest error.
          (b) Capital Adequacy. If any Lender or Issuing Lender determines in
good faith that compliance with any Legal Requirement or any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) implemented or effective after the date of this
Agreement affects or would affect the amount of capital required or expected to
be maintained by such Lender or Issuing Lender and that the amount of such
capital is increased by or based upon the existence of Advances made by such
Lender, the existence of Letters of Credit issued or participated in by such
Lender or Issuing Lender, the existence of such Lender’s commitment to lend or
Issuing Lender’s commitment to issue Letters of Credit or any Lender’s
commitment to risk participate in Letters of Credit and other commitments of
this type, then, upon 30 days prior written notice by such Lender or Issuing
Lender (with a copy of any such demand to the Administrative Agent), the
Borrower shall promptly pay to the Administrative Agent for the account of such
Lender or to Issuing Lender, as the case may be, from time to time as specified
by such Lender or Issuing Lender, additional amounts (without duplication of any
other amounts payable in respect of increased costs) sufficient to compensate
such Lender or Issuing Lender, in light of such circumstances, (i) with respect
to such Lender, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend under this Agreement or its commitment to risk participate in Letters of
Credit or its having made Advances or participated in Letters of Credit and
(ii) with respect to such Issuing Lender, to the extent that such Issuing Lender
reasonably determines such increase in capital to be allocable to its commitment
to issue or to the issuance or maintenance of the Letters of Credit. A
certificate as to such amounts and detailing the calculation of such amounts
submitted to the Borrower by such Lender or Issuing Lender shall be conclusive
and binding for all purposes, absent manifest error.

29



--------------------------------------------------------------------------------



 



          (c) Letters of Credit. If any change in any Legal Requirement or in
the interpretation thereof by any court or administrative or Governmental
Authority charged with the administration thereof shall either (i) impose,
modify, or deem applicable any reserve, special deposit, or similar requirement
against letters of credit issued by or risk participated in by, or assets held
by, or deposits in or for the account of, any Issuing Lender or any Lender or
(ii) impose on any Issuing Lender or any Lender any other condition regarding
the provisions of this Agreement relating to the Letters of Credit or any Letter
of Credit Obligations, and the result of any event referred to in the preceding
clause (i) or (ii) shall be to increase the cost to any Issuing Lender of
issuing or maintaining any Letter of Credit, or increase the cost to such Lender
of its risk participation in any Letter of Credit (which increase in cost shall
be determined by such Issuing Lender’s or such Lender’s reasonable allocation of
the aggregate of such cost increases resulting from such event), then, upon
demand by such Issuing Lender or such Lender (with a copy sent to the
Administrative Agent), as the case may be, the Borrower shall pay to the
Administrative Agent (for the account of such Issuing Lender or Lender), as the
case may be, from time to time as specified by such Issuing Lender or such
Lender, additional amounts which shall be sufficient to compensate such Issuing
Lender or such Lender for such increased cost. Each Issuing Lender and each
Lender agrees to use commercially reasonable efforts (consistent with internal
policy and legal and regulatory restrictions) to designate a different Lending
Office for the booking of its Letters of Credit or risk participations if the
making of such designation would avoid the effect of this paragraph and would
not, in the reasonable judgment of such Issuing Lender or such Lender, be
otherwise disadvantageous to such Issuing Lender or such Lender, as the case may
be. A certificate as to such increased cost incurred by such Issuing Lender or
such Lender, as the case may be, as a result of any event mentioned in clause
(i) or (ii) above, and detailing the calculation of such increased costs
submitted by such Issuing Lender or such Lender to the Borrower, shall be
conclusive and binding for all purposes, absent manifest error.
     Section 2.10 Payments and Computations.
          (a) Payment Procedures. Except if otherwise set forth herein, the
Borrower shall make each payment under this Agreement not later than 1:00 p.m.
(Houston, Texas time) for payments due in Dollars and not later than 1:00 p.m.
in the Applicable Time for payments due in Foreign Currencies (and payments due
to Foreign Swingline Lenders related to Foreign Swingline Advances), on the day
when due in the Designated Currency as to outstanding Advances and Reimbursement
Obligations, and in Dollars as to all other amounts, to the Administrative Agent
at its Lending Office (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds. The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal, interest or fees ratably (other than amounts payable
solely to the Administrative Agent, the Issuing Lenders, or a specific Lender
pursuant to Section 2.1(b), 2.3(c), 2.3(d), 2.6(d), 2.6(e), 2.8, 2.9, 2.11,
2.12, 2.13(d), 9.4 or 9.7 but after taking into account payments effected
pursuant to Section 7.6) to the Lenders in accordance with each Lender’s Pro
Rata Share for the account of their respective Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender or any Issuing
Lender to such Lender or such Issuing Lender for the account of its Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.
          (b) Computations. All computations of interest based on the Adjusted
Prime Rate, interest on Swingline Advances and interest on Eurocurrency Rate
Advances denominated in Pounds Sterling shall be made by the Administrative
Agent (or with respect to each Swingline Advance, by the applicable Swingline
Lender) on the basis of a year of 365 or 366 days, as the case may be. All
computations of fees and interest based on the Eurocurrency Rate (other than as
set forth in the immediately preceding sentence), Overnight Rate and the Federal
Funds Rate shall be made by the Administrative Agent on the basis of a year of
360 days. In any case, such computations shall be made for the actual number of
days (including the first day, but excluding the last day) occurring in the
period

30



--------------------------------------------------------------------------------



 



for which such interest or fees are payable. Each determination by the
Administrative Agent (or with respect to each Swingline Advance, by the
applicable Swingline Lender) of an interest rate shall be conclusive and binding
for all purposes, absent manifest error.
          (c) Non-Business Day Payments. Whenever any payment shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.
          (d) Administrative Agent Reliance. Unless the Administrative Agent
shall have received written notice from the Borrower prior to the date on which
any payment is due to the Lenders that the Borrower will not make such payment
in full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such date an amount equal to the amount then due such Lender. If and
to the extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest, for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent, at
the Overnight Rate for such day.
          (e) Application of Payments. Whenever any payment received by the
Administrative Agent under this Agreement is insufficient to pay in full all
amounts then due and payable under this Agreement and Notes, such payment shall
be distributed and applied by the Administrative Agent and the Lenders in the
following order: first, to the payment of fees and expenses due and payable to
the Administrative Agent under and in connection with this Agreement or any
other Credit Document; second, to the payment of all amounts due and payable
under Section 2.11(c), ratably among the Lenders in accordance with the
aggregate amount of such payments owed to each such Lender; third, to the
payment of fees due and payable pursuant to Section 2.3(c), ratably among the
Issuing Lenders in accordance with the aggregate amount of such payments owed to
each such Issuing Lender; fourth, to the payment of all other fees due and
payable under Section 2.3 ratably among the Lenders in accordance with their
applicable Revolving Commitments; and fifth, to the payment of the interest
accrued on and the principal amount of all of the Advances, and the interest
accrued on and the principal amount of all Reimbursement Obligations, regardless
of whether any such amount is then due and payable, ratably among the Lenders in
accordance with the aggregate accrued interest plus the aggregate principal
amount owed to such Lender.
     Section 2.11 Taxes.
          (a) No Deduction for Certain Taxes. Any and all payments by the
Borrower shall be made, in accordance with Section 2.10, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender, each Issuing Lender, and the
Administrative Agent, taxes imposed on its net income, and franchise taxes
imposed on it in lieu thereof, by the jurisdiction under the laws of which such
Lender, such Issuing Lender, or the Administrative Agent (as the case may be) is
organized or any political subdivision of the jurisdiction (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”) and, in the case of each
Lender and each Issuing Lender, Taxes by the jurisdiction of such Lender’s
Lending Office or any political subdivision of such jurisdiction. If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable to any Lender, any Issuing Lender, or the Administrative Agent, (i)

31



--------------------------------------------------------------------------------



 



the sum payable shall be increased as may be necessary so that, after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.11), such Lender, such Issuing Lender, or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made; provided, however, that if
the Borrower’s obligation to deduct Taxes is caused solely by such Lender’s,
such Issuing Lender’s, or the Administrative Agent’s failure to provide the
forms described in paragraph (e) of this Section 2.11 and such Lender, such
Issuing Lender, or the Administrative Agent could have lawfully provided such
forms, no such increase shall be required; (ii) the Borrower shall make such
deductions; and (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Legal Requirements.
          (b) Other Taxes. In addition, the Borrower agrees to pay any present
or future stamp or documentary taxes or any other excise or property taxes,
charges or similar levies which arise from any payment made or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or the other Credit Documents (hereinafter referred to as “Other
Taxes”).
          (c) Indemnification. The Borrower hereby indemnifies each Lender, each
Issuing Lender, and the Administrative Agent for the full amount of Taxes or
Other Taxes (including any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.11) paid by such Lender, such Issuing
Lender, or the Administrative Agent (as the case may be) and any liability
(including interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
Each payment required to be made by the Borrower in respect of this
indemnification shall be made to the Administrative Agent for the benefit of any
party claiming such indemnification within 30 days from the date the Borrower
receives written demand detailing the calculation of such amounts therefor from
the Administrative Agent, any such Issuing Lender, or any such Lender (with a
copy of such demand to the Administrative Agent).
          (d) Evidence of Tax Payments. The Borrower will pay prior to
delinquency all Taxes payable in respect of any payment. Within 30 days after
the date of any payment of Taxes, the Borrower will furnish to the
Administrative Agent, at its address referred to in Section 9.2, the original or
a certified copy of a receipt evidencing payment of such Taxes.
          (e) Status of Lenders.
     (i) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Credit Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by Legal Requirements applicable to such Lender or as
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by Legal Requirements which such
Lender is lawfully permitted to deliver as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
     (ii) Without limiting the generality of the foregoing, in the event that
the Borrower is resident for tax purposes in the United States, any Foreign
Lender shall deliver to Borrower and the Administrative Agent (in such number of
copies as shall be requested by the

32



--------------------------------------------------------------------------------



 



recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter promptly following the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(A) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(B) duly completed copies of Internal Revenue Service Form W-8ECI,
(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
(D) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
          (iii) Without limiting the obligations of the Lenders set forth above
regarding delivery of certain forms and documents to establish each Lender’s
status for U.S. withholding tax purposes, each Lender agrees promptly to deliver
to the Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter following such reasonable request therefor, such other
documents and forms required by any relevant taxing authorities under the Legal
Requirements of any other jurisdiction, duly executed and completed by such
Lender, as are required under such Legal Requirements to confirm such Lender’s
entitlement to any available exemption from, or reduction of, applicable
withholding taxes in respect of all payments to be made to such Lender outside
of the United States by the Borrower pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in such other
jurisdiction. Each Lender shall promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any such claimed
exemption or reduction. Additionally, the Borrower shall promptly deliver to the
Administrative Agent or any Lender, as the Administrative Agent or such Lender
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such documents and forms required by any relevant taxing
authorities under the Legal Requirements of any jurisdiction, duly executed and
completed by the Borrower, as are required to be furnished by such Lender or the
Administrative Agent under such Legal Requirements in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Credit Documents, with respect to such
jurisdiction.
          (f) Treatment of Certain Refunds. If the Administrative Agent, a
Lender or an Issuing Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket

33



--------------------------------------------------------------------------------



 



expenses of the Administrative Agent, such Lender or such Issuing Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or such Issuing
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Lender in
the event the Administrative Agent, such Lender or such Issuing Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent, any Lender or any
Issuing Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.
          (g) Mitigation. Each Lender agrees to use commercially reasonable
efforts (consistent with its internal policies and legal and regulatory
restrictions) to select a jurisdiction for its Lending Office or change the
jurisdiction of its Lending Office, as the case may be, so as to avoid the
imposition of any Taxes or Other Taxes or to eliminate or reduce the payment of
any additional sums under this Section 2.11 or to eliminate or reduce the
payment of interest due to it which is based on the Mandatory Cost Rate;
provided, that no such selection or change of jurisdiction for its Lending
Office shall be made if, in the reasonable judgment of such Lender, such
selection or change would be disadvantageous to such Lender.
     Section 2.12 Illegality. If any Lender shall notify the Administrative
Agent and the Borrower that the introduction of or any change in or in the
interpretation of any Legal Requirement makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful for such Lender
or its Lending Office to perform its obligations under this Agreement to
maintain any Eurocurrency Rate Advances of such Lender then outstanding
hereunder or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or take deposits of, Dollars or
any Foreign Currency in the applicable interbank market, then, notwithstanding
anything herein to the contrary, the Borrower shall, if demanded by such Lender
in its notice, no later than 12:00 p.m. (Houston, Texas time), (a) if not
prohibited by any Legal Requirement to maintain such Eurocurrency Rate Advances
for the duration of the Interest Period, on the last day of the Interest Period
for each outstanding Eurocurrency Rate Advance of such Lender or (b) if
prohibited by any Legal Requirement to maintain such Eurocurrency Rate Advances
for the duration of the Interest Period, on the second Business Day following
its receipt of such notice from such Lender, then (i) with respect to Revolving
Advances denominated in a Foreign Currency, prepay such Eurocurrency Rate
Advances of such Lender then outstanding and which are denominated in such
affected currency or currencies together with all accrued interest on the amount
so prepaid, and amounts, if any, required to be paid pursuant to Section 2.8 as
a result of such prepayment being made on such date, and (ii) with respect to
Revolving Advances denominated in Dollars, Convert all such Eurocurrency Rate
Advances of such Lender then outstanding to Prime Rate Advances and pay accrued
interest on the principal amount Converted to the date of such Conversion and
amounts, if any, required to be paid pursuant to Section 2.8 as a result of such
Conversion being made on such date. Each Lender agrees to use commercially
reasonable efforts (consistent with its internal policies and legal and
regulatory restrictions) to designate a different Lending Office if the making
of such designation would avoid the effect of this paragraph and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.
     Section 2.13 Letters of Credit.
          (a) Issuance of Letters of Credit. Each Issuing Lender, the Lenders
and the Borrower agree that effective as of the Closing Date, the Existing
Letters of Credit shall be deemed to have been issued and maintained under, and
to be governed by the terms and conditions of, this Agreement as Letters of
Credit. From time to time from the date of this Agreement until ten days before
the Maturity Date, at the written request of the Borrower given to the
applicable Issuing Lender and to the

34



--------------------------------------------------------------------------------



 



Administrative Agent not later than (i) 12:00 p.m. (Houston, Texas time) on the
third Business Day before the date of the proposed issuance, amendment, or
extension of a Letter of Credit denominated in a Foreign Currency and
(ii) 12:00 p.m. (Houston, Texas time) on the second Business Day (or such later
time and date as may be agreed to among the Borrower, the applicable Issuing
Lender and the Administrative Agent) before the date of the proposed issuance,
amendment, or extension of a Letter of Credit denominated in Dollars, the
requested Issuing Lender shall, on any Business Day and on the terms and
conditions hereinafter set forth (and, if applicable, subject to the terms of
the applicable Letter of Credit), issue, increase, decrease, amend, or extend
the expiration date of, Letters of Credit for the account of the Borrower (for
its own benefit or for the benefit of any of its Subsidiaries). Promptly after
receipt by the applicable Issuing Lender of such request, the applicable Issuing
Lender will confirm with the Administrative Agent that the Administrative Agent
has also received such request and, if not, the applicable Issuing Lender will
notify the Administrative Agent of the contents thereof. With respect to any
issuance of or increase to a Letter of Credit, unless the applicable Issuing
Lender has received notice in writing from the Administrative Agent (including
at the request of any Lender) at least one Business Day prior to the requested
date of the proposed issuance or increase, directing the applicable Issuing
Lender not to issue or increase such Letter of Credit as a result of the
limitations set forth clause 2.13(b)(i) below then, subject to the terms and
conditions hereof, the applicable Issuing Lender will issue or increase such
Letter of Credit as requested by the Borrower. Letters of Credit shall be
denominated in any Agreed Currency.
          (b) Limitations. No Letter of Credit will be issued (or deemed issued
as to the Existing Letters of Credit), increased, or extended (i) if such
issuance, increase, or extension would cause the sum of the Letter of Credit
Exposure plus the aggregate Dollar Amount of all outstanding Revolving Advances
and Swingline Advances at such time to exceed the aggregate Revolving
Commitments; (ii) unless such Letter of Credit has an Expiration Date not later
than the earlier of (A) sixty months after the date of issuance thereof and
(B) twenty-four months after the Maturity Date; (iii) unless such Letter of
Credit (or, if applicable, the amendment to a Letter of Credit) is in form and
substance acceptable to the applicable Issuing Lender in its sole discretion;
(iv) unless the Borrower has delivered to the applicable Issuing Lender a
completed and executed letter of credit application on such Issuing Lender’s
standard form, which shall contain terms no more restrictive than the terms of
this Agreement; (v) unless such Letter of Credit is governed by the Uniform
Customs and Practice for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (“UCP”), the International Standby
Practices (ISP 98), International Chamber of Commerce Publication No. 590
(“ISP”) or any successor to the UCP or ISP and, to the extent not inconsistent
therewith, the New York Uniform Commercial Code, as in effect from time to time;
(vi) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain an Issuing Lender
from issuing or providing such Letter of Credit, or any Legal Requirements
applicable to such Issuing Lender shall prohibit the issuance or provision of
such type of Letter of Credit generally or such Letter of Credit in particular
or shall impose upon such Issuing Lender with respect to such Letter of Credit
any restriction, reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated hereunder) not in effect on the date hereof or
shall impose upon such Issuing Lender any unreimbursable loss, cost or expense
which was not applicable on the date hereof and which such Issuing Lender in
good faith deems material, or (vii) if such increase or extension is of an
Existing Letter of Credit issued by JPMorgan Chase Bank, N.A. or The Bank of
Nova Scotia unless the Borrower has specifically designated such Lender as one
of the four Issuing Lender in writing to the Administrative Agent. If the terms
of any letter of credit application referred to in the foregoing clause
(iv) conflicts with the terms of this Agreement, the terms of this Agreement
shall control.
          (c) Participations. With respect to each Letter of Credit described on
Schedule 1.1(c) which is outstanding on the Closing Date, each Lender is deemed
to have purchased a participation in the

35



--------------------------------------------------------------------------------



 



related Letter of Credit Exposure equal to such Lender’s Pro Rata Share of such
Letter of Credit Exposure on the Closing Date. On the date of the issuance or
increase of any Letter of Credit on or after the Closing Date, each Issuing
Lender shall be deemed to have sold to each other Lender and each other Lender
shall have been deemed to have purchased from such Issuing Lender a
participation in the Letter of Credit Exposure related to the Letters of Credit
issued by such Issuing Lender equal to such Lender’s Pro Rata Share at such date
and such sale and purchase shall otherwise be in accordance with the terms of
this Agreement. Each Issuing Lender shall promptly deliver to the Administrative
Agent by telex, telephone, or telecopy (or by e-mail with a return receipt
requested) which the Administrative Agent will promptly deliver to each such
participant Lender, a notice of each Letter of Credit of such Issuing Lender
issued, increased or decreased, and the Administrative Agent shall also notify
each Lender of the actual amount of such Lender’s participation in such Letter
of Credit. Each Lender’s obligation to purchase participating interests pursuant
to this Section, to make a Mandatory Revolving Borrowing as set forth in clause
(d) below, to reimburse such Issuing Lender for such Lender’s Pro Rata Share of
any payment under a Letter of Credit by such Issuing Lender not reimbursed in
full by the Borrower, and to fund its participation interests in Letters of
Credit as set forth below, shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any of the circumstances described
in paragraph (f) or (e) below, (ii) the occurrence and continuance of a Default,
(iii) an adverse change in the financial condition of the Borrower, (iv) any
deposit of cash or other securities as collateral or the provision of any other
support for the Borrower’s reimbursement obligations related thereto, (v) any
termination of this Agreement other than a termination in writing agreed to by
each Issuing Lender which expressly provides for a termination of the Lenders’
reimbursement obligations owing to the Issuing Lenders hereunder, and (vi) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing; provided that, a Lender may have a claim against an Issuing
Lender for any such circumstance, happening or event constituting or arising
from gross negligence or willful misconduct on the part of the such Issuing
Lender.
          (d) Reimbursement. Upon receipt from the beneficiary of any Letter of
Credit of any notice of a drawing under such Letter of Credit, the applicable
Issuing Lender shall notify the Borrower and the Administrative Agent thereof
(which the Administrative Agent will promptly forward to the Lenders). No later
than 11:00 a.m. on the date of any payment to be made by such Issuing Lender
under a Letter of Credit, the Borrower agrees to pay to such Issuing Lender an
amount equal to any amount paid or to be paid by such Issuing Lender on such
date under or in respect of such Letter of Credit and in the currency paid or to
be paid by such Issuing Lender. Notwithstanding the foregoing, if, after the
issuance of any Letter of Credit denominated in a Foreign Currency, such
currency ceases to be an Agreed Currency as provided in the definition of Agreed
Currency, then all payments to be made by the Borrower hereunder in such
currency shall instead be made when due (either directly by the Borrower or
through a deemed borrowing under clause (i) below) in Dollars in an amount equal
to the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower take all risks of the
imposition of any such currency control or exchange regulations. In the event an
Issuing Lender makes a payment pursuant to a request for draw presented under a
Letter of Credit and such payment is not promptly reimbursed by the Borrower as
required herein, such Issuing Lender shall give notice of such payment to the
Administrative Agent (which the Administrative Agent will promptly forward to
the Lenders). In such event, the Borrower shall be deemed to have requested a
Mandatory Revolving Borrowing consisting of (i) for unreimbursed drawings under
Letters of Credit denominated in Dollars or in a Foreign Currency which ceased
to be an Agreed Currency, Prime Rate Advances, and (ii) for unreimbursed
drawings under Letters of Credit denominated in Foreign Currencies, Eurocurrency
Rate Advances in such Agreed Currency and in the amount of such unreimbursed
amount with an Interest Period of one month; provided that, if the Revolving
Commitments have terminated or otherwise expired, such Eurocurrency Rate
Advances shall bear interest at the overnight Eurocurrency Rate. The applicable
Issuing Lender shall give the Administrative Agent notice of such deemed
Borrowing (A) by 12:00 p.m.

36



--------------------------------------------------------------------------------



 



(Houston, Texas time) on the date before the proposed Borrowing is to be made in
the case of a Prime Rate Advance or Eurocurrency Rate Advances bearing interest
at the overnight Eurocurrency Rate and (B) by 12:00 p.m. (Houston, Texas time)
on the fourth Business Day before the date of such proposed Borrowing in the
case of a Eurocurrency Rate Advance denominated in a Foreign Currency with an
Interest Period of one month (which notice the Administrative Agent shall
promptly give to each Lender). Each Lender shall, no later than 1:00 p.m. on the
Business Day specified in such notice, promptly make such funds available to the
applicable Issuing Lender, in the applicable currency and in an amount equal to
such Lender’s Pro Rata Share of the unreimbursed amount. The Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the
Administrative Agent and the Lenders to record and otherwise treat each payment
under a Letter of Credit not immediately reimbursed by the Borrower as a
Borrowing comprised of Prime Rate Advances or Eurocurrency Rate Advances, as
applicable, to the Borrower. If for any reason such Mandatory Revolving
Borrowing cannot be made by any Lender, the request for such Mandatory Revolving
Borrowing submitted by the applicable Issuing Lender as set forth herein shall
be deemed to be a request by such Issuing Lender that each of the Lenders fund
its risk participation in the relevant Letter of Credit and each Lender’s
payment to the Administrative Agent for the account of the applicable Issuing
Lender pursuant to this clause (d) shall be deemed payment in respect of such
participation. If the funds are not made available by a Lender to the applicable
Issuing Lender on the required date (either as the making of a Revolving Advance
or the funding of its participation interest in such Letters of Credit), such
Lender shall pay interest thereon to the applicable Issuing Lender at a rate per
annum equal to the applicable Overnight Rate. At any time after any Lender has
funded its participation in a Letter of Credit, if the applicable Issuing Lender
receives any payment on the applicable Reimbursement Obligation from the
Borrower, such Issuing Lender will distribute to such Lender its Pro Rata Share
of such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participation was funded)
in the same funds as those received by such Issuing Lender. All overdue
Reimbursement Obligations of the Borrower shall bear interest as set forth in
Section 2.6(e).
          (e) Obligations Unconditional. The obligations of the Borrower under
this Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:
     (i) any lack of validity or enforceability of any Letter of Credit
Documents;
     (ii) any amendment or waiver of or any consent to departure from any Letter
of Credit Documents;
     (iii) the existence of any claim, set-off, defense or other right which the
Borrower or any Lender or any other Person may have at any time against any
beneficiary or transferee of such Letter of Credit (or any Persons for whom any
such beneficiary or any such transferee may be acting), any Issuing Lender or
any other Person or entity, whether in connection with this Agreement, the
transactions contemplated in this Agreement or in any Letter of Credit Documents
or any unrelated transaction;
     (iv) any statement, draft or any other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect to
the extent an Issuing Lender would not be liable therefor pursuant to the
following paragraph (f);

37



--------------------------------------------------------------------------------



 



     (v) payment by an Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing;
provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit.
          (f) Liability of Issuing Lenders. The Borrower assumes all risks of
the acts or omissions of any beneficiary or transferee of any Letter of Credit
with respect to its use of such Letter of Credit. No Issuing Lender nor any of
its officers or directors shall be liable or responsible for, and the Borrower’s
obligations hereunder shall not be affected by:
     (i) the use which may be made of any Letter of Credit, any transfer of any
Letter of Credit or any acts or omissions of any beneficiary or transferee in
connection therewith;
     (ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;
     (iii) payment by any Issuing Lender against presentation of documents which
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit;
     (iv) any adverse change in the relevant exchange rates or in the
availability of the relevant Agreed Currency to the Borrower or in the relevant
currency markets generally; or
     (v) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING ANY ISSUING LENDER’S OWN NEGLIGENCE),
except that the Borrower shall have a claim against such Issuing Lender, and
such Issuing Lender shall be liable to, and shall promptly pay to, the Borrower,
to the extent of any direct, as opposed to consequential, damages suffered by
the Borrower which the Borrower proves were caused by such Issuing Lender’s
willful misconduct or gross negligence. In furtherance and not in limitation of
the foregoing clause (f), the Issuing Lenders may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and may refuse to accept
documents that are not in strict conformity with the terms of the Letter of
Credit, and any such acceptance or refusal shall not be deemed to constitute
gross negligence or willful misconduct.
          (g) Cash Collateral Account. The Borrower shall, (i) within 10 days
prior to the Maturity Date and (ii) at any time, if an Event of Default has
occurred and is continuing, on the Business Day the Borrower receives written
notice from an Issuing Lender or the Administrative Agent that collateralization
is being required pursuant to Section 7.2(b) or Section 7.3(b), either
(A) deposit cash in the Cash Collateral Account held by the Administrative Agent
in an amount equal to the Letter of Credit Exposure as of such date or (B) cause
to be issued an irrevocable standby letter of credit in favor of the applicable
Issuing Lender and issued by a bank or other financial institution acceptable to
such Issuing Lender and the Administrative Agent to support the full amount of
the Letter of Credit Exposure as of such date. With respect to Letters of Credit
issued in Foreign Currencies, if the Borrower elects to deposit

38



--------------------------------------------------------------------------------



 



cash into the Cash Collateral Account pursuant to clause (A) above, then at the
election of the Administrative Agent, the Borrower shall be required to either
(1) deposit cash with the Administrative Agent in the Designated Currencies for
the Letters of Credit or (2) deposit cash with the Administrative Agent in
Dollars equal to the Dollar Amount of the Letter of Credit Exposure and,
thereafter, deposit additional cash in Dollars at any time and from time to time
as may be reasonably requested by the Administrative Agent in order to protect
against the results of exchange rate fluctuations.
          (h) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the applicable Issuing Lender hereunder
for any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.
          (i) Information to Administrative Agent from Issuing Lenders. For
purposes of calculating outstandings and Letters of Credit issued under this
Agreement (i) on each March 31, June 30, September 30 and December 31,
commencing June 30, 2008, and (ii) from time to time as the Administrative Agent
may request, each Issuing Lender shall provide the Administrative Agent with a
daily log, in form and detail reasonably acceptable to the Administrative Agent,
setting forth the Dollar Amount of all outstanding Letters of Credit issued by
such Issuing Lender using the Exchange Rate as most recently determined by the
Administrative Agent.
     Section 2.14 Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off or otherwise) on account of its Advances or its share of Letter of
Credit Obligations in excess of its Pro Rata Share of payments on account of the
Advances or Letter of Credit Obligations obtained by all the Lenders, then such
Lender shall notify the Administrative Agent and the other Lenders and forthwith
purchase from the other Lenders, such participations in the Advances made by
them or Letter of Credit Obligations held by them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably in accordance with
the requirements of this Agreement with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such Lender’s ratable share (according to the proportion of (a) the amount of
the participation sold by such Lender to the purchasing Lender as a result of
such excess payment to (b) the total amount of such excess payment) of such
recovery, together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to the purchasing Lender to (ii) the total amount of all such required
repayments to the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.14 may, to the fullest extent permitted by
law, unless and until rescinded as provided above, exercise all its rights of
payment (including the right of set-off) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.
     Section 2.15 Increase of Commitment.
          (a) At any time prior to the Maturity Date, the Borrower may
effectuate no more than two increases in the aggregate Revolving Commitments by
an aggregate amount not greater than $1,000,000,000 (any such increase, a
“Commitment Increase”), by designating either one or more of the existing
Lenders (each of which, in its sole discretion, may determine whether and to
what degree to participate in such Commitment Increase) or one or more other
banks or other financial institutions (reasonably acceptable to the
Administrative Agent, the Issuing Lenders and the Swingline Lenders) that

39



--------------------------------------------------------------------------------



 



at the time agree, in the case of any such bank or financial institution that is
an existing Lender to increase its Revolving Commitment as such Lender shall so
select (an “Increasing Lender”) and, in the case of any other such bank or
financial institution (an “Additional Lender”), to become a party to this
Agreement; provided, however, that (i) the aggregate Revolving Commitments shall
not at any time exceed $3,000,000,000 and (ii) the minimum amount of each such
Commitment Increase shall not be less than $100,000,000. The sum of the
increases in the Revolving Commitments of the Increasing Lenders plus the
Revolving Commitments of the Additional Lenders upon giving effect to the
Commitment Increase shall not in the aggregate exceed the amount of the
Commitment Increase. The Borrower shall provide prompt notice of any proposed
Commitment Increase pursuant to this Section 2.15 to the Administrative Agent
and the Lenders.
          (b) Any Commitment Increase shall become effective upon (i) the
receipt by the Administrative Agent of (A) an agreement in form and substance
satisfactory to the Administrative Agent signed by the Borrower, each Increasing
Lender and each Additional Lender, setting forth the new Revolving Commitment of
each such Lender and setting forth the agreement of each Additional Lender to
become a party to this Agreement and to be bound by all the terms and provisions
hereof binding upon each Lender, and (B) such evidence of appropriate
authorization on the part of the Borrower with respect to the Commitment
Increase and such opinions of counsel for the Borrower with respect to the
Commitment Increase as the Administrative Agent may reasonably request, and
(ii) receipt by the Administrative Agent of a certificate (the statements
contained in which shall be true) of a Responsible Officer of the Borrower
stating that both before and after giving effect to such Commitment Increase
(A) no Event of Default has occurred and is continuing, and (B) all
representations and warranties made by the Borrower in this Agreement are true
and correct in all material respects, unless such representation or warranty
relates to an earlier date.
          (c) The Borrower shall prepay any Advances outstanding on the
effective date of such Commitment Increase to the extent necessary to keep the
outstanding Revolving Advances ratable with any revised Pro Rata Share arising
from any nonratable increases in the Revolving Commitments under this
Section 2.15.
          (d) Notwithstanding any provision contained herein to the contrary,
from and after the date of any Commitment Increase, all calculations and
payments of interest on the Advances shall take into account the actual
Revolving Commitment of each Lender and the principal amount outstanding of each
Advance made by such Lender during the relevant period of time.
     Section 2.16 Lender Replacement.
          (a) Right to Replace. The Borrower shall have the right to replace
each Lender affected by a condition under Sections 2.2(c)(v), 2.2(c)(viii), 2.9,
2.11 or 2.12 for more than 30 days, each Lender that is a Non-Consenting Lender
under Section 2.19 and each Lender that is due interest based on the Mandatory
Cost Rate (each such affected Lender, an “Affected Lender”) in accordance with
the procedures in this Section 2.16 and provided that no reduction of the total
Revolving Commitments occurs as a result thereof.
          (b) First Right of Refusal; Replacement.
     (i) Upon the occurrence of any condition permitting the replacement of a
Lender, each Lender which is not an Affected Lender shall have the right, but
not the obligation, to elect to increase its respective Revolving Commitment by
an amount not to exceed the amount of the Revolving Commitments of the Affected
Lenders, which election shall be made by written notice from each such Lender to
the Administrative Agent and the Borrower given within 30 days after the date
such condition occurs specifying the amount of such proposed increase in such
Lender’s Revolving Commitment.

40



--------------------------------------------------------------------------------



 



     (ii) If the aggregate amount of the proposed increases in Revolving
Commitments of all such Lenders making such an election is in excess of the
Revolving Commitments of the Affected Lenders, (A) the Revolving Commitments of
the Affected Lenders shall be allocated pro rata among such Lenders based on the
respective amounts of the proposed increases to Revolving Commitments elected by
each of such Lenders, and (B) the respective commitments of such Lenders shall
be increased by the respective amounts as so allocated so that after giving
effect to such termination and increases the aggregate amount of the Revolving
Commitments of the Lenders will be the same as prior to such termination.
     (iii) If the aggregate amount of the proposed increases to Revolving
Commitments of all Lenders making such an election is less than the Revolving
Commitments of the Affected Lenders, (A) the respective Revolving Commitments of
such Lenders shall be increased by the respective amounts of their proposed
increases, and (B) the Borrower shall add additional Lenders which are Eligible
Assignees to this Agreement to replace such Affected Lenders, which additional
Lenders would have aggregate Revolving Commitments no greater than those of the
Affected Lenders minus the amounts thereof assumed by the other Lenders pursuant
to such increases.
          (c) Procedure. Any assumptions of Revolving Commitments pursuant to
this Section 2.16 shall be made by the purchasing Lender or Eligible Assignee
and the selling Lender by entering into an Assignment and Assumption and by
following the procedures in Section 9.6 for adding a Lender. In connection with
the increase of the Revolving Commitments of any Lender or the introduction of
any Eligible Assignee pursuant to the foregoing paragraph (b), each Lender with
an increased Revolving Commitment and each new Eligible Assignee shall purchase
from the Affected Lenders at par such Lender’s or such new Lender’s ratable
share of the outstanding Advances and funded participations of the Affected
Lenders and shall be automatically deemed to have assumed such Lender’s or such
new Lender’s ratable share of the Affected Lenders’ participations in Letter of
Credit Exposure.
     Section 2.17 Currency Fluctuations, Mandatory Prepayments and Deposits in
the Cash Collateral Accounts.
          (a) Not later than 1:00 p.m., Houston, Texas time, on each Computation
Date, the Administrative Agent shall determine the Exchange Rate as of such
Computation Date and give notice thereof to the Borrower, each Lender, Swingline
Lender and Issuing Lender. The Exchange Rate so determined shall become
effective on the first Business Day after such Computation Date and shall remain
effective through the next succeeding Computation Date.
          (b) If, on any Computation Date, the Dollar Amount of the sum of the
outstanding principal amount of Revolving Advances plus the outstanding
principal amount of Swingline Advances plus the Letter of Credit Exposure
exceeds an amount equal to 102% of the aggregate Revolving Commitments then in
effect, then the Administrative Agent shall give notice thereof to the Borrower
and the Lenders, and the Borrower shall within five (5) Business Days thereafter
prepay Advances, or if the Advances have been repaid or prepaid in full, make
deposits into the Cash Collateral Account, such that after giving effect to such
prepayment of Advances or deposits into the Cash Collateral Account, the Dollar
Amount of the sum of the outstanding principal amount of Revolving Advances plus
the outstanding principal amount of Swingline Advances plus the Letter of Credit
Exposure does not exceed the aggregate Revolving Commitments then in effect.

41



--------------------------------------------------------------------------------



 



          (c) If any currency shall cease to be an Agreed Currency as provided
in the last sentence of the definition of “Agreed Currency”, then promptly, but
in any event within five (5) Business Days of receipt of the notice from the
Administrative Agent provided for in such sentence, the Borrower shall repay all
Advances funded and denominated in such affected currency or Convert such
Advances into Advances in Dollars or another Agreed Currency, subject to the
other terms set forth in Article II.
          (d) Each prepayment pursuant to this Section 2.17 shall be accompanied
by accrued interest on the amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.8 as a result of such
prepayment being made on such date.
          (e) Each payment of any Advance pursuant to this Section 2.17 or any
other provision of this Agreement shall be made in a manner such that all
Advances comprising part of the same Borrowing are paid in whole or ratably in
part and each payment of an Advance shall be made in the Designated Currency in
which such Advance was funded.
     Section 2.18 Market Disruption. Notwithstanding the satisfaction of all
conditions referred to herein with respect to any proposed Borrowing consisting
of Eurocurrency Advances denominated in any Foreign Currencies, if there shall
occur on or prior to the date of such Borrowing any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which would in the reasonable opinion of the
Administrative Agent or the Majority Lenders, make it impracticable for such
Borrowing to be denominated in the Agreed Currency designated by the Borrower,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, and such Advances shall not thereafter be denominated
and funded in such Agreed Currency but shall, except as otherwise set forth in
Article II, be made on such date in Dollars, in an aggregate principal amount
equal to the Dollar Amount of the aggregate principal amount specified in the
related Notice of Borrowing, as the case may be, as Prime Rate Advances to the
Borrower, unless the Borrower notifies the Administrative Agent at least one
Business Day before such date that it elects not to borrow on such date.
     Section 2.19 Extension of Maturity Date.
          (a) Not earlier than 90 days prior to, nor later than 30 days prior
to, each anniversary of the Closing Date, the Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), request a one
year extension of the Maturity Date then in effect (the “Present Maturity
Date”). This option may be exercised only twice. Within 30 days of delivery of
such notice, each Lender shall notify the Administrative Agent whether or not it
consents to such extension (which consent may be given or withheld in such
Lender’s sole and absolute discretion). Any Lender not responding within the
above time period shall be deemed not to have consented to such extension. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
Lenders’ responses.
          (b) The Maturity Date shall be extended only if the consenting Lenders
(the “Consenting Lenders”) constitute Majority Lenders and only if the Revolving
Commitments of the Consenting Lenders are at least equal to the Outstandings,
after giving effect to the prepayment of Advances to Non-Consenting Lenders. If
so extended, the Maturity Date, as to the Consenting Lenders, shall be extended
to the same date in the following year, effective as of the Maturity Date then
in effect (such extended Maturity Date being the “Extension Maturity Date”). All
non consenting Lenders (“Non-Consenting Lenders”) shall continue to be subject
to the Maturity Date in effect prior to the effectiveness of the Extension
Maturity Date (such existing Maturity Date being the “Present Maturity Date”).
The Administrative Agent and the Borrower shall promptly confirm to the Lenders
such extension and the Extension Maturity Date. As a condition precedent to such
extension, the Borrower shall pay or prepay all Advances, interest thereon and
all other amounts due each Non-Consenting Lender on or before the Present
Maturity Date, and shall deliver to the Administrative Agent a certificate of
the Borrower (in

42



--------------------------------------------------------------------------------



 



sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower (i) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such extension and (ii) certifying that, before and
after giving effect to such extension, (A) the representations and warranties
contained in Article IV and the other Credit Documents are true and correct in
all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date, in which case they shall
have been true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 2.19, the representations and
warranties contained in Section 4.6 shall be deemed to refer to the most recent
statements furnished pursuant to subsection (b) of Section 5.6, and (B) no
Default exists. If the Maturity Date has been extended, each Consenting Lender
shall automatically be deemed to have purchased participations in each Letter of
Credit, the related Letter of Credit Exposure, and each Swingline Advance equal
to such Consenting Lender’s Pro Rata Share thereof after giving effect to the
departure of the Non-Consenting Lenders and the elimination of their Revolving
Commitments.
          (c) This Section shall supersede any provisions in Section 2.14 or 9.1
to the contrary.
          (d) The Borrower shall prepay any Advances outstanding on the Present
Maturity Date (and pay any additional amounts required pursuant to Section 2.8)
or borrow additional amounts to the extent necessary to keep outstanding
Revolving Advances ratable with any revised and new Revolving Commitment of all
Consenting Lenders effective as of the Present Maturity Date.
ARTICLE III
CONDITIONS OF LENDING
     Section 3.1 Conditions Precedent to Initial Borrowings and the Initial
Letter of Credit. The obligations of each Lender to make the initial Advance and
of any Issuing Lender to issue an initial Letter of Credit, including the deemed
issuance of the Existing Letters of Credit, shall be subject to the conditions
precedent that:
          (a) Documentation. The Administrative Agent shall have received the
following duly executed by all the parties thereto, in form and substance
satisfactory to the Administrative Agent, and in sufficient copies for each
Lender:
     (i) this Agreement;
     (ii) the Notes (to the extent requested by any Lender under
Section 2.2(g));
     (iii) a certificate from a Responsible Officer of the Borrower dated as of
the Closing Date stating that as of the Closing Date (A) all representations and
warranties of the Borrower set forth in this Agreement and the Credit Documents
to which it is a party are true and correct in all material respects; (B) no
Default or Event of Default has occurred and is continuing; and (C) the
conditions in this Section 3.1 have been met;
     (iv) a certificate of the Secretary or an Assistant Secretary of the
Borrower dated as of the date of this Agreement certifying as of the date of
this Agreement (A) copies of the articles or certificate of incorporation and
bylaws or other organizational documents of the Borrower, together with all
amendments thereto, (B) resolutions of the Board of Directors of such Person
with respect to the transactions herein contemplated, and (C) the names and true
signatures of officers of the Borrower authorized to sign the Credit Documents
to which the Borrower is a party (including Notices of Borrowing and requests
for Letters of Credit).

43



--------------------------------------------------------------------------------



 



     (v) certificate of good standing and existence for the Borrower certified
by the appropriate governmental officer in its jurisdiction of formation;
     (vi) a favorable opinion of each of (A) Haynes and Boone, LLP, counsel to
the Borrower, and (B) Dwight Rettig, general counsel of the Borrower, each dated
as of the Closing Date and in form and substance satisfactory to the
Administrative Agent; and
     (vii) such other documents, governmental certificates, and agreements as
the Administrative Agent may reasonably request.
          (b) Representations and Warranties. The representations and warranties
contained in this Agreement and each other Credit Document shall be true and
correct in all material respects.
          (c) Fees. (i) All fees, costs, and expenses of Wells Fargo and its
affiliates for which invoices have been presented (including legal fees and
expenses of counsel to the Administrative Agent) to be paid on the Closing Date
shall have been paid. (ii) The Borrower shall have paid to Wells Fargo the fees
agreed to pursuant to the terms of the Agent’s Fee Letter.
          (d) Termination of Existing Credit Agreements. The Administrative
Agent shall have received sufficient evidence indicating that contemporaneously
with the execution and closing of this Agreement all obligations of the Borrower
to the lenders and agents under the Existing Credit Agreements shall have been
paid in full (other than with respect to the letters of credit issued thereunder
which, on the Closing Date, will constitute Letters of Credit issued hereunder)
and the Existing Credit Agreements shall be terminated (excluding any
obligations which expressly survive the repayment of the amounts owing under the
Existing Credit Agreements).
          (e) 364-Day Credit Agreement; Consummation of the Merger. The
Administrative Agent shall have received sufficient evidence indicating that
contemporaneously with the closing of this Agreement and the funding of the
initial Advances, or if earlier, the issuance of Letters of Credit or deemed
issuance of Existing Letters of Credit hereunder (i) the 364-Day Credit
Agreement shall have been executed and entered into by the parties thereto and
all conditions precedent to the making of advances thereunder have been met
(other than the closing of this Agreement), and (ii) all actions necessary to
consummate the Merger shall have been taken in accordance with Legal
Requirements and in accordance with the terms of the Merger Documents, without
amendment or waiver of any material provision thereof from the forms of such
documents provided to and reviewed by the Administrative Agent (except as
consented to by the Administrative Agent which consent shall not be unreasonably
withheld or delayed) and all applicable waiting periods have expired.
          (f) Termination of Bridge Facilities. The Administrative Agent shall
have received sufficient evidence indicating that contemporaneously with the
execution and closing of this Agreement all bridge credit facilities or other
financial accommodations made or agreed to be made by Wells Fargo Bank, N.A. as
a lender or administrative agent and related to the Merger (but not including
under this Agreement) shall have been terminated.
     Section 3.2 Conditions Precedent for each Borrowing or Letter of Credit.
The obligation of each Lender to fund an Advance on the occasion of each
Borrowing (other than the Conversion or continuation of any existing Borrowing
and other than a Mandatory Revolving Borrowing) and of each Issuing Lender to
issue or increase or extend any Letter of Credit shall be subject to the further
conditions precedent that on the date of such Borrowing or the issuance or
increase or extension of such Letter of Credit the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing and the
acceptance by the Borrower of the proceeds of such Borrowing or the issuance or

44



--------------------------------------------------------------------------------



 



increase or extension of such Letter of Credit shall constitute a representation
and warranty by the Borrower that on the date of such Borrowing or the issuance
or increase or extension of such Letter of Credit such statements are true):
          (a) the representations and warranties contained in this Agreement
(other than the representation and warranty made under Section 4.15(b)) and each
of the other Credit Documents are true and correct in all material respects on
and as of the date of such Borrowing or the issuance or increase or extension of
such Letter of Credit, before and after giving effect to such Borrowing or to
the issuance or increase or extension of such Letter of Credit and to the
application of the proceeds from such Borrowing, as though made on and as of
such date, except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case it shall have been
true and correct in all material respects as of such earlier date; and
          (b) no Default has occurred and is continuing or would result from
such Borrowing or from the application of the proceeds therefrom.
     Section 3.3 Additional Condition Precedent for Initial Borrowing through
Authorized Agents. The obligation of the Lenders (or the Issuing Lenders, as the
case may be) to provide the first Borrowing, Conversion or continuation of an
existing Borrowing, or issuance, increase or extension of a Letter of Credit
that is requested by the Borrower through an Authorized Agent (“First Authorized
Agent Request”), shall be subject to the further condition precedent that on or
prior to the date of the First Authorized Agent Request, the Administrative
Agent shall have received from the Borrower (and the applicable Issuing Lender
and applicable Swingline Lender shall have received from the Administrative
Agent) a secretary’s certificate (a) confirming that the resolutions of the
Board of Directors of the Borrower delivered in satisfaction of Section
3.1(a)(iv) are still in full force and effect, and have not been amended or
revised, (b) attaching a true and correct copy of the instrument or agreement
whereby such officer, or if appropriate, the director of the applicable
Subsidiary of the Borrower was appointed by a Responsible Officer of the
Borrower as an “Authorized Agent” and verifying the incumbency of such
Responsible Officer, and (c) attaching a true and correct copy of an officer’s,
or if appropriate, a director’s certificate of the relevant Subsidiary attesting
to the incumbency of the Person so designated as the Authorized Agent (which
shall include a specimen signature of such Person and show that such Person
holds one of the offices specified in the Board Resolutions of the Borrower
confirmed in clause (a).)
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants as follows:
     Section 4.1 Corporate Existence; Subsidiaries. Each of the Borrower and its
Subsidiaries is a corporation, partnership or limited liability company duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its formation and in good standing and qualified to do business
in each jurisdiction where its ownership or lease of property or conduct of its
business requires such qualification and where a failure to be qualified or to
be in good standing could reasonably be expected to have a Material Adverse
Effect. As of December 31, 2007 and after giving pro forma effect to the Merger,
the Borrower has no Subsidiaries other than (a) the Subsidiaries of Grant
Prideco, Inc. listed in an exhibit to the Form 10-K filed by Grant Prideco, Inc
on February 29, 2008 with the SEC for the fiscal year ended December 31, 2007
and (b) the Subsidiaries of the Borrower listed in an exhibit to the Form 10-K
filed by the Borrower on February 29, 2008 with the SEC for the fiscal year
ended December 31, 2007.

45



--------------------------------------------------------------------------------



 



     Section 4.2 Authorization and Validity. The execution, delivery, and
performance by the Borrower of the Credit Documents to which it is a party and
the consummation of the transactions contemplated hereby and thereby (a) are
within the Borrower’s power and authority, and (b) have been duly authorized by
all necessary corporate action.
     Section 4.3 Corporate Power. The execution, delivery, and performance by
the Borrower of the Credit Documents to which it is a party and the consummation
of the transactions contemplated hereby and thereby (a) do not contravene
(i) the Borrower’s articles or certificate of incorporation, bylaws or other
organizational documents or (ii) any Legal Requirement or any contractual
restriction binding on or affecting the Borrower or its Property, the
contravention of which could reasonably be expected to have a Material Adverse
Effect, and (b) will not result in or require the creation or imposition of any
Lien prohibited by this Agreement. At the time of each Borrowing and each
issuance, extension or amendment of a Letter of Credit, such Borrowing
(including any requested by an Authorized Agent on behalf of the Borrower) and
such issuance, extension or amendment of a Letter of Credit and the use of the
proceeds thereof will be within the Borrower’s corporate powers, will have been
duly authorized by all necessary corporate action, (A) will not contravene
(1) the Borrower’s certificate or articles of incorporation or bylaws or (2) any
Legal Requirement or contractual restriction binding on or affecting the
Borrower, the contravention of which could reasonably be expected to have a
Material Adverse Effect, and (B) will not result in or require the creation or
imposition of any Lien prohibited by this Agreement.
     Section 4.4 Authorization and Approvals. No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by the Borrower of the
Credit Documents to which it is a party or the consummation of the transactions
contemplated thereby. At the time of each Borrowing and each issuance, extension
or amendment of a Letter of Credit, no authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority will be required
for such Borrowing, such issuance, extension or amendment of a Letter of Credit
or the use of the proceeds thereof.
     Section 4.5 Enforceable Obligations. This Agreement, the Notes, and the
other Credit Documents to which the Borrower is a party have been duly executed
and delivered by the Borrower. Each Credit Document is the legal, valid, and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar law
affecting creditors’ rights generally and by general principles of equity
(whether considered in proceeding at law or in equity).
     Section 4.6 Financial Statements. The audited Consolidated balance sheet
and related Consolidated statements of operations, shareholders’ equity and cash
flows, of the Borrower and its consolidated Subsidiaries set forth in the Form
10-K filed by the Borrower on February 29, 2008 with the SEC for the fiscal year
ended December 31, 2007, fairly present in all material respects the
Consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date and the results of the operations of the Borrower
and its consolidated Subsidiaries for the year ended on such date, and such
balance sheet and statements were prepared in accordance with GAAP. The audited
Consolidated balance sheet and related Consolidated statements of operations,
shareholders’ equity and cash flows of Grant Prideco, Inc. and its consolidated
Subsidiaries set forth in the Form 10-K filed by Grant Prideco, Inc. on
February 29, 2008 with the SEC for the fiscal year ended December 31, 2007,
fairly present in all material respects the Consolidated financial condition of
Grant Prideco, Inc. and its consolidated Subsidiaries as at such date and the
results of the operations of Grant Prideco, Inc. and its consolidated
Subsidiaries for the year ended on such date, and such balance sheet and
statements were prepared in accordance with GAAP.

46



--------------------------------------------------------------------------------



 



     Section 4.7 True and Complete Disclosure. No information, exhibit, report,
representation, warranty, or other statement furnished or made by the Borrower
or any Subsidiary (or on behalf of the Borrower or any Subsidiary) to the
Administrative Agent or any Lender in connection with the negotiation of, or
compliance with, this Agreement or any other Credit Document contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements contained therein not misleading in any material respect in
light of the circumstances in which they were made as of the date of this
Agreement. All projections, estimates, and pro forma financial information
furnished by the Borrower or on behalf of the Borrower were prepared on the
basis of assumptions, data, information, tests, or conditions believed to be
reasonable at the time such projections, estimates, and pro forma financial
information were furnished.
     Section 4.8 Litigation. There is no pending or, to the knowledge of any of
their executive officers, threatened, litigation, arbitration, governmental
investigation, inquiry, action or proceeding affecting the Borrower or any of
its Subsidiaries before any court, Governmental Authority or arbitrator, which
could reasonably be expected to have a Material Adverse Effect or which purports
to affect the legality, validity, binding effect or enforceability of this
Agreement, any Note, or any other Credit Document.
     Section 4.9 Use of Proceeds.
          (a) Advances and Letters of Credit. The proceeds of the Advances and
the Letters of Credit will be used by the Borrower (i) to fund the consideration
for the Merger, (ii) refinance existing Indebtedness, (iii) for working capital
and general corporate purposes of the Borrower and its Subsidiaries, and (iv) to
support commercial paper issued by the Borrower.
          (b) Regulations. Neither the Borrower nor any of its Subsidiaries has
taken any action that could result in a violation by the Administrative Agent,
any Issuing Lender, any Swingline Lender or any Lender in connection with or
relating to this Agreement or any other Credit Document and the advances and
other transactions contemplated hereby and thereby, of Regulations T, U, or X of
the Federal Reserve Board, as the same is in effect from time to time, and all
official rulings and interpretations thereunder or thereof . The Borrower is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Federal Reserve Board), or extending credit for the
purpose of purchasing or carrying margin stock. Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
25% of the value of the assets (either of the Borrower only or of the Borrower
and its Subsidiaries on a consolidated basis) subject to the provisions of
Section 6.1 or Section 6.5 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 7.1(d) will
be margin stock.
     Section 4.10 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
     Section 4.11 Taxes. All federal, state, local and foreign tax returns,
reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by the Borrower, its Subsidiaries or
any member of the Controlled Group (hereafter collectively called the “Tax
Group”) have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such returns, reports and statements are required to be
filed, except (a) where contested in good faith and by appropriate proceedings
or (b) where the non-filing thereof could not reasonably be expected to result
in a Material Adverse Effect. All taxes and other impositions due and payable by
the Tax Group have been

47



--------------------------------------------------------------------------------



 



timely paid prior to the date on which any fine, penalty, interest, late charge
or loss may be added thereto for non-payment thereof except (i) where contested
in good faith and by appropriate proceedings and as to which adequate reserves
have been established or (ii) where the non-payment thereof could not reasonably
be expected to result in a Material Adverse Effect. Neither the Borrower nor any
member of the Tax Group has given, or been requested to give, a waiver of the
statute of limitations relating to the payment of any federal, state, local or
foreign taxes or other impositions.
     Section 4.12 Pension Plans. No Termination Event or Reportable Event has
occurred with respect to any Plan that would result in an Event of Default under
Section 7.1(g) or that could reasonably be expected to result in a Material
Adverse Effect, and, except for matters that could not reasonably be expected to
result in a Material Adverse Effect, each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code except for the occurrence of such funding
deficiency or the imposition of such taxes that could not reasonably be expected
to result in a Material Adverse Effect. Neither the Borrower nor any member of
the Controlled Group has had a complete or partial withdrawal from any
Multiemployer Plan for which there is any withdrawal liability that could
reasonably be expected to result in a Material Adverse Effect or an Event of
Default under Section 7.1(g). Except for matters that could not reasonably
result in a Material Adverse Effect, as of the most recent valuation date
applicable thereto, neither the Borrower nor any member of the Controlled Group
would become subject to any liability under ERISA if the Borrower or any
Subsidiary of the Borrower has received notice that any Multiemployer Plan is
insolvent or in reorganization.
     Section 4.13 Condition of Property; Casualties. The Borrower and its
Subsidiaries will have good title, free of all Liens other than Permitted Liens,
to all of material Property and assets reflected in the Borrower’s recent
Consolidated financial statements provided to Administrative Agent and the
Lenders as owned by the Borrower and its Subsidiaries. All Properties used or to
be used in the continuing operations of the Borrower and each of its
Subsidiaries, are and will continue to be in good repair, working order and
condition, normal wear and tear excepted except to the extent that could not
reasonably be expected to result in a Material Adverse Effect. Since
December 31, 2007, neither the business nor the Properties of the Borrower and
its Subsidiaries, taken as a whole, has been affected so to have a Material
Adverse Effect, as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of property or cancellation of contracts, permits or concessions by a
Governmental Authority, riot, activities of armed forces or acts of God or of
any public enemy.
     Section 4.14 Insurance. The Borrower and each of its Subsidiaries carry
insurance with reputable insurers in respect of such of their respective
Properties, in such amounts and against such risks as is customarily maintained
by other Persons of similar size engaged in similar businesses or, self-insure
to the extent that is customary for Persons of similar size engaged in similar
businesses.
     Section 4.15 No Defaults; No Material Adverse Effect.
          (a) No Default or Event of Default has occurred and is continuing.
          (b) No Material Adverse Effect has occurred since December 31, 2007.
     Section 4.16 Permits, Licenses, etc. The Borrower and its Subsidiaries
possess all certificates of public convenience, authorizations, permits,
licenses, patents, patent rights or licenses, trademarks, trademark rights,
trade names rights and copyrights which are material to the conduct of its
business except where the failure to so possess could not reasonably be expected
to result in a Material Adverse Effect.

48



--------------------------------------------------------------------------------



 



     Section 4.17 Compliance with Laws. The Borrower and its Subsidiaries have
complied with all applicable Legal Requirements having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
Property except for any failure to comply which could not reasonably be expected
to have a Material Adverse Effect.
ARTICLE V
AFFIRMATIVE COVENANTS
     So long as any Obligation shall remain unpaid, any Letter of Credit shall
remain outstanding, or any Lender shall have any Revolving Commitment hereunder,
the Borrower agrees, unless the Majority Lenders shall otherwise consent in
writing, to comply with the following covenants.
     Section 5.1 Compliance with Laws, Etc. The Borrower will, and will cause
each of its Subsidiaries to, comply in all respects with all Legal Requirements
to which it or its Properties may be subject except for any failure to comply
which could not reasonably be expected to have a Material Adverse Effect.
     Section 5.2 Insurance. The Borrower will, and will cause each of its
material Subsidiaries to, maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
are usually carried by companies engaged in similar businesses and owning
similar properties in the same general areas in which the Borrower or such
Subsidiary operates, provided that the Borrower or such Subsidiary may
self-insure to the extent and in the manner normal for similarly situated
companies of like size, type and financial condition that are part of a group of
companies under common control. Upon the written request of Administrative
Agent, the Borrower shall deliver certificates evidencing such insurance and
copies of the underlying policies to the Administrative Agent and any Lender as
they are available.
     Section 5.3 Preservation of Existence, Etc. The Borrower will, and will
cause each of its Subsidiaries to, preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its formation, and qualify and
remain qualified, and cause each such Subsidiary to qualify and remain
qualified, as a foreign entity in each jurisdiction in which qualification is
necessary or desirable in view of its business and operations or the ownership
of its properties, and, in each case, where failure to qualify or preserve and
maintain its existence, rights, franchises or privileges could reasonably be
expected to have a Material Adverse Effect; provided, however, that nothing
contained in this Section 5.3 shall prevent any transaction permitted by
Section 6.5.
     Section 5.4 Payment of Taxes, Etc. The Borrower will, and will cause each
of its Subsidiaries to, timely file complete and correct United States federal
and applicable foreign, state and local tax returns required by applicable Legal
Requirements and pay when due (a) all taxes, assessments and governmental
charges or levies imposed upon it or upon its income, profits or Property prior
to the date on which penalties attach thereto, and (b) all lawful claims which,
if unpaid, might by law become a Lien upon its Property; provided, however, that
neither the Borrower nor any such Subsidiary shall be required to file any such
tax returns or pay or discharge any such tax, assessment, charge, levy, or claim
(i) which is being contested in good faith and by appropriate proceedings, and
with respect to which reserves in conformity with GAAP have been established, or
(ii) the non-payment of which could not reasonably be expected to result in a
Material Adverse Effect.

49



--------------------------------------------------------------------------------



 



     Section 5.5 Visitation Rights. The Borrower will, and will cause its
material Subsidiaries to, permit the Administrative Agent or any of its agents
or representatives thereof, and at any time that an Event of Default exists, any
Lender or any of its agents or representatives thereof, to inspect any of the
Property, books and financial records of the Borrower and each material
Subsidiary, to examine and make copies of and abstracts from the records and
books of account of the Borrower and each material Subsidiary, and to discuss
the affairs, finances and accounts of the Borrower and each material Subsidiary
with, and to be advised as to the same by, any of their respective officers or
directors upon reasonable prior written notice and at such reasonable times and
intervals as may be mutually agreed upon by the Administrative Agent or such
Lender, as applicable, and the Borrower.
     Section 5.6 Reporting Requirements. The Borrower will furnish to the
Administrative Agent:
          (a) Quarterly Financials. As soon as available and in any event not
later than 5 Business Days after the Form 10-Q of the Borrower is required to be
filed with the SEC (or if no such requirement exists, then no later than 45 days
after each fiscal quarter end), (i) to the extent not otherwise provided in the
Form 10-Q for such fiscal quarter end, the unaudited Consolidated balance sheets
of Borrower as of the end of such quarter and the related unaudited statements
of income, shareholders’ equity and cash flows of the Borrower for the period
commencing at the end of the previous year and ending with the end of such
quarter, and the corresponding figures as at the end of, and for, the
corresponding period in the preceding fiscal year, all in reasonable detail and
duly certified with respect to such statements (subject to year-end audit
adjustments) by a senior financial officer of the Borrower as having been
prepared in accordance with GAAP, (ii) the Form 10-Q filed with the SEC for such
fiscal quarter end, and (iii) a Compliance Certificate duly executed by a
Responsible Officer;
          (b) Annual Financials. As soon as available and in any event not later
than 5 Business Days after the Form 10-K of the Borrower is required to be filed
with the SEC (or if no such requirement exists, then no later than 90 days after
each fiscal year end), (i) to the extent not otherwise provided in the Form 10-K
for such fiscal year end, an unqualified (except for qualifications relating to
changes in accounting principles or practices reflecting changes in generally
accepted accounting principles and required or approved by the Borrower’s
independent certified public accountants) audit report and opinion for such year
for the Borrower, including therein audited Consolidated balance sheets of the
Borrower and its Consolidated Subsidiaries as of the end of such fiscal year and
the related Consolidated statements of income, shareholders’ equity and cash
flows of the Borrower for such fiscal year, and the corresponding figures as at
the end of, and for, the preceding fiscal year, and, in the case of such
Consolidated financial statements certified by independent certified public
accountants of recognized standing acceptable to the Administrative Agent and
including any management letters delivered by such accountants to the Borrower
in connection with such audit, (ii) the Form 10-K filed with the SEC for such
fiscal year end, and (iii) a Compliance Certificate duly executed by a
Responsible Officer;
          (c) Securities Law Filings. Promptly after the sending or filing
thereof, copies of all proxy material, reports and other information which the
Borrower or any of its Subsidiaries sends to or files with the SEC or sends to
any shareholder of the Borrower or of any of its Subsidiaries;
          (d) Defaults. Promptly after the occurrence of each Default known to a
Responsible Officer of the Borrower or any of its material Subsidiaries, a
statement of a Responsible Officer of the Borrower setting forth the details of
such Default and the actions which the Borrower has taken and proposes to take
with respect thereto;

50



--------------------------------------------------------------------------------



 



          (e) ERISA Notices. Except as to any matter which could not reasonably
be expected to have a Material Adverse Effect, promptly (i) after the Borrower
or any of its Subsidiaries knows or has reason to know that any Termination
Event or Reportable Event has occurred, (ii) after receipt thereof by the
Borrower or any of its Subsidiaries from the PBGC, copies of each notice
received by the Borrower or any such Subsidiary of the PBGC’s intention to
terminate any Plan or to have a trustee appointed to administer any Plan; and
(iii) after receipt thereof by the Borrower or any of its Subsidiaries from a
Multiemployer Plan sponsor, a copy of each notice received by the Borrower or
any of its Subsidiaries concerning the imposition or amount of withdrawal
liability pursuant to Section 4202 of ERISA;
          (f) Environmental Notices. Promptly upon the knowledge of any
Responsible Officer of the Borrower of receipt thereof by the Borrower or any of
its Subsidiaries, a copy of any form of notice, summons or citation received
from the United States Environmental Protection Agency, or any other
Governmental Authority directly engaged in protection of the environment or in
overseeing compliance with Environmental Laws, concerning (i) material
violations or alleged violations of Environmental Laws, which seeks to impose
liability therefor and which, based upon information reasonably available to the
Borrower at the time or after such violation, could reasonably be expected to
have a Material Adverse Effect, (ii) any action or omission on the part of the
Borrower or any of its present or former Subsidiaries in connection with
Hazardous Waste or Hazardous Substances which, based upon information reasonably
available to the Borrower at the time of such receipt, could reasonably be
expected to have a Material Adverse Effect, (iii) any notice of potential
responsibility under any Environmental Law which could reasonably be expected to
have a Material Adverse Effect, or (iv) the filing of a Lien other than a
Permitted Lien upon, against or in connection with the Borrower, its present or
former Subsidiaries, or any of their leased or owned Property, wherever located;
          (g) Other Governmental Notices or Actions. Promptly after receipt
thereof by the Borrower or any of its Subsidiaries, and the knowledge of such
receipt by a Responsible Officer of the Borrower or any inside counsel of the
Borrower, a copy of any written notice, summons, citation, or proceeding from
any Governmental Authority which could reasonably be expected to have a Material
Adverse Effect;
          (h) Material Litigation. Promptly after any Responsible Officer of the
Borrower or any of its Subsidiaries having knowledge thereof, notice of (A) any
pending or threatened litigation, claim or any other action asserting any claim
or claims against the Borrower or any of its Subsidiaries which could reasonably
be expected to have a Material Adverse Effect, (B) the occurrence of any
mandatory prepayment event, default or event of default under the Senior Note
Documents, and (C) any litigation or governmental proceeding of the type
described in Section 4.8;
          (i) Material Changes. Prompt written notice of any condition or event
of which the Borrower or any Subsidiary has knowledge, which condition or event
has resulted or may reasonably be expected to have resulted in a Material
Adverse Effect; and
          (j) Other Information. Such other information respecting the business
or Properties, or the condition or operations, financial or otherwise, of the
Borrower, or any of its Subsidiaries, as any Lender through the Administrative
Agent may from time to time reasonably request.
     Section 5.7 Maintenance of Property. The Borrower will, and will cause each
of its Subsidiaries to, do all things necessary to maintain, preserve, protect
and keep its Property in good repair, and make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times except to the extent that the
non-maintenance, non-preservation or non-protection of such Property in such
condition could not reasonably be expected to result in a Material Adverse
Effect.

51



--------------------------------------------------------------------------------



 



     Section 5.8 Use of Proceeds. The Borrower will, and will cause each
Subsidiary to, use the proceeds of the Advances for the purposes set forth under
Section 4.9. The Borrower will not, nor will it permit any Subsidiary to, use
any of the proceeds of the Advances or the Letters of Credit to purchase or
carry any “margin stock” (as defined in Regulation U) in violation of
Regulations T, U or X of the Federal Reserve Board, as the same is from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.
     Section 5.9 Pari Passu. The Obligations under this Agreement and the other
Credit Documents of the Borrower shall rank at least pari passu with and be
equally and ratably secured as the Senior Notes and all other senior unsecured
Indebtedness of the Borrower.
ARTICLE VI
NEGATIVE COVENANTS
     So long as any Obligation shall remain unpaid, any Letter of Credit shall
remain outstanding, or any Lender shall have any Revolving Commitment, the
Borrower agrees, unless the Majority Lenders otherwise consent in writing, to
comply with the following covenants.
     Section 6.1 Liens, Etc. The Borrower will not, or permit any of its
Subsidiaries to, create, assume, incur, or suffer to exist, any Lien of any kind
on or in respect of any Property of the Borrower or any of its Subsidiaries,
whether now owned or hereafter acquired, except for the following (“Permitted
Liens”):
          (a) Liens securing the Obligations arising under this Agreement;
          (b) Liens securing other Indebtedness; provided that, the aggregate
principal amount of such Indebtedness at any time does not exceed 15% of the
Borrower’s Consolidated Net Worth;
          (c) Liens arising in the ordinary course of business by operation of
law in connection with workers’ compensation, unemployment insurance, old age
benefits, social security obligations, taxes, assessments, statutory obligations
or other similar charges; provided, that in each case the obligation secured is
not Indebtedness and is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP have been
provided therefor
          (d) good faith deposits, pledges or other Liens in connection with (or
to obtain or support letters of credit in connection with) bids, performance
bonds, contracts or leases to which the Borrower or its Subsidiaries are a party
in the ordinary course of business; provided, that in each case the obligation
secured is not Indebtedness and is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP have been provided therefor;
          (e) mechanics’, workmen, materialmen, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business (or deposits to obtain
the release of such Liens) provided, that in each case the obligation secured is
not Indebtedness and is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP have been
provided therefor;
          (f) Inchoate Liens under ERISA and liens for Taxes not yet due or
which are being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP have been provided therefor;

52



--------------------------------------------------------------------------------



 



          (g) Liens arising out of judgments or awards against the Borrower or
any of its Subsidiaries, or in connection with surety or appeal bonds or the
like in connection with bonding such judgments or awards, the time for appeal
from which or petition for rehearing of which shall not have expired or for
which the Borrower or such Subsidiary shall be prosecuting on appeal or
proceeding for review, and for which it shall have obtained a stay of execution
or the like pending such appeal or proceeding for review, and which would not
constitute an Event of Default;
          (h) rights reserved to or vested in any municipality or governmental,
statutory or public authority by the terms of any right, power, franchise,
grant, license or permit, or by any provision of law, to terminate such right,
power, franchise, grant, license or permit or to purchase, condemn, expropriate
or recapture or to designate a purchaser of any of the property of a Person;
          (i) rights reserved to or vested in any municipality or governmental,
statutory or public authority to control, regulate or use any property of a
Person;
          (j) rights of a common owner of any interest in property held by a
Person and such common owner as tenants in common or through other common
ownership;
          (k) encumbrances, easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any property or
rights-of-way of a Person for the purpose of roads, pipelines, transmission
lines, transportation lines, distribution lines, removal of gas, oil, coal,
metals, steam, minerals, timber or other natural resources, and other like
purposes, or for the joint or common use of real property, rights-of-way,
facilities or equipment, or defects, irregularity and deficiencies in title of
any property or rights-of-way; provided, that in each case the obligation
secured is not Indebtedness and is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP have been provided therefore;
          (l) zoning, planning and Environmental Laws and ordinances and
municipal regulations;
          (m) financing statements filed by lessors of property (but only with
respect to the property so leased) and Liens under any conditional sale or title
retention agreements entered into in the ordinary course of business; provided,
that in each case the obligation secured is not Indebtedness, and
          (n) rights of lessees of equipment owned by the Borrower or any of its
Subsidiaries.
     Section 6.2 Indebtedness.
          (a) The Borrower will not, and will not permit any of its Subsidiaries
to, incur or permit to exist any Indebtedness, unless the Borrower shall be in
compliance, on a pro forma basis after giving effect to such transactions, with
the covenants contained in this Article VI recomputed as of the last day of the
most recently ended fiscal quarter of the Borrower as if the transaction in
question had occurred on the first day of each relevant period for testing such
compliance.
          (b) Notwithstanding Section 6.2(a), the aggregate principal amount of
all Indebtedness of Subsidiaries of the Borrower (other than such Indebtedness
owing to the Borrower or to a Subsidiary of the Borrower) shall not exceed 15%
of the Borrower’s Consolidated Net Worth at any time.
     Section 6.3 Senior Notes. The Borrower will not, and will not permit any
Subsidiary to, make any amendment or modification to the Senior Note Documents
other than any such amendment, supplement, change or modification that could not
reasonably be expected to be materially adverse to the

53



--------------------------------------------------------------------------------



 



Lenders and with respect to which the Borrower has provided to the
Administrative Agent and the Lenders a copy of the amendment promptly after the
effective date or the date such amendment is executed, if later.
     Section 6.4 Limitation on Certain Restrictions. The Borrower will not, nor
will it permit any of its material Subsidiaries to, directly or indirectly,
create or otherwise permit to exist or become effective any restriction on the
ability of any of their Subsidiaries to (i) pay dividends or make any other
distributions on its capital stock, or any other interest or participation in
its profits, owned by the Borrower or pay any Indebtedness owed to the Borrower,
or (ii) make loans or advances to the Borrower or any of its Subsidiaries,
except in either case for restrictions existing under or by reason of any
applicable Legal Requirement, this Agreement and the other Credit Documents or
in the Senior Note Documents and except for any restrictions existing in
connection with any Subsidiary acquired by the Borrower after the Closing Date
which imposition applies solely on such Subsidiary and its Subsidiaries, in
which case the Borrower shall either promptly cause the removal or release of
any such restrictions or not advance the proceeds of any Borrowing to such
Subsidiary even if otherwise permitted by this Agreement. The Borrower and its
Subsidiaries shall not enter into any agreement other than this Agreement, the
Credit Documents and the Senior Note Documents prohibiting the creation or
assumption of any Lien upon its properties, revenues or assets, whether now
owned or hereafter acquired (except in connection with any Permitted Liens
provided that restriction is limited to the property already subject to the
Lien), or prohibiting or restricting the ability of the Borrower to amend or
otherwise modify this Agreement or any Credit Document.
     Section 6.5 Merger, Consolidation or Acquisition; Asset Sales.
          (a) The Borrower will not, and will not permit any Subsidiary of the
Borrower to, enter into any Acquisition unless (i) on a pro forma basis, the
Borrower is in compliance with Section 6.9 after giving effect to such
Acquisition; and (ii) no Default or Event of Default shall have occurred and be
continuing before and after giving effect to such Acquisition.
          (b) The Borrower will not, and will not permit any Subsidiary of the
Borrower to, directly or indirectly, merge or consolidate with any Person (as a
result of an Acquisition or otherwise) unless (i) if the Borrower is being
merged or consolidated, the Borrower is the surviving entity, (ii) on a pro
forma basis, the Borrower is in compliance with Sections 6.9 after giving effect
to such merger or consolidation; and (iii) no Default or Event of Event shall
have occurred and be continuing before and after giving effect to such merger or
consolidation.
          (c) The Borrower and its Subsidiaries, taken as a whole, shall not
sell, transfer or otherwise dispose of (in one transaction or a series of
transactions) all or substantially all of the Borrower’s and its Subsidiaries’
assets (determined on a Consolidated basis).
     Section 6.6 Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, make any Restricted Payment, except that (a) a
Subsidiary of the Borrower may make a Restricted Payment to the Borrower or to
another Subsidiary of the Borrower, (b) a Subsidiary of the Borrower may redeem
any of its stock held by the Borrower or any Subsidiary of the Borrower, and
(c) the Borrower and its Subsidiaries may make any other Restricted Payment if
no Default has occurred and is continuing or would result therefrom.
     Section 6.7 Affiliate Transactions. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly enter into or permit
to exist any transaction or series of transactions (including, but not limited
to, the purchase, sale, lease or exchange of property, the making of any
investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service)

54



--------------------------------------------------------------------------------



 



with any of their Affiliates unless such transaction or series of transactions
is on terms no less favorable to the Borrower or the Subsidiary, as applicable,
than those that could be obtained in a comparable arm’s length transaction with
a Person that is not such an Affiliate; provided that, the Borrower and any of
its Subsidiaries may guaranty or otherwise assume obligations of an Affiliate to
the extent permitted under Section 6.2 hereof.
     Section 6.8 Other Businesses. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any line of business other than the
business in which the Borrower and its Subsidiaries, taken as a whole, is
presently engaged or other businesses reasonably related thereto.
     Section 6.9 Maximum Leverage Ratio. The Borrower will not permit its
Leverage Ratio to be greater than 0.50 to 1.0 at the end of any fiscal quarter.
ARTICLE VII
REMEDIES
     Section 7.1 Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” under any Credit Document:
          (a) Payment. The Borrower shall fail to pay any principal of any
Advance or any Reimbursement Obligation when the same becomes due and payable as
set forth in this Agreement, or any interest on any Note or any fee or other
amount payable hereunder or under any other Credit Document within five Business
Days after the same becomes due and payable;
          (b) Representation and Warranties. Any representation or warranty made
or deemed to be made (i) by the Borrower in this Agreement or in any other
Credit Document, or (ii) by the Borrower (or any of its officers) in connection
with this Agreement or any other Credit Document, shall prove to have been
incorrect in any material respect when made or deemed to be made;
          (c) Covenant Breaches. (i) The Borrower shall fail to perform or
observe any covenant contained in Sections 5.3 or 5.6, or Article VI of this
Agreement, or (ii) the Borrower shall fail to perform or observe any term or
covenant set forth in any Credit Document which is not covered by clause
(i) above or any other provision of this Section 7.1 if such failure shall
remain unremedied for 30 days after the earlier of the date written notice of
such default shall have been given to the Borrower by the Administrative Agent
or any Lender or the date a Responsible Officer of the Borrower has actual
knowledge of such default;
          (d) Cross-Defaults. (i) The Borrower or any its Subsidiaries shall
fail to pay any principal of or premium or interest on its Indebtedness which is
outstanding in a principal amount of at least $125,000,000 individually or when
aggregated with all such Indebtedness of the Borrower or its Subsidiaries so in
default (but excluding the Obligations) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to Indebtedness which is outstanding in a principal amount
of at least $125,000,000 individually or when aggregated with all such
Indebtedness of the Borrower and its Subsidiaries so in default, and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness; (iii) any “Event
of Default” under the 364-Day Credit Agreement shall have occurred; or (iv) any
Indebtedness referred to in clause (i), (ii) or (iii) above shall be declared to
be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment),

55



--------------------------------------------------------------------------------



 



prior to the stated maturity thereof; provided that, for purposes of this
subsection 7.1(d), the “principal amount” of the obligations in respect of any
Financial Contract at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that would be required to be paid if such
Financial Contract were terminated at such time;
          (e) Insolvency. The Borrower or any of its Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower or any of its Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any
Legal Requirements relating to bankruptcy, insolvency or reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against the Borrower or any such Subsidiary, either such proceeding
shall remain undismissed for a period of 30 days or any of the actions sought in
such proceeding shall occur; or the Borrower or any of its Subsidiaries shall
take any corporate action to authorize any of the actions set forth above in
this paragraph (e);
          (f) Judgments. Any one or more judgments or orders for the payment of
money in excess of $125,000,000 in the aggregate (reduced for purposes of this
paragraph for the amount in respect of any such judgment or order that a
reputable and creditworthy insurer has acknowledged being payable under any
valid and enforceable insurance policy) shall be rendered against the Borrower
or any of its Subsidiaries which, within 30 days from the date any such judgment
is entered, shall not have been discharged or execution thereof stayed pending
appeal;
          (g) ERISA. (i) Any Person shall engage in any “prohibited transaction”
(as defined in Section 406 of ERISA or Section 1106 of the Code) involving any
Plan, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is likely to result in the termination of such Plan for
purposes of Title IV of ERISA, unless such Reportable Event, proceedings or
appointment are being contested by the Borrower in good faith and by appropriate
proceedings, (iv) any Plan shall terminate for purposes of Title IV of ERISA,
(v) the Borrower or any member of the Controlled Group shall incur any liability
in connection with a withdrawal from a Multiemployer Plan or the insolvency
(within the meaning of Section 4245 of ERISA) or reorganization (within the
meaning of Section 4241 of ERISA) of a Multiemployer Plan, unless such liability
is being contested by the Borrower in good faith and by appropriate proceedings,
or (vi) any other event or condition shall occur or exist, with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
subject the Borrower to any tax, penalty or other liabilities in the aggregate
exceeding $125,000,000; and
          (h) Change of Control. Any Change in Control shall occur.
     Section 7.2 Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to paragraph (e) of Section 7.1) shall
have occurred and be continuing, then, and in any such event,
          (a) the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances and the obligation of each Issuing
Lender to issue, increase, or extend Letters of Credit to be terminated,

56



--------------------------------------------------------------------------------



 



whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower,
declare all Obligations, including all interest, Letter of Credit Obligations,
and all other amounts payable under this Agreement, to be forthwith due and
payable, whereupon all such Obligations shall become and be forthwith due and
payable in full, without presentment, demand, protest or further notice of any
kind (including any notice of intent to accelerate or notice of acceleration),
all of which are hereby expressly waived by the Borrower, and
          (b) the Borrower shall, on demand of by the Administrative Agent at
the request or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the Cash Collateral Account held with the
Administrative Agent an amount of cash equal to the Letter of Credit Exposure,
without presentment, demand, protest or further notice of any kind (including
any notice of intent to accelerate or notice of acceleration), all of which are
hereby expressly waived by the Borrower.
     Section 7.3 Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (e) of Section 7.1 shall occur,
          (a) the obligation of each Lender to make Advances and the obligation
of each Issuing Lender to issue, increase, or extend Letters of Credit shall
immediately and automatically be terminated and all Obligations, including all
interest, Letter of Credit Obligations, and all other amounts payable under this
Agreement shall immediately and automatically become and be due and payable in
full, without presentment, demand, protest or any notice of any kind (including
any notice of intent to accelerate or notice of acceleration), all of which are
hereby expressly waived by the Borrower; and
          (b) to the extent permitted by law or court order, the Borrower shall
deposit with the Administrative Agent into the Cash Collateral Account held by
the Administrative Agent an amount of cash equal to the Letter of Credit
Exposure, without presentment, demand, protest or further notice of any kind
(including any notice of intent to accelerate or notice of acceleration), all of
which are hereby expressly waived by the Borrower.
     Section 7.4 Cash Collateral Account.
          (a) Pledge. The Borrower hereby pledges, and grants to the
Administrative Agent for the benefit of the Lenders, a security interest in all
funds held in the Cash Collateral Account held by the Administrative Agent from
time to time and all proceeds thereof, as security for the payment of the
Obligations, including all Letter of Credit Obligations owing to any Issuing
Lender or any other Lender due and to become due from the Borrower to any
Issuing Lender or any other Lender under this Agreement in connection with the
Letters of Credit.
          (b) Application against Letter of Credit Obligations. The
Administrative Agent may, at any time or from time to time apply funds then held
in the Cash Collateral Account to the payment of any Letter of Credit
Obligations owing to the Issuing Lenders on a pro rata basis, as shall have
become or shall become due and payable by the Borrower to such Issuing Lenders
under this Agreement in connection with the Letters of Credit.
          (c) Duty of Care. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Cash Collateral
Account and shall be deemed to have exercised such care if such funds are
accorded treatment substantially equivalent to that which the Administrative
Agent accords its own property, it being understood that the Administrative
Agent shall not have any responsibility for taking any necessary steps to
preserve rights against any parties with respect to any such funds.

57



--------------------------------------------------------------------------------



 



     Section 7.5 Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent or the Lenders is intended to be exclusive of any other
remedy, and each remedy shall be cumulative of all other remedies existing by
contract, at law, in equity, by statute or otherwise.
     Section 7.6 Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent, if any, specified by Section 7.2 to authorize the
Administrative Agent to declare the Obligations due and payable pursuant to the
provisions of Section 7.2 or the automatic acceleration of the Obligations
pursuant to Section 7.3, each Lender and each Affiliate of a Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement, the Note held by such Lender or such
Affiliate, and the other Credit Documents, irrespective of whether or not such
Lender or such Affiliate shall have made any demand under this Agreement, such
Note, or such other Credit Documents, and although such obligations may be
unmatured. Each Lender, for itself and on behalf of its Affiliates, agrees to
promptly notify the Borrower and the Administrative Agent after any such set-off
and application made by such Lender or such Affiliate, provided that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and each Affiliate of a Lender under this
Section are in addition to any other rights and remedies (including other rights
of set-off) which such Lender and such Affiliate may have.
     Section 7.7 Currency Conversion After Maturity. At any time following the
occurrence of an Event of Default and the acceleration of the maturity of the
Obligations owed to the Lenders hereunder, the Lenders shall be entitled to
convert, with two (2) Business Days’ prior notice to the Borrower, any and all
or any part of the then unpaid and outstanding Advances denominated in a Foreign
Currency into Advances denominated in Dollars. Any such conversion shall be
calculated so that the principal amount of the resulting Advances shall be the
Dollar Amount of the principal amount of the Advance being converted on the date
of conversion. Any accrued and unpaid interest denominated in such Foreign
Currency at the time of any such conversion shall be similarly converted to
Dollars, and such converted Advances and accrued and unpaid interest thereon
shall thereafter bear interest in accordance with the terms hereof.
ARTICLE VIII
AGENCY AND ISSUING LENDER PROVISIONS
     Section 8.1 Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Credit Documents
as are delegated to the Administrative Agent by the terms hereof and of the
other Credit Documents, together with such powers as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement or any
other Credit Document (including enforcement or collection of the Obligations),
the Administrative Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Majority Lenders or all Lenders, and such instructions shall
be binding upon all Lenders and all holders of the Obligations; provided,
however, that Administrative Agent shall not be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, any other Credit Document, or applicable Legal
Requirements.
     Section 8.2 Administrative Agent’s Reliance, Etc. Neither Administrative
Agent nor any of its respective directors, officers, agents or employees shall
be liable for any action taken or omitted to be

58



--------------------------------------------------------------------------------



 



taken (INCLUDING THE ADMINISTRATIVE AGENT’S OWN NEGLIGENCE) by it or them under
or in connection with this Agreement or the other Credit Documents, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Administrative Agent: (a) may treat the
payee of any Note as the holder thereof until the Administrative Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Administrative Agent; (b) may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements, warranties
or representations made in or in connection with this Agreement or the other
Credit Documents; (d) shall not have any duty to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Credit Document on the part of the Borrower or its
Subsidiaries or to inspect the property (including the books and records) of the
Borrower or its Subsidiaries; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Credit Document; and (f) shall incur no
liability under or in respect of this Agreement or any other Credit Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier, telegram, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties.
     Section 8.3 The Administrative Agent and its Affiliates. With respect to
its Revolving Commitments, the Advances made by it and the Letters of Credit
issued by it, the Administrative Agent shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though it
were not an agent hereunder. The term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include the Administrative Agent in its
individual capacity. Administrative Agent and its respective Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with, the Borrower or any of its
Subsidiaries, and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if the Administrative Agent were not an
agent hereunder and without any duty to account therefor to the Lenders.
     Section 8.4 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arrangers
or any other Lender and based on the financial statements referred to in
Section 4.6 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
     Section 8.5 Indemnification. The Lenders severally agree to indemnify the
Administrative Agent, each Arranger and each Issuing Lender (to the extent not
reimbursed by the Borrower), according to their respective Pro Rata Shares from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (including legal fees) which may be imposed on, incurred by,
or asserted against the Administrative Agent, such Arranger or such Issuing
Lender in any way relating to or arising out of this Agreement or any other
Credit Document or any action taken or omitted by the Administrative Agent, such
Arranger or such Issuing Lender under this Agreement or any other Credit
Document (INCLUDING THE ADMINISTRATIVE AGENT’S, THE ARRANGER’S OR SUCH ISSUING
LENDER’S OWN NEGLIGENCE), provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements found by a final

59



--------------------------------------------------------------------------------



 



judgment by a court of competent jurisdiction to have resulted from the
Administrative Agent’s, such Arranger’s or such Issuing Lender’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to (a) reimburse the Administrative Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, modification or amendment of this Agreement or any other
Credit Document, to the extent that the Administrative Agent is not reimbursed
for such expenses by the Borrower and (b) reimburse the Administrative Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the administration or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Credit Document, to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower. All obligations of the Lenders provided in this Section 8.5 shall
survive any termination of this Agreement and repayment in full of the
Obligations.
     Section 8.6 Successor Administrative Agent and Issuing Lenders.
Administrative Agent and any Issuing Lender may resign at any time by giving
written notice thereof to the Lenders and the Borrower. The Administrative Agent
and any Issuing Lender may be removed at any time with or without cause by the
Majority Lenders upon receipt of written notice from such Majority Lenders to
such effect. Any Issuing Lender designated in writing by the Borrower as
provided in the definition of “Issuing Lender” may be removed at any time with
or without cause by the Borrower. Upon receipt of notice of any such resignation
or removal (other than a removal of an Issuing Lender by the Borrower), the
applicable Majority Lenders shall have the right to appoint a successor
Administrative Agent or Issuing Lender with, if an Event of Default has not
occurred and is not continuing, the consent of the Borrower, which consent shall
not be unreasonably withheld or delayed. If no successor Administrative Agent or
Issuing Lender shall have been so appointed by the Majority Lenders, and shall
have accepted such appointment, within 30 days after the retiring or removed
Administrative Agent’s or Issuing Lender’s giving of notice of resignation or
the Majority Lenders’ removal of the retiring Administrative Agent or Issuing
Lender, then the retiring or removed Administrative Agent or Issuing Lender may,
on behalf of the Lenders and the Borrower, appoint a successor Administrative
Agent or Issuing Lender, which shall be a commercial bank meeting the financial
requirements of an Eligible Assignee and, in the case of a Issuing Lender, a
Lender. Upon the acceptance of any appointment as Administrative Agent or
Issuing Lender by a successor Administrative Agent or Issuing Lender, such
successor Administrative Agent or Issuing Lender shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Administrative Agent or Issuing Lender, and the retiring or removed
Administrative Agent or Issuing Lender shall be discharged from its duties and
obligations under this Agreement and the other Credit Documents, except that the
retiring or removed Issuing Lender shall remain the Issuing Lender with respect
to any Letters of Credit issued by such Issuing Lender and outstanding on the
effective date of its resignation or removal and the provisions affecting such
Issuing Lender with respect to such Letters of Credit shall inure to the benefit
of the retiring or removed Issuing Lender until the termination of all such
Letters of Credit and the payment of all outstanding Obligations owing to such
Issuing Lender. After any retiring or removed Administrative Agent’s or Issuing
Lender’s resignation or removal hereunder as Administrative Agent or Issuing
Lender, the provisions of this Article VIII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent or
Issuing Lender under this Agreement and the other Credit Documents.
     Section 8.7 Co-Lead Arrangers, Joint Book Runners, other Agency Titles. The
Arrangers, Joint Book Runners and any other agents identified on the cover sheet
hereof (other than the Administrative Agent) shall have no duties, obligations
or liabilities hereunder in its capacity as an Arranger, Joint Book Runner and
such other agent. The Lenders shall have no right to replace any Arranger, Joint
Book Runner or any such agent, and the Arrangers, Joint Book Runners and such
other agents shall not have the right to assign its status as an arranger, book
runner or such agent, as applicable, to any Person.

60



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     Section 9.1 Amendments, Etc. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Credit Document (other than the Agent’s
Fee Letter or any Letter of Credit Document), nor consent to any departure by
the Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Majority Lenders and the Borrower, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however,
          (a) no amendment shall increase or extend the Revolving Commitment of
any Lender without the written consent of such Lender;
          (b) no amendment shall amend the definitions of “Eligible Currency” or
“Agreed Currency” (other than as contemplated within such definition) without
the written consent of each Lender and each Issuing Lender;
          (c) no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (i) reduce the principal of,
or interest on, the Obligations or any fees or other amounts payable hereunder
or under any other Credit Document, (ii) postpone any date fixed for any payment
of principal of, or interest on, the Obligations or any fees or other amounts
payable hereunder, (iii) amend Section 2.14, Section 7.7, this Section 9.1 or
any other provision of this Agreement that requires the pro rata treatment of,
or action by, all the Lenders, (iv) release any Lien in favor of the
Administrative Agent for the benefit of the Lenders on any Property of the
Borrower, (v) amend the definition of “Majority Lenders”, or (vi) amend Section
6.5(c) or waive any Event of Default arising therefrom or consent to any
departure from the terms thereof; and
          (d) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent, the Arrangers, the applicable Issuing
Lender, or the applicable Swingline Lender in addition to the Lenders required
above to take such action, affect the rights or duties of the Administrative
Agent, the Arrangers, such Issuing Lender, or such Swingline Lender as the case
may be, under this Agreement or any other Credit Document.
     Section 9.2 Notices, Intralinks, Etc.
          (a) Notices. All notices and other communications shall be in writing
(including telecopy or telex) and mailed, telecopied, telexed, hand delivered or
delivered by a nationally recognized overnight courier, if to the Borrower, at
its address at 7909 Parkwood Circle Drive, Houston, Texas 77036, Attention:
Treasurer, with a copy to the General Counsel, Telecopy: (713) 346-7995,
Telephone: (713) 346-7550; if to any Lender, any Swingline Lender or any Issuing
Lender, at its address for notices specified in its Administrative
Questionnaire; if to the Administrative Agent (including the delivery of a
Compliance Certificate), at its address at 1740 Broadway, C7300-034, Denver,
Colorado 80274, Attention: Agency Syndication (telecopy: (303) 863-5531;
telephone: (303) 863-6637), with a copy to 1000 Louisiana Street, 9th Floor,
Houston, Texas 77002, Attention: Eric R. Hollingsworth (telecopy:
(713) 739-1087; telephone: (713) 319-1354); if a Notice of Borrowing or a Notice
of Conversion or Continuation to the Administrative Agent at the address for the
Administrative Agent specified above; or, as to each party, at such other
address or teletransmission number as shall be designated by such party in a
written notice to the other parties. All such notices and communications shall,
when mailed, telecopied,

61



--------------------------------------------------------------------------------



 



telexed or hand delivered or delivered by overnight courier, be effective three
days after deposited in the mails, when telecopy transmission is completed, when
confirmed by telex answer-back or when delivered, respectively, except that
notices and communications to the Administrative Agent, a Swingline Lender or an
Issuing Lender pursuant to Article II or VIII shall not be effective until
received by the Administrative Agent, such Swingline Lender or such Issuing
Lender.
          (b) Electronic Postings. (i) The Borrower agrees that the
Administrative Agent may make any material delivered by the Borrower to the
Administrative Agent, as well as any amendments, waivers, consents, and other
written information, documents, instruments and other materials relating to the
Borrower, any of its Subsidiaries, or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby
(excluding notices pursuant to Article II, collectively, the “Communications”)
available to the Lenders by posting such notices on an electronic delivery
system (which may be provided by the Administrative Agent, an Affiliate of the
Administrative Agent, or any Person that is not an Affiliate of the
Administrative Agent), such as IntraLinks, or a substantially similar electronic
system customarily used by financial institutions for such purposes (the
“Platform”). The Borrower acknowledges that (A) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (B) the
Platform is provided “as is” and “as available” and (C) neither the
Administrative Agent nor any of their respective Affiliates warrants the
accuracy, completeness, timeliness, sufficiency, or sequencing of the
Communications posted on the Platform. The Administrative Agent and their
respective Affiliates expressly disclaim with respect to the Platform any
liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform and any liability for any losses, costs, expenses or liabilities
that may be suffered or incurred in connection with the Platform. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its respective Affiliates in connection with the
Platform.
     (ii) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (A) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Administrative Agent have on record an
effective e-mail address for such Lender) and (B) that any Notice may be sent to
such e-mail address.
     Section 9.3 No Waiver; Remedies. No failure on the part of any Lender, the
Administrative Agent, or any Issuing Lender to exercise, and no delay in
exercising, any right hereunder or under any other Credit Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies provided in this Agreement and the other Credit Documents
are cumulative and not exclusive of any remedies provided by law.
     Section 9.4 Costs and Expenses. The Borrower agrees to pay on demand
(a) all out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, modification and amendment
of this Agreement, the Notes and the other Credit Documents, (b) all
out-of-pocket costs and expenses of the Issuing Lenders and Swingline Lenders in
connection with the administration of this Agreement, the Notes and the other
Credit Documents, including the reasonable out-of-pocket expenses incurred by
any Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(c) all reasonable

62



--------------------------------------------------------------------------------



 



out-of-pocket costs and expenses, if any, of the Administrative Agent, each
Arranger, each Issuing Lender, each Swingline Lender and each Lender (including
reasonable counsel fees and expenses of the Administrative Agent, each Arranger,
each Issuing Lender, each Swingline Lender and each Lender) in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement and the other Credit Documents after an Event of Default has
occurred and is continuing, and to the extent not included in the foregoing, the
costs of any Uniform Commercial Code financing statement or continuation
statement, and any related title or Uniform Commercial Code search conducted
subsequent to such recordation, and other costs usual and customary in
connection with the taking of a Lien.
     Section 9.5 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent, and when
the Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, each Arranger, each
Issuing Lender, each Swingline Lender and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights or delegate its duties under this Agreement or any interest in
this Agreement without the prior written consent of each Lender, each Swingline
Lender, and each Issuing Lender.
     Section 9.6 Lender Assignments and Participations.
          (a) Assignments. Any Lender may assign to one or more banks or other
entities all or any portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment, the Advances owing to
it, the Notes held by it, if any, and the participation interest in the Letter
of Credit Obligations held by it); provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all of such
Lender’s rights and obligations under this Agreement as a Lender and shall
involve a ratable assignment of such Lender’s Revolving Commitment and such
Lender’s Revolving Advances and shall be in an amount not less than $5,000,000,
(ii) the amount of the resulting Revolving Commitment and Revolving Advances of
the assigning Lender (unless it is assigning all its Revolving Commitment) and
the assignee Lender pursuant to each such assignment (determined as of the date
of the Assignment and Acceptance with respect to such assignment) shall in no
event be less than $10,000,000, (iii) each such assignment shall be to an
Eligible Assignee, (iv) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with the applicable Notes, if
any, subject to such assignment, (v) each Eligible Assignee shall pay to the
Administrative Agent a $4,000 administrative fee; and (vi) the Administrative
Agent shall promptly deliver a copy of the fully executed Assignment and
Acceptance to the Administrative Agent. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be at least three Business
Days after the execution thereof, (A) the assignee thereunder shall be a party
hereto for all purposes and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder and (B) such Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of such Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 2.8,
2.9, 2.11, 9.4, 9.7 and 9.16 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Notwithstanding anything herein
to the contrary, any Lender may assign, as collateral or otherwise, any of its
rights under the Credit Documents to any Federal Reserve Bank.

63



--------------------------------------------------------------------------------



 



          (b) Term of Assignments. By executing and delivering an Assignment and
Acceptance, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.6 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vi) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
          (c) The Register. The Administrative Agent shall maintain at its
respective address referred to in Section 9.2 a copy of each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the respective Lenders and the Revolving Commitment
and principal amount of the Advances owing to, each Lender from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Lenders, and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. At any reasonable time and from time to time upon reasonable prior
notice, the Register shall be available (i) for inspection by the Borrower,
(ii) for inspection by each Lender as to its Revolving Commitment and principal
amount of Advances owing to it, and (iii) for inspection by each Issuing Lender
and each Swingline Lender for purposes of determining each Lender’s
participation interest in Letters of Credit and Swingline Advances.
          (d) Procedures. Upon its receipt of an Assignment and Acceptance
executed by a Lender and an Eligible Assignee, together with the Notes, if any,
subject to such assignment, the Administrative Agent shall, if such Assignment
and Acceptance has been completed and is in substantially the form of the
attached Exhibit A, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register, and (iii) give prompt notice
thereof to the Borrower.
          (e) Participations. Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Revolving Commitment,
the Advances owing to it, its participation interest in the Letter of Credit
Obligations, and the Notes held by it, if any); provided, however, that (i) such
Lender’s obligations under this Agreement (including its Revolving Commitment to
the Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Obligations
for all purposes of this Agreement, (iv) the Borrower, the Administrative Agent,
and the Issuing Lenders and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (v) such Lender shall not require the
participant’s consent to

64



--------------------------------------------------------------------------------



 



any matter under this Agreement, except for change in the principal amount of
any Obligation in which the participant has an interest, reductions in fees or
interest, or extending the Maturity Date, and (vi) such Lender shall give prompt
prior notice to the Borrower of each such participation to be sold by such
Lender. The Borrower hereby agrees that participants shall have the same rights
under Sections 2.8, 2.9, 2.11(c), 9.4 and 9.7 hereof as the Lender to the extent
of their respective participations. Notwithstanding the foregoing and so long as
no Event of Default has occurred and is continuing, upon the receipt of notice
by the Borrower of the sale of a participation by any Lender to one or more
banks or other entities (other than an Affiliate of such Lender) in or to all or
a portion of its rights and obligations under this Agreement (each such bank or
other entity, a “Proposed Participant”), the Borrower shall have the right, but
not the obligation, to select additional lenders to replace such Proposed
Participant on the same terms and conditions as the Proposed Participant upon
prompt written notice from the Borrower to the Administrative Agent and the
Lender selling such participation. The Borrower shall have ten days from the
date of its receipt of notice of the proposed sale of such participation to the
Proposed Participant to select replacement lenders to replace such Proposed
Participant. If the Borrower does not select any replacement lenders or does not
elect to select any replacement lenders the applicable Lender may sell such
participation to the Proposed Participant.
     Section 9.7 Indemnification. The Borrower shall indemnify the
Administrative Agent, each Arranger, each Lender (including any lender which was
a Lender hereunder prior to any full assignment of its Revolving Commitment),
each Issuing Lender, each Swingline Lender and each affiliate thereof and their
respective directors, officers, employees and agents from, and discharge,
release, and hold each of them harmless against, any and all losses,
liabilities, claims or damages to which any of them may become subject, insofar
as such losses, liabilities, claims or damages arise out of or result from
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Merger or any other
transactions contemplated hereby, (ii) any actual or proposed use by the
Borrower or any Affiliate of the Borrower of the proceeds of any Advance or
Letter of Credit, (iii) any breach by the Borrower of any provision of this
Agreement or any other Credit Document, (iv) any Environmental Claim or
requirement of Environmental Laws concerning or relating to the present or
previously-owned or operated properties, or the operations or business, of the
Borrower or any of its Subsidiaries, and (v) any investigation, litigation or
other proceeding (including any threatened investigation or proceeding) relating
to the foregoing, and the Borrower shall reimburse the Administrative Agent,
each Arranger, the Issuing Lender, each Swingline Lender and each Lender, and
each affiliate thereof and their respective directors, officers, employees and
agents, upon demand for any reasonable out-of-pocket expenses (including legal
fees) incurred in connection with any such losses, liabilities, claims, damages,
investigation, litigation, Environmental Claim or requirement, or other
proceeding; and EXPRESSLY INCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS,
DAMAGES, OR EXPENSE INCURRED BY REASON OF THE PERSON BEING INDEMNIFIED’S OWN
NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES OR
EXPENSES FOUND BY A FINAL JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PERSON TO BE
INDEMNIFIED.
     Section 9.8 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
     Section 9.9 Survival of Representations, etc. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower in connection herewith shall survive

65



--------------------------------------------------------------------------------



 



the execution and delivery of this Agreement and the Credit Documents, the
making of the Advances and any investigation made by or on behalf of the
Lenders, none of which investigations shall diminish any Lender’s right to rely
on such representations and warranties. All obligations of the Borrower provided
for in Sections 2.8, 2.9, 2.11, 9.4, 9.7 and 9.16 shall survive any termination
of this Agreement and repayment in full of the Obligations.
     Section 9.10 Severability. In case one or more provisions of this Agreement
or the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable Legal Requirement, the validity, legality and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.
     Section 9.11 Usury Not Intended. It is the intent of the Borrower and each
Lender in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable Legal Requirements of the State of Texas and the United States of
America from time to time in effect. In furtherance thereof, each Lender and the
Borrower stipulate and agree that none of the terms and provisions contained in
this Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes
hereof “interest” shall include the aggregate of all charges which constitute
interest under such laws that are contracted for, charged or received under this
Agreement. In the event that the Obligations are accelerated by reason of any
election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest may never include more than
the Maximum Rate and excess interest, if any, provided for in this Agreement or
otherwise shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the applicable
Obligations (or, if the applicable Obligations shall have been paid in full,
refunded to the Borrower). The provisions of this Section shall control over all
other provisions of this Agreement or the other Credit Documents which may be in
apparent conflict herewith.
     Section 9.12 Confidentiality. None of the Administrative Agent, Issuing
Lenders or Lenders shall disclose any Confidential Information to any Person
without the consent of the Borrower, other than (a) to the Administrative
Agent’s, Issuing Lender’s or Lender’s Affiliates and their officers, directors,
employees, agents and advisors, (b) to actual or prospective Eligible Assignees
and participants and their officers, directors, employees, agents and advisors,
(c) to any direct, indirect, actual or prospective counterparty (and its
advisor) to any swap, derivative or securitization transaction related to the
obligations under this Agreement, and then, in any event, only on a confidential
basis, (d) as required by any law, rule or regulation or judicial process,
(e) as requested or required by any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
similar organization or quasi-regulatory authority) regulating such Issuing
Lender, such Lender or Administrative Agent, or to insurers, insurance brokers
or direct or indirect providers of credit protection when required by it,
provided that, prior to any such disclosure, such Person shall undertake to
preserve the confidentiality of any Confidential Information relating to the
Borrower received by it from such Issuing Lender, such Lender or Administrative
Agent, (f) to any rating agency when required by it, provided that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Borrower
received by it from such Issuing Lender, such Lender or Administrative Agent,
(g) in connection with any litigation or proceeding to which Administrative
Agent, such Issuing Lender or such Lender or any of its Affiliates may be a
party or (h) in connection with the exercise of any right or remedy under this
Agreement or any other Credit Document. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, nothing in

66



--------------------------------------------------------------------------------



 



this Agreement shall (a) restrict the Administrative Agent, any Issuing Lender
or any Lender from providing information to any bank or other regulatory or
governmental authorities, including the Federal Reserve Board and its
supervisory staff; (b) require or permit the Administrative Agent, any Issuing
Lender or any Lender to disclose to the Borrower that any information will be or
was provided to the Federal Reserve Board or any of its supervisory staff; or
(c) require or permit the Administrative Agent, any Issuing Lender or any Lender
to inform the Borrower of a current or upcoming Federal Reserve Board
examination or any nonpublic Federal Reserve Board supervisory initiative or
action.
     Section 9.13 Governing Law; Submission to Jurisdiction.
     (a) This Agreement, the Notes and the other Credit Documents shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York without regard to conflict of law principles thereof.
     (b) Any legal action or proceeding with respect to this Agreement or any
other Credit Document may be brought in the courts of the state of New York
sitting in New York City or of the United States for the Southern District of
such state, and by execution and delivery of this Agreement, the Borrower, the
Administrative Agent, each Issuing Lender, each Swingline Lender and each Lender
consents, for itself and in respect of its property, to the non-exclusive
jurisdiction of those courts. The Borrower, the Administrative Agent, each
Issuing Lender, each Swingline Lender and each Lender irrevocably waives any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any action or proceeding in such jurisdiction in respect of this
Agreement or any other Credit Document or other document related thereto.
     (c) The Borrower irrevocably consents to the service of any and all process
in any such action or proceeding by the mailing of copies of such process to it
at the address specified for it in this Agreement.
     (d) Nothing in this Section 9.13 shall affect the right of the
Administrative Agent, any Issuing Lender, any Swingline Lender or any other
Lender to serve legal process in any other manner permitted by law or affect the
right of the Administrative Agent, any Issuing Lender, any Swingline Lender or
any other Lender to bring any action or proceeding against the Borrower in the
courts of any other jurisdiction.
     Section 9.14 Waiver of Jury Trial. The Borrower, the Issuing Lenders, the
Swingline Lenders, the Lenders and the Administrative Agent hereby irrevocably
waive any and all right to trial by jury in respect of any legal proceeding,
directly or indirectly (whether sounding in tort, contract or otherwise),
arising out of or relating to this Agreement, any other Credit Document, any of
the transactions contemplated hereby, or the relationship established hereunder.
     Section 9.15 Waiver of Consequential Damages. To the extent permitted by
applicable law, Borrower shall not assert, and the Borrower hereby waives, any
claim against any other party hereto and each affiliate thereof and their
respective directors, officers, employees and agents, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any other Credit Document, the Merger, any Advance or
Letter of Credit or the use of the proceeds thereof.

67



--------------------------------------------------------------------------------



 



     Section 9.16 Judgment Currency. If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with usual and customary banking procedures the Administrative Agent
could purchase the specified currency with such other currency at any of the
Administrative Agent’s offices in the United States of America on the Business
Day preceding that on which final, non-appealable judgment is given. The
obligations of the Borrower in respect of any sum due to any Lender, any Issuing
Lender or the Administrative Agent hereunder shall, notwithstanding any judgment
in a currency other than the specified currency, be discharged only to the
extent that on the Business Day following receipt by such Lender, such Issuing
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender, such Issuing Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender, such Issuing Lender or the Administrative
Agent, as the case may be, in the specified currency, the Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, such Issuing Lender
or the Administrative Agent, as the case may be, against such loss, and if the
amount of the specified currency so purchased exceeds (a) the sum originally due
to any Lender, such Issuing Lender or the Administrative Agent, as the case may
be, in the specified currency and (b) any amounts shared with other Lenders as a
result of allocations of such excess as a disproportionate payment to such
Lender under Section 2.14, each Lender, Issuing Lender or the Administrative
Agent, as the case may be, agrees to promptly remit such excess to the Borrower.
All obligations of the Borrower provided in this Section 9.16 shall survive any
termination of this Agreement and repayment in full of the Obligations.
     Section 9.17 Headings Descriptive. The headings of the several Sections and
paragraphs of the Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
     Section 9.18 USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
This written agreement and the Credit Documents, as defined in this Agreement,
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties.
[Remainder of page left intentionally blank]

68



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

            NATIONAL OILWELL VARCO, INC.
      By:   /s/ Daniel L. Molinaro         Daniel L. Molinaro        Vice
President & Treasurer     

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK,
          NATIONAL ASSOCIATION

as Administrative Agent, Co-Lead Arranger, Joint Book Runner, a Swingline
Lender, a Issuing Lender and a
Lender
      By:   /s/ Eric R. Hollingsworth         Eric R. Hollingsworth       
Senior Vice President     

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              DNB NOR BANK ASA,     as Co-Lead Arranger, Joint Book Runner, a
Swingline Lender and a Lender
 
       
 
  By:   /s/ Thomas Tangen
 
       
 
  Name:   Thomas Tangen
 
       
 
  Title:   First Vice President
 
       
 
       
 
  By:   /s/ Henrik Asland
 
       
 
  Name:   Henrik Asland
 
       
 
  Title:   Senior Vice President
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.     as a Lender
 
       
 
  By:   /s/ Linda Terry
 
       
 
  Name:   Linda Terry
 
       
 
  Title:   Vice President & Manager
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              FORTIS BANK S.A./N.V., NEW YORK BRANCH     as a Lender
 
       
 
  By:   /s/ Diran Cholakian
 
       
 
  Name:   Diran Cholakian
 
       
 
  Title:   Director
 
       
 
       
 
  By:   /s/ Kathleen DeLathauwer
 
       
 
  Name:   Kathleen DeLathauwer
 
       
 
  Title:   Director
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              THE BANK OF NOVA SCOTIA     as a Swingline Lender and a Lender
 
       
 
  By:   /s/ David G. Mills
 
       
 
  Name:   David G. Mills
 
       
 
  Title:   Director
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, N.A.     as a Lender
 
       
 
  By:   /s/ Leanne S. Phillips
 
       
 
  Name:   Leanne S. Phillips
 
       
 
  Title:   Director
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.     as a Lender
 
       
 
  By:   /s/ Shelley A. McGregor
 
       
 
  Name:   Shelley A. McGregor
 
       
 
  Title:   Senior Vice President
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              CITIBANK, N.A.     as a Lender
 
       
 
  By:   /s/ Amy Pincu
 
       
 
  Name:   Amy Pincu
 
       
 
  Title:   Vice President
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A.     as a Lender
 
       
 
  By:   /s/ Thomas Okamoto
 
       
 
  Name:   Thomas Okamoto
 
       
 
  Title:   Vice President
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              BARCLAYS BANK PLC     as a Swingline Lender and a Lender
 
       
 
  By:   /s/ Colin Goss
 
       
 
  Name:   Colin Goss
 
       
 
  Title:   Director
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              SKANDINAVISKA ENSKILDA BANKEN AB (PUBL), as a Lender
 
       
 
  By:   /s/ Penny Neville-Park
 
       
 
  Name:   PENNY NEVILLE-PARK
 
       
 
  Title:    
 
       
 
       
 
  By:   /s/ Michael I Dicks
 
       
 
  Name:   Michael I Dicks
 
       
 
  Title:    
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              BNP PARIBAS     as a Lender
 
       
 
  By:   /s/ Gregory George
 
       
 
  Name:   Gregory George
 
       
 
  Title:   Managing Director
 
       
 
       
 
  By:   /s/ Richard Hawthorne
 
       
 
  Name:   Richard Hawthorne
 
       
 
  Title:   Director
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              LLOYDS TSB BANK plc     as a Lender
 
       
 
  By:   /s/ Mario Del Duca
 
       
 
  Name:   Mario Del Duca
 
       
 
  Title:   Associate Director Corporate Banking USA D029
 
       
 
       
 
  By:   /s/ Carlos Lopez
 
       
 
  Name:   Carlos Lopez
 
       
 
  Title:   Associate Director Corporate Banking USA L007
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              EXPORT DEVELOPMENT CANADA     as a Lender
 
       
 
  By:   /s/ Brian Craig
 
       
 
  Name:   Brian Craig
 
       
 
  Title:   Senior Financiing Manager
 
       
 
       
 
  By:   /s/ Vivianne Bouchard
 
       
 
  Name:   Vivianne Bouchard
 
       
 
  Title:   Financing Manager
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              FOKUS BANK, NORWEGIAN BRANCH OF     DANSKE BANK, as a Lender
 
       
 
  By:   /s/ Toril Nag
 
       
 
  Name:   Toril Nag
 
       
 
  Title:   Senior Vice President
 
       
 
       
 
  By:   /s/ Svein Terje Hoiland
 
       
 
  Name:   Svein Terje Hoiland
 
       
 
  Title:   Vice President
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              NORDEA BANK NORGE ASA, as a Lender
 
       
 
  By:   /s/ Tom C. Kuhnle
 
       
 
  Name:   TOM C. KUHNLE
 
       
 
  Title:   SVP
 
       
 
       
 
  By:   /s/ Simen Heum Listerud
 
       
 
  Name:   SIMEN HEUM LISTERUD
 
       
 
  Title:   VP
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              BANCO BILBAO VIZCAYA ARGENTARIA S.A.     as a Lender
 
       
 
  By:   /s/ Peter Tommaney
 
       
 
  Name:   PETER TOMMANEY
 
       
 
  Title:   Senior Vice President
 
       
 
       
 
  By:   /s/ Guilherme Gobbo
 
       
 
  Name:   Guilherme Gobbo
 
       
 
  Title:   Vice President Global Corporate Banking
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION     as a Lender
 
       
 
  By:   /s/ Kevin S. McFadden
 
       
 
  Name:   Kevin S. McFadden
 
       
 
  Title:   Vice President
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              SVENSKA HANDELSBANKEN AB (PUBL)     as a Lender
 
       
 
  By:   /s/ Stefan Nilsson
 
       
 
  Name:   Stefan Nilsson
 
       
 
  Title:   General Manager
 
       
 
       
 
  By:   /s/ Thomas Lerner
 
       
 
  Name:   Thomas Lerner
 
       
 
  Title:   Vice President
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              STANDARD CHARTERED BANK     as a Lender
 
       
 
  By:   /s/ Benjamin Velazouez A2657
 
       
 
  Name:   BENJAMIN VELAZOUEZ A2657
 
       
 
  Title:   DIRECTOR
SYNDICATIONS, AMERICAS
 
       
 
       
 
  By:   /s/ Robert K. Reddington
 
       
 
  Name:   ROBERT K. REDDINGTON
 
       
 
  Title:   AVP/CREDIT DOCUMENTATION
CREDIT RISK CONTROL
STANDARD CHARTERED BANK N.Y.
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              BAYERISCHE HYPO-UND VEREINSBANK AG,     as a Lender
 
       
 
  By:   /s/ K.-H. Janke
 
       
 
  Name:   K.-H. Janke
 
       
 
  Title:   AVP
 
       
 
       
 
  By:   /s/ H.-H. Wilckens
 
       
 
  Name:   H.-H. Wilckens
 
       
 
  Title:   SVP
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              FIFTH THIRD BANK,     as a Lender
 
       
 
  By:   /s/ Mike Mendenhall
 
       
 
  Name:   Mike Mendenhall
 
       
 
  Title:   VP
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              NATIONAL BANK OF EGYPT,     as a Lender
 
       
 
  By:   /s/ Mr. Hassan Eissa
 
       
 
  Name:   Mr. Hassan Eissa
 
       
 
  Title:   General Manager
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              PNC BANK NATIONAL ASSOCIATION     as a Lender
 
       
 
  By:   /s/ W. J. Bowne
 
       
 
  Name:   W. J. Bowne
 
       
 
  Title:   Managing Director
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



              ABU DHABI INTERNATIONAL INC.     as a Lender
 
       
 
  By:   /s/ David J Young
 
       
 
  Name:   David J Young
 
       
 
  Title:   Vice President
 
       
 
       
 
  By:   /s/ Nagy S Kolta
 
       
 
  Name:   Nagy S Kolta
 
       
 
  Title:   Executive Vice President
 
       

Signature Page to 5-Year Credit Agreement
(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
Revolving Commitments

              Revolving Lender   Commitment
Wells Fargo Bank, N.A.
  $ 186,666,666.67  
DnB NOR Bank ASA
  $ 186,666,666.67  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 153,333,333.33  
Fortis Bank S.A./N.V., New York Branch
  $ 153,333,333.33  
The Bank of Nova Scotia
  $ 153,333,333.33  
Wachovia Bank, N.A.
  $ 113,333,333.33  
Bank of America, N.A.
  $ 113,333,333.33  
Citibank, N.A.
  $ 83,333,333.33  
JPMorgan Chase Bank, NA
  $ 83,333,333.33  
Barclays Bank PLC
  $ 83,333,333.33  
Skandinaviska Enskilda Banken AB (publ)
  $ 83,333,333.33  
BNP Paribas
  $ 83,333,333.33  
Lloyds TSB Bank plc
  $ 83,333,333.33  
Export Development Canada
  $ 60,000,000.00  
Fokus Bank, Norwegian Branch of Danske Bank
  $ 60,000,000.00  
Nordea Bank Norge ASA
  $ 60,000,000.00  
Banco Bilbao Vizcaya Argentaria S.A.
  $ 50,000,000.00  
US Bank National Association
  $ 33,333,333.33  
Svenska Handelsbanken AB (publ)
  $ 33,333,333.33  
Standard Chartered Bank
  $ 33,333,333.33  
Bayerische Hypo-und Vereinsbank AG
  $ 33,333,333.33  
Fifth Third Bank
  $ 23,333,333.33  
National Bank of Egypt
  $ 20,000,000.00  
PNC Bank National Association
  $ 16,666,666.67  
Abu Dhabi International Bank Inc.
  $ 16,666,666.67  
TOTAL:
  $ 2,000,000,000.00  

Schedule 1.1(a)

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(b)
MANDATORY COST RATE

1.   The Mandatory Cost Rate (to the extent applicable) is an addition to the
interest rate otherwise payable to compensate Lenders for the cost of compliance
with:

  (a)   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or     (b)   the requirements of the European Central Bank.

2.   On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost Rate will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Advance) and will be expressed as a percentage rate per annum. The
Administrative Agent will, at the request of the Borrower or any Lender, deliver
to the Borrower or such Lender as the case may be, a statement setting forth the
calculation of any Mandatory Cost Rate.

3.   The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Advances
made from such Lending Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of Advances made from that
Lending Office.

4.   The Additional Cost Rate for any Lender lending from a Lending Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

  (a)   in relation to any Advance in Pounds Sterling:

         
 
  AB+C(B-D)+E x 0.01   per cent per annum
 
       
 
  100 — (A+C)    

  (b)   in relation to any Advance in any currency other than Pounds Sterling:

             
 
    E x 0.01     per cent per annum
 
   
 
    300      

Where:

  “A”   is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     “B”   is the percentage rate of
interest (excluding the Applicable Margin, the Mandatory Cost Rate and any
interest charged on overdue amounts pursuant to the first sentence of
Section 2.6(b)) payable for the relevant Interest Period of such Advance.

Schedule 1.1(b)

 



--------------------------------------------------------------------------------



 



  “C”   is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.     “D”   is the percentage rate per annum payable by the
Bank of England on interest bearing Special Deposits.     “E”   is designed to
compensate Lenders for amounts payable under the Fees Rules and is calculated by
the Administrative Agent as being the average of the most recent rates of charge
supplied by the Lenders to the Administrative Agent pursuant to paragraph 7
below and expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Rules” means the
rules on periodic fees contained in the FSA Supervision Manual or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;     (c)   “Fee Tariffs” means the fee
tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fees Rules but taking into account any applicable discount rate); and     (d)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as figures and not as percentages (i.e. 5% will be included in the
formula as 5 and not as 0.05). A negative result obtained by subtracting D from
B shall be taken as zero. The resulting figures shall be rounded to four decimal
places.

7.   If requested by the Administrative Agent or the Borrower, each Lender with
a Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Borrower, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

8.   Each Lender shall supply any information required by the Administrative
Agent for the purpose of calculating its Additional Cost Rate. In particular,
but without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

  (a)   the jurisdiction of the Lending Office out of which it is making
available its participation in the relevant Advance; and

Schedule 1.1(b)

 



--------------------------------------------------------------------------------



 



  (b)   any other information that the Administrative Agent may reasonably
require for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

9.   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Lender for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Lending Office in the same
jurisdiction as its Lending Office.

10.   The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

11.   The Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Cost Rate to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender pursuant to paragraphs 3, 7 and 8 above.

12.   Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost Rate, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

13.   The Administrative Agent may from time to time, after consultation with
the Borrower and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of their
respective functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

Schedule 1.1(b)

 



--------------------------------------------------------------------------------



 



Schedule 1.1(c)
Existing Letters of Credit

                                                      Foreign     Wells Fargo  
                Currency   Outstanding Amt in Reference   NOV Reference  
Beneficiary Name   Expiry Date   Issue Date   Outstanding Amt   USD
00000000447092
  00000000447092   LUMBERMENS MUTUAL CASUALTY CO.   01 Jun 2008   02 Jul 2002  
  863,000.00       863,000.00  
00000000454601
  00000000454601   PACIFIC EMPLOYERS INSURANCE CO.   01 Sep 2008   27 Aug 2002  
  2,650,000.00       2,650,000.00  
00000000481263
  00000000481263   KCA DEUTAG DRILLING INC.   01 Oct 2008   23 May 2003    
6,490,771.79       6,490,771.79  
00000000483638
  00000000483638   ACE AMERICAN INSURANCE   01 Jun 2008   30 May 2003    
29,632,705.00       29,632,705.00  
00000000529801
  00000000529801   THE HONGKONG AND SHANGHAI BANKING   20 Oct 2008   20 Oct 2004
    700,000.00       700,000.00  
00000000535475
  00000000535475   HSBC BANK PLC   15 Jan 2009   13 Jan 2005     120,000.00    
  236,640.00  
00000000552905
  00000000552905   THE HONGKONG & SHANGHAI BANKING   30 Oct 2008   08 Sep 2005  
  975,868.00       975,868.00  
00000000552911
  00000000552911   THE HONGKONG & SHANGHAI BANKING   15 Apr 2009   08 Sep 2005  
  1,287,130.00       1,287,130.00  
00000000559434
  00000000559434   BANK OF CHINA   30 Oct 2008   08 Dec 2005     2,170,434.80  
    2,170,434.80  
00000000559436
  00000000559436   BANK OF CHINA   30 Oct 2008   08 Dec 2005     1,000,172.10  
    1,000,172.10  
00000000559557
  00000000559557   BANK OF CHINA   30 Apr 2008   08 Dec 2005     2,170,435.80  
    2,170,435.80  
00000000559576
  00000000559576   BANK OF CHINA   30 Apr 2008   08 Dec 2005     1,000,172.10  
    1,000,172.10  
00000000559997
  00000000559997   THE HONGKONG & SHANGHAI BANKING   30 Jan 2009   14 Dec 2005  
  860,850.00       860,850.00  
00000000560173
  00000000560173   THE HONGKONG & SHANGHAI BANKING   11 Feb 2009   16 Dec 2005  
  1,153,654.20       1,153,654.20  
00000000563969
  00000000563969   THE HONGKONG & SHANGHAI BANKING   30 Sep 2008   06 Feb 2006  
  1,102,936.00       1,102,936.00  
00000000563978
  00000000563978   THE HONGKONG & SHANGHAI BANKING   14 Jul 2009   06 Feb 2006  
  3,057,125.00       3,057,125.00  
00000000563979
  00000000563979   THE HONGKONG & SHANGHAI BANKING   14 May 2010   06 Feb 2006  
  3,057,125.00       3,057,125.00  
00000000563996
  00000000563996   THE HONGKONG & SHANGHAI BANKING   14 Jul 2009   06 Feb 2006  
  3,057,125.00       3,057,125.00  
00000000564002
  00000000564002   HSBC BANK PLC   01 Nov 2008   06 Feb 2006     1,024,097.20  
    1,024,097.20  
00000000568969
  00000000568969   AFIANZADORA ASERTA S.A. DE C.V.   16 Jul 2009   10 Apr 2006  
  399,650.75       399,650.75  
00000000571582
  00000000571582   DAEWOO SHIPBUILDING AND MARINE   15 Sep 2009   16 May 2006  
  6,494,741.40       6,494,741.40  
00000000573334
  00000000573334   FIANZAS MONTERREY S.A.   26 Apr 2009   09 Jun 2006    
400,000.00       400,000.00  
00000000574919
  00000000574919   ING FIANZAS COMERCIAL AMERICA S.A.   17 Jul 2008   30 Jun
2006     335,965.03       335,965.03  
00000000574986
  00000000574986   THE HONGKONG AND SHANGHAI BANKING   30 Nov 2008   30 Jun 2006
    1,277,106.00       1,277,106.00  
00000000574987
  00000000574987   THE HONGKONG & SHANGHAI BANKING   30 Nov 2009   30 Jun 2006  
  2,554,212.00       2,554,212.00  
00000000575055
  00000000575055   THE HONGKONG AND SHANGHAI BANKING   30 Apr 2009   07 Jul 2006
    1,277,106.00       1,277,106.00  
00000000575056
  00000000575056   THE HONGKONG & SHANGHAI BANKING   30 Apr 2010   07 Jul 2006  
  2,554,212.00       2,554,212.00  
00000000577327
  00000000577327   AFIANZADORA SOFIMEX S.A.   28 Aug 2008   03 Aug 2006    
371,671.20       371,671.20  
00000000578024
  00000000578024   BRITISH ARAB COMMERCIAL BANK LTD   01 Jun 2008   14 Aug 2006
    23,918,486.70       23,918,486.70  

Schedule 1.1(c)

 



--------------------------------------------------------------------------------



 



                                                      Foreign     Wells Fargo  
                Currency   Outstanding Amt in Reference   NOV Reference  
Beneficiary Name   Expiry Date   Issue Date   Outstanding Amt   USD
00000000579295
  00000000579295   DAEWOO SHIPBUILDING AND MARINE   15 Apr 2010   01 Sep 2006  
  7,468,225.05       7,468,225.05  
00000000579673
  00000000579673   TRANSCANADA PIPELINES LIMITED   02 Nov 2008   02 Nov 2006    
3,500,000.00       3,424,992.66  
00000000580211
  00000000580211   THE HONGKONG & SHANGHAI BANKING   30 Nov 2009   14 Sep 2006  
  1,277,106.00       1,277,106.00  
00000000580216
  00000000580216   THE HONGKONG & SHANGHAI BANKING   15 Dec 2010   14 Sep 2006  
  2,554,212.00       2,554,212.00  
00000000581869
  00000000581869   DAEWOO SHIPBUILDING AND MARINE   31 Oct 2010   06 Oct 2006  
  7,518,689.65       7,518,689.65  
00000000581987
  00000000581987   HONGKONG AND SHANGHAI BANKING CORP   30 Jan 2010   11 Oct
2006     303,103.00       303,103.00  
00000000583539
  00000000583539   THE HONGKONG AND SHANGHAI BANKING   01 Jun 2008   01 Nov 2006
    1,654,403.00       1,654,403.00  
00000000583540
  00000000583540   THE HONGKONG AND SHANGHAI BANKING   30 Jul 2008   01 Nov 2006
    6,114,249.00       6,114,249.00  
00000000586698
  00000000586698   THE HONGKONG AND SHANGHAI BANKING   30 Dec 2008   15 Dec 2006
    2,554,211.00       2,554,211.00  
00000000586699
  00000000586699   THE HONGKONG AND SHANGHAI BANKING   28 Feb 2009   15 Dec 2006
    2,554,211.00       2,554,211.00  
00000000587845
  00000000587845   ING FIANZAS COMERCIAL AMERICA S.A   10 Sep 2008   04 Jan 2007
    765,755.00       765,755.00  
00000000589510
  00000000589510   THE HONGKONG AND SHANGHAI BANKING   14 Feb 2011   29 Jan 2007
    3,630,335.00       3,630,335.00  
00000000589512
  00000000589512   HONGKONG & SHANGHAI BANKING CORP   28 Feb 2010   29 Jan 2007
    3,630,335.00       3,630,335.00  
00000000591107
  00000000591107   HONGKONG & SHANGHAI BANKING CORP   01 Jun 2008   20 Feb 2007
    2,205,871.00       2,205,871.00  
00000000591464
  00000000591464   SINGLE BUOY MOORINGS, INC.   21 Nov 2010   26 Feb 2007    
3,034,998.00       3,034,998.00  
00000000591768
  00000000591768   BRITISH ARAB COMMERCIAL BANK LTD   31 May 2008   02 Mar 2007
    1,335,000.00       1,335,000.00  
00000000591776
  00000000591776   BRITISH ARAB COMMERCIAL BANK LTD   30 Nov 2009   02 Mar 2007
    890,000.00       890,000.00  
00000000592018
  00000000592018   PERVOURALSKY NOVOTRUBNY WORKS   15 May 2008   06 Mar 2007    
843,440.00       843,440.00  
00000000592178
  00000000592178   SOCIETE GENERALE   30 Jul 2009   08 Mar 2007     1,033,603.80
      1,637,125.06  
00000000592187
  00000000592187   SOCIETE GENERALE   30 Jul 2009   08 Mar 2007     516,801.90  
    818,562.53  
00000000594217
  00000000594217   HONGKONG & SHANGHAI BANKING CORP   30 Jul 2008   09 Apr 2007
    1,569,793.00       1,569,793.00  
00000000596498
  00000000596498   HSBC BANK AUSTRALIA LIMITED   11 May 2009   11 May 2007    
376,800.00       376,800.00  
00000000596515
  00000000596515   PT CITRA TUBINDO TBK   30 Jun 2008   11 May 2007    
560,000.00       560,000.00  
00000000597768
  00000000597768   HSBC BANK PLC   30 Jul 2008   30 May 2007     1,677,784.67  
    1,677,784.67  
00000000597770
  00000000597770   HSBC BANK PLC   30 Jul 2008   30 May 2007     1,676,363.42  
    1,676,363.42  
00000000598016
  00000000598016   NOR OFFSHORE PTE, LTD.   06 Jun 2008   05 Jun 2007    
6,186,000.00       6,186,000.00  
00000000599150
  00000000599150   THE HONGKONG AND SHANGHAI BANKING   30 Nov 2009   18 Jun 2007
    2,266,515.00       2,266,515.00  
00000000599160
  00000000599160   THE HONGKONG AND SHANGHAI BANKING   15 Nov 2010   19 Jun 2007
    2,266,515.00       2,266,515.00  
00000000600704
  00000000600704   HONGKONG & SHANGHAI BANKING CORP   30 Jul 2008   11 Jul 2007
    2,093,057.00       2,093,057.00  
00000000600824
  00000000600824   THE HONGKONG AND SHANGHAI BANKING   30 Jun 2008   12 Jul 2007
    2,009,795.00       2,009,795.00  
00000000600917
  00000000600917   DAEWOO SHIPBUILDING AND MARINE   28 Feb 2011   13 Jul 2007  
  6,802,255.85       6,802,255.85  
00000000601080
  00000000601080   FEDERAL STATE UNITARY ENTERPRISE   01 Feb 2009   19 Jul 2007
    385,592.60       385,592.60  
00000000601247
  00000000601247   DANIELI AND C. OFFICINE MECCANICHE   30 Oct 2008   19 Jul
2007     557,537.50       557,537.50  
00000000601618
  00000000601618   ZURICH AMERICAN INSURANCE COMPANY   24 Jul 2008   25 Jul 2007
    13,040,000.00       13,040,000.00  

Schedule 1.1(c)

 



--------------------------------------------------------------------------------



 



                                                      Foreign     Wells Fargo  
                Currency   Outstanding Amt in Reference   NOV Reference  
Beneficiary Name   Expiry Date   Issue Date   Outstanding Amt   USD
00000000602294
  JU290006   JIANG YIN XING CHENG SPECIAL STEEL   15 Nov 2008   03 Aug 2007    
300,000.00       300,000.00  
00000000603063
  00000000603063   BANKMUSCAT SAOG   20 Sep 2008   15 Aug 2007     714,748.00  
    714,748.00  
00000000603079
  00000000603079   THE HONGKONG AND SHANGHAI BANKING   30 Nov 2009   15 Aug 2007
    2,554,211.00       2,554,211.00  
00000000603090
  00000000603090   THE HONGKONG AND SHANGHAI BANKING   30 Apr 2009   15 Aug 2007
    2,554,211.00       2,554,211.00  
00000000603094
  00000000603094   NATIONAL BANK OF KUWAIT   28 Nov 2008   15 Aug 2007    
3,714,491.20       3,714,491.20  
00000000603535
  00000000603535   BANK OF CHINA   16 May 2009   22 Aug 2007     2,810,000.00  
    2,810,000.00  
00000000603635
  00000000603635   COMMERCIAL BANK OF KUWAIT S.A.K.   05 Feb 2009   23 Aug 2007
    1,741,991.67       1,741,991.67  
00000000603904
  00000000603904   FEDERAL STATE UNITARY ENTERPRISE   17 Aug 2008   28 Aug 2007
    696,662.00       696,662.00  
00000000603973
  NAOIL-1000SYN   FEDERAL STATE UNITARY ENTERPRISE   17 Aug 2008   29 Aug 2007  
  348,331.00       348,331.00  
00000000606801
  NOV-10000SYN   THE HONGKONG AND SHANGHAI BANKING   15 Feb 2011   12 Oct 2007  
  1,560,497.00       1,560,497.00  
00000000606802
  00000000606802   THE HONGKONG AND SHANGHAI BANKING   28 Feb 2010   15 Oct 2007
    340,000.00       340,000.00  
00000000606933
  00000000606933   THE HONGKONG AND SHANGHAI BANKING   30 Jun 2008   16 Oct 2007
    2,679,727.00       2,679,727.00  
00000000607075
  00000000607075   BARIVEN S.A. C/O PDVSA SERVICES,   30 Oct 2008   17 Oct 2007
    683,850.00       683,850.00  
00000000607514
  00000000607514   EUROBANK TEKFEN A.S.   23 Jul 2011   24 Oct 2007    
447,655.00       447,655.00  
00000000607564
  00000000607564   HSBC BANK AUSTRALIA LIMITED   11 May 2009   25 Oct 2007    
376,800.00       376,800.00  
00000000607586
  00000000607586   PDVSA SERVICES, INC.,   08 Aug 2008   25 Oct 2007    
1,048,837.56       1,048,837.56  
00000000607686
  00000000607686   BANK OF CHINA   16 Oct 2008   29 Oct 2007     1,085,217.90  
    1,085,217.90  
00000000607734
  00000000607734   BANK OF CHINA   16 Oct 2008   29 Oct 2007     500,086.05    
  500,086.05  
00000000608543
  NAOIL-RIG   HONGKONG & SHANGHAI BANKING CORP.   30 Apr 2008   09 Nov 2007    
360,000.00       360,000.00  
00000000608835
  HYDRA-1020SYN   BRITISH ARAB COMMERCIAL BANK LTD   25 Jan 2009   14 Nov 2007  
  372,591.50       372,591.50  
00000000609107
  00000000609107   BARALONGB   31 Dec 2009   19 Nov 2007     3,507,798.00      
3,507,798.00  
00000000609765
  00000000609765   BANK OF CHINA   30 Nov 2009   28 Nov 2007     417,000.00    
  417,000.00  
00000000610235
  00000000610235   HONGKONG & SHANGHAI BANKING CORP   30 Apr 2010   05 Dec 2007
    4,890,000.00       4,890,000.00  
00000000610236
  00000000610236   THE HONGKONG AND SHANGHAI BANKING   14 Nov 2011   05 Dec 2007
    2,445,000.00       2,445,000.00  
00000000610297
  00000000610297   HONGKONG & SHANGHAI BANKING CORP   01 Aug 2009   06 Dec 2007
    995,759.70       995,759.70  
00000000610305
  00000000610305   HONGKONG & SHANGHAI BANKING CORP   15 May 2009   06 Dec 2007
    995,759.70       995,759.70  
00000000610614
  4974895P   KOREA EXCHANGE BANK   14 Nov 2011   12 Dec 2007     19,094,242.00  
    19,094,242.00  
00000000610756
  00000000610756   SWIBER ENGINEERING LTD.   05 Jan 2010   13 Dec 2007    
5,738,040.00       5,738,040.00  
00000000610937
  00000000610937   HONGKONG & SHANGHAI BANKING CORP   01 Aug 2009   14 Dec 2007
    1,028,321.70       1,028,321.70  
00000000611461
  00000000611461   BRITISH ARAB COMMERCIAL BANK LTD   30 Dec 2009   21 Dec 2007
    1,573,719.50       1,573,719.50  
00000000611468
  00000000611468   BRITISH ARAB COMMERCIAL BANK LTD   30 Dec 2009   21 Dec 2007
    1,604,342.10       1,604,342.10  
00000000611613
  00000000611613   BANK OF CHINA   30 Jun 2009   26 Dec 2007     1,290,000.00  
    1,290,000.00  
00000000612485
  00000000612485   ANHUI TIANDA OIL PIPE COMPANY   31 May 2009   11 Jan 2008    
394,000.00       394,000.00  
00000000614674
  00000000614674   BARIVEN, S.A.   11 Mar 2009   15 Feb 2008     493,669.98    
  493,669.98  

Schedule 1.1(c)

 



--------------------------------------------------------------------------------



 



                                                      Foreign     Wells Fargo  
                Currency   Outstanding Amt in Reference   NOV Reference  
Beneficiary Name   Expiry Date   Issue Date   Outstanding Amt   USD
00000000615122
  00000000615122   HONGKONG AND SHANGHAI BANKING CORP   30 May 2008   25 Feb
2008     303,816.75       303,816.75  
00000000616068
  00000000616068   TIANJIN PIPE INTERNATIONAL ECONOMI   15 Aug 2009   10 Mar
2008     614,310.00       614,310.00  
00000000617341
  00000000617341   BANK OF CHINA LIMITED   31 Jan 2010   24 Mar 2008    
743,850.00       743,850.00  
00000000618046
  00000000618046   BRITISH ARAB COMMERCIAL BANK LTD   30 Jan 2010   02 Apr 2008
    3,092,869.90       3,092,869.90  
00000000618259
  00000000618259   HSBC BANK (CHINA) COMPANY LTD.   15 May 2009   07 Apr 2008  
  5,430,580.95       5,430,580.95  
00000000618262
  00000000618262   HSBC BANK (CHINA) COMPANY LTD.   15 May 2009   07 Apr 2008  
  3,620,387.30       3,620,387.30  
00000000618759
  00000000618759   BANCO COMERCIAL PORTUGUES SA   29 Oct 2011   14 Apr 2008    
2,789,770.00       2,789,770.00  
00000000903032
  5320   HSBC BANK PLC   30 Jul 2011   27 Oct 2006     6,650,000.00      
6,650,000.00  
00000000903035
  QGP-SO17510-NOV   SINGLE BUOY MOORINGS, INC.   02 Sep 2009   27 Oct 2006    
2,899,713.80       2,899,713.80  
00000000903036
  SO17530-NOV   SINGLE BUOY MOORINGS, INC.   22 Feb 2010   27 Oct 2006    
2,669,046.75       2,669,046.75  
00000000903421
  JU292006   THE HONGKONG AND SHANGHAI BANKING   02 Mar 2009   17 Apr 2007    
2,554,211.00       2,554,211.00  
00000000903422
  00000000903422   THE HONGKONG AND SHANGHAI BANKING   31 Dec 2008   17 Apr 2007
    2,554,211.00       2,554,211.00  
00000000903840
  146606AR   BRITISH ARAB COMMERCIAL BANK LTD   30 Jul 2009   14 Sep 2007    
3,082,864.60       3,082,864.60  
00000000903857
  00000000903857   KOREA EXCHANGE BANK   30 Jul 2009   19 Sep 2007    
23,641,363.00       23,641,363.00  
00000000903899
  7967-1B   SWIBER ENGINEERING LTD.   05 Jan 2010   03 Oct 2007     5,738,040.00
      5,738,040.00  
00000000904028
  20842   DELBA DRILLING INTERNATIONAL   31 Mar 2010   26 Nov 2007    
5,621,262.10       5,621,262.10  
00000000904165
  SP143-77   STANDARD CHARTERED BK PHILIPPINES   15 Jul 2008   25 Jan 2008    
360,000.00       360,000.00  
00000000904167
  COSL1   INDUSTRIAL & COMM'L BANK OF CHINA   15 Sep 2009   28 Jan 2008    
10,165,027.36       10,165,027.36  
00000000904168
  COSL1A   INDUSTRIAL & COMM'L BANK OF CHINA   01 Oct 2009   28 Jan 2008    
1,605,004.32       1,605,004.32  
 
                  Subtotal:     351,250,115.45  

Continued:
Schedule 1.1(c)

 



--------------------------------------------------------------------------------



 



                                                      Foreign     Wells Fargo  
        Expiry       Currency   Outstanding Amt in Reference   Grant Prideco
Reference   Beneficiary Name   Date   Issue Date   Outstanding Amt   USD
00000000457779
  00000000457779   ENTERGY GULF STATES, INC.   15 Dec 2008   20 Sep 2002    
25,000.00       25,000.00  
00000000900265
  VAM 7,600 TUBE   VALLOUREC & MANNESMANN TUBES   15 May 2008   13 Apr 2004    
7,600.00       7,600.00  
00000000900802
  DREX2 120,000 RH   HSBC BANK EGYPT   01 Dec 2008   23 Sep 2004     120,000.00
      120,000.00  
00000000901364
  AUD 10,878.40 RH   HSBC BANK AUSTRALIA LIMITED   30 Apr 2009   11 Mar 2005    
10,898.48       10,124.69  
00000000901527
  RASGAS 70000 RHD   HSBC BANK - MIDDLE EAST   28 Feb 2009   18 Apr 2005    
75,000.00       75,000.00  
00000000901712
  OGDC 24000 RH   HONGKONG & SHANGHAI BANKING CORP.   15 Jan 2009   20 Jun 2005
    24,000.00       24,000.00  
00000000902195
  DUBAI 137478 RHM   HSBC BANK MIDDLE EAST   31 Jan 2009   30 Dec 2005    
137,478.00       37,430.37  
00000000902405
  GULF 76390 GPSI   HSBC BANK EGYPT   28 Aug 2008   16 Mar 2006     76,390.00  
    76,390.00  
00000000902683
  HIND10000RH62306   HONGKONG & SHANGHAI BANKING CORP.   31 Aug 2008   26 Jun
2006     10,000.00       10,000.00  
00000000902729
  KOD4846240RHI707   HONGKONG & SHANGHAI BANKING CORP.   27 Jul 2008   10 Jul
2006     48,462.40       48,462.40  
00000000902751
  KOD48462RH70706   HONGKONG & SHANGHAI BANKING CORP.   28 Jul 2008   18 Jul
2006     48,462.40       48,462.40  
00000000902895
  REL31618RH090506   HONGKONG & SHANGHAI BANKING CORP.   01 May 2008   06 Sep
2006     31,618.00       31,618.00  
00000000902917
  OGDC3749TA091506   HONGKONG & SHANGHAI BANKING CORP.   05 Feb 2009   18 Sep
2006     1,874.95       1,874.95  
00000000902963
  REL620RHI092906   HONGKONG & SHANGHAI BANKING CORP.   30 May 2008   03 Oct
2006     620.00       620.00  
00000000903104
  RIL438RH112806   HONGKONG & SHANGHAI BANKING CORP.   30 Jun 2008   28 Nov 2006
    438.00       438.00  
00000000903114
  OGDC158880RH1206   HSBC-KARACHI   31 Oct 2008   13 Dec 2006     79,440.00    
  79,440.00  
00000000903130
  NDC45876GP121306   HSBC BANK MIDDLE EAST   07 Sep 2008   13 Dec 2006    
45,876.00       45,876.00  
00000000903188
  RIL3,343RH010807   HONGKONG & SHANGHAI BANKING CORP.   30 Aug 2008   09 Jan
2007     3,343.00       3,343.00  
00000000903252
  GULF20168GP20507   HSBC BANK EGYPT   29 Jul 2008   06 Feb 2007     20,168.00  
    20,168.00  
00000000903254
  HIN5000RHIN12907   HONGKONG & SHANGHAI BANKING CORP.   27 Oct 2008   01 Feb
2007     5,000.00       5,000.00  
00000000903295
  EXMOBI1958521607   HSBC BANK MALAYSIA BERHAD   02 Jun 2011   20 Feb 2007    
19,585.00       19,585.00  

Schedule 1.1(c)

 



--------------------------------------------------------------------------------



 



                                                      Foreign     Wells Fargo  
        Expiry       Currency   Outstanding Amt in Reference   Grant Prideco
Reference   Beneficiary Name   Date   Issue Date   Outstanding Amt   USD
00000000903328
  NDC913914GP22707   HSBC BANK MIDDLE EAST   11 Sep 2008   28 Feb 2007    
9,139.14       9,139.14  
00000000903334
  OGDC2320TA12507   HONGKONG & SHANGHAI BANKING CORP.   15 Apr 2009   20 Dec
2007     2,320.00       2,320.00  
00000000903387
  OGDC42368TA33007   HONGKONG & SHANGHAI BANKING CORP.   30 Dec 2008   02 Apr
2007     43,314.00       43,314.00  
00000000903388
  ONGC11781RH33007   HONGKONG & SHANGHAI BANKING CORP.   30 Jul 2008   02 Apr
2007     11,781.00       11,781.00  
00000000903418
  TURK768322S41207   EUROBANK TEKFEN A.S.   15 Nov 2008   13 Apr 2007    
17,683.22       17,683.22  
00000000903419
  TURK6333660S4137   EUROBANK TEKFEN A.S.   15 Nov 2008   13 Apr 2007    
63,336.60       63,336.60  
00000000903462
  ENT75000RH42707   ENTERGY GULF STATES INC   01 Jan 2009   02 May 2007    
75,000.00       75,000.00  
00000000903636
  NDC415196GP62607   HSBC BANK MIDDLE EAST   31 Aug 2008   05 Jul 2007    
415,196.00       415,196.00  
00000000903655
  RIL2,388RH070207   HONGKONG & SHANGHAI BANKING CORP.   30 Apr 2008   09 Jul
2007     2,388.00       2,388.00  
00000000903854
  RIL10,600RH91807   HONGKONG & SHANGHAI BANKING CORP.   30 Jul 2008   19 Sep
2007     10,600.00       10,600.00  
00000000903855
  RIL3,041RH091807   HONGKONG & SHANGHAI BANKING CORP.   31 Aug 2008   19 Sep
2007     3,041.00       3,041.00  
00000000903898
  RIL2,712RH100207   HONGKONG AND SHANGHAI BANKING CORP   30 Jul 2008   02 Oct
2007     2,712.00       2,712.00  
00000000903980
  JOG17000RH021308   HONGKONG & SHANGHAI BANKING CORP.   30 May 2009   14 Feb
2008     17,000.00       17,000.00  
00000000903981
  PEL30000RHMNOV07   HONGKONG & SHANGHAI BANKING CORP.   17 Mar 2009   02 Nov
2007     30,000.00       30,000.00  
00000000904112
  RIL9,821RH010708   HONGKONG & SHANGHAI BANKING CORP.   31 Jul 2008   08 Jan
2008     9,821.00       9,821.00  
00000000904121
  SON640,614RH1908   BRITISH ARAB COMMERCIAL BANK LTD   02 Mar 2011   15 Jan
2008     640,614.00       640,614.00  
00000000904138
  ENF178829GP11508   BRITISH ARAB COMMERCIAL BANK LTD   30 Jun 2009   18 Jan
2008     178,829.00       178,829.00  
00000000904140
  ONGC12400RH11608   HONGKONG & SHANGHAI BANKING CORP.   30 Jun 2008   17 Jan
2008     12,400.00       12,400.00  
00000000904143
  OGDC31150RH22508   HONGKONG & SHANGHAI BANKING CORP.   31 Jul 2009   27 Feb
2008     31,150.00       31,150.00  
00000000904144
  OGDCRH100K11508   HONGKONG & SHANGHAI BANKING CORP.   30 Jul 2008   18 Jan
2008     100,000.00       100,000.00  
00000000904197
  ONGC5049RH020508   HONGKONG & SHANGHAI BANKING CORP.   30 Jul 2008   05 Feb
2008     5,049.00       5,049.00  
00000000904209
  RAS250000RH21208   HSBC BANK - MIDDLE EAST   31 Jan 2010   21 Feb 2008    
250,000.00       250,000.00  
00000000904221
  ENTP115KGP022008   BRITISH ARAB COMMERCIAL BANK LTD   23 Nov 2008   22 Feb
2008     115,814.23       115,814.23  

Schedule 1.1(c)

 



--------------------------------------------------------------------------------



 



                                                      Foreign     Wells Fargo  
        Expiry       Currency   Outstanding Amt in Reference   Grant Prideco
Reference   Beneficiary Name   Date   Issue Date   Outstanding Amt   USD
00000000904226
  ENTP6,762GP22108   BRITISH ARAB COMMERCIAL BANK LTD   23 Nov 2008   22 Feb
2008     6,762.41       6,762.41  
00000000904227
  ENTP6,302GP22108   BRITISH ARAB COMMERCIAL BANK LTD   23 Nov 2008   22 Feb
2008     6,302.39       6,302.39  
00000000904228
  ENTP52,470GP2210   BRITISH ARAB COMMERCIAL BANK LTD   23 Nov 2008   22 Feb
2008     52,470.53       52,470.53  
00000000904240
  NDC143418GP30308   HSBC BANK MIDDLE EAST   01 Aug 2009   04 Mar 2008    
143,418.00       143,418.00  
00000000904287
  VSP7500RHM031108   HONGKONG & SHANGHAI BANKING CORP.   15 Sep 2008   12 Mar
2008     7,500.00       7,500.00  
00000000904288
  VSP17500RHM31108   HONGKONG & SHANGHAI BANKING CORP.   23 Sep 2008   12 Mar
2008     21,500.00       21,500.00  
00000000904306
  VSP1500RH031808   HONGKONG & SHANGHAI BANKING CORP.   16 Sep 2008   19 Mar
2008     1,500.00       1,500.00  
00000000904325
  PCV4400RH032708   HONG KONG & SHANGHAI BANKING   31 Mar 2010   28 Mar 2008    
4,400.00       4,400.00  
00000000904343
  KAR25000RH040108   ABN AMRO BANK   09 Jun 2008   02 Apr 2008     25,000.00    
  25,000.00  
 
                  Subtotal:     3,006,474.33  

Continued:
Schedule 1.1(c)

 



--------------------------------------------------------------------------------



 



                                                      Foreign         Wells
Fargo   Grant Prideco               Currency     Outstanding Amt in   Reference
  Reference   Beneficiary Name   Expiry Date   Issue Date   Outstanding Amt    
USD
00000000900286
  00000000900286   ACE AMERICAN INSURANCE COMPANY   15 Apr 2009   19 Apr 2004  
  1,322,508.00       1,322,508.00  
00000000901562
  AIG-NAT 2095000   NATIONAL UNION FIRE INSURANCE CO O   01 May 2008   27 Apr
2005     526,000.00       526,000.00  
00000000901816
  COPI 41353 RHJAK   HONGKONG & SHANGHAI BANKING CORP.   19 Jul 2008   20 Mar
2006     41,353.75       41,353.75  
00000000902718
  TOTAL750KXL0630   HSBC FRANCE   28 Aug 2008   12 Jul 2006     750,000.00      
750,000.00  
00000000902780
  CAR250000072507   HSBC BANK MALAYSIA BERHAD   03 Mar 2011   28 Jul 2006    
250,000.00       250,000.00  
00000000902846
  TOTAL233KXL82206   HSBC FRANCE   15 Feb 2011   23 Aug 2006     233,854.00    
  233,854.00  
00000000903140
  PV47472GP121506   BANK FOR FOREIGN TRADE OF VIETNAM   09 Jul 2009   19 Dec
2006     47,472.20       47,472.20  
 
                  Subtotal:     3,171,187.95  

                                                      Foreign     JPMorgan Chase
                  Currency   Outstanding Amt in Bank Reference   NOV Reference  
Beneficiary Name   Expiry Date   Issue Date   Outstanding Amt   USD
L5LS-578630
  2148   HYUNDAI HEAVY INDUSTRIES CO., LTD.   30 Nov 2010   14 Mar 2008        
    28,641,363.00  
 
                  Subtotal:     28,641,363.00  

                                  The Bank of                         Nova
Scotia                   Foreign     (Scotiabank)                   Currency  
Outstanding Amt in Reference   NOV Reference   Beneficiary Name   Expiry Date  
Issue Date   Outstanding Amt   USD
239393
      ENAFOR   06 July 2008   04 Apr 2006     3,013,933.00       3,013,933.00  
267337
      OILLAND   23 Apr 2008   14 Dec 2007     68,000.00       68,000.00  
 
                  Subtotal:     3,081,933  

Total for all Existing Letters of Credit: $389,151,073.73
Schedule 1.1(c)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

         
1. Assignor[s]:
       
 
       
 
       
 
       
 
       
2. Assignee[s]:
       
 
       
 
       
 
       

 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.



Exhibit A
Page 1 of 5



--------------------------------------------------------------------------------



 



              [for each Assignee, indicate Affiliate of [identify Lender]
 
       
3.
  Borrower:   NATIONAL OILWELL VARCO, INC.
 
       
4.
  Administrative Agent:   WELLS FARGO BANK, NATIONAL ASSOCIATION
 
       
5.
  Credit Agreement:   The $2,000,000,000 5-Year Credit Agreement dated as of
April 21, 2008 among Borrower, the Lenders parties thereto, the Administrative
Agent, and the other agents parties thereto.
 
       
6.
  Assigned Interest[s]:    

                                                                      Aggregate
                                        Amount of     Amount of     Percentage  
                          Revolving     Revolving     Assigned of              
              Commitment/     Commitment/     Revolving               Assignee  
  Facility     Advances for all     Advances     Commitment/     CUSIP  
Assignor[s]   [s]     Assigned     Lenders5     Assigned8     Advances6    
Number  
 
                  $       $         %          
 
                  $       $         %          
 
                  $       $         %          

[7. Trade Date:                                    ]7
Effective Date:                      ___, 20___[TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR[S]
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE[S]
[NAME OF ASSIGNEE]
      By:           Title:             

Consented to and Accepted:
 

5   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   6
  Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.   7   To be completed if the Assignor(s) and the
Assignee(s) intend that the minimum assignment amount is to be determined as of
the Trade Date.



Exhibit A
Page 2 of 5



--------------------------------------------------------------------------------



 



          WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent    
 
       
By
       
 
       
 
  Title:    
 
  [Consented to:]8    
 
        [NAME OF ISSUING LENDERS]    
 
       
By
       
 
       
 
  Title:    
 
        [NAME OF SWINGLINE LENDERS]    
 
       
By
       
 
       
 
  Title:    
 
        NATIONAL OILWELL VARCO, INC.    
 
       
By
       
 
       
 
  Title:    

 

8   Borrower’s consent not necessary if Event of Default exists.

Exhibit A
Page 3 of 5



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.
1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements set forth in the definition of “Eligible Assignee”
under the Credit Agreement (subject to such consents, if any, as may be required
thereunder), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.6 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.

Exhibit A
Page 4 of 5



--------------------------------------------------------------------------------



 



3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

Exhibit A
Page 5 of 5



--------------------------------------------------------------------------------



 



EXHIBIT B
COMPLIANCE CERTIFICATE
     This certificate dated as of                      ___, 20___is prepared
pursuant to Section 5.6 [(a)] [(b)] of the 5-Year Credit Agreement dated as of
April 21, 2008 (as it may be amended in accordance with its terms, the “Credit
Agreement”) among National Oilwell Varco, Inc. (the “Borrower”), the Lenders,
Wells Fargo Bank, National Association, as Administrative Agent, and the other
agents named therein. Unless otherwise defined in this certificate, capitalized
terms that are defined in the Credit Agreement shall have the meaning set forth
in the Credit Agreement.
     The Borrower hereby certifies to the Administrative Agents and the Lenders
as follows:
     A. The attached financial statements are (check one) [ ] quarterly
financial statements dated                     , [ ] annual financial statements
dated                     , and fairly present on a consolidated basis the
balance sheet, statements of income and retained earnings and cash flows of the
Borrower covered thereby as of the date thereof and for the period covered
thereby, other than the omission of any footnotes as permitted at such time by
the SEC and subject to normal year-end audit adjustments for any such financial
statements that are quarterly financial statements.
     B. As of the date of the attached financial statements and with respect to
the Borrower on a consolidated basis:
     C. The compliance with the provisions of Section 6.9 is as follows:

      Leverage Ratio Actual   Required ___to 1.00   0.50 to 1.00

     D. No Default has occurred or is continuing and all of the representations
and warranties made by the Borrower in the Credit Agreement and each other
Credit Document (other than the representation and warranty made under
Section 4.15(b) of the Credit Agreement) are true and correct in all material
respects as if made on this date, except to the extent that such representations
and warranties expressly relate solely to an earlier date, in which case they
are true and correct in all material respects as of such earlier date.
     Executed this ___day of                     , 20___.

              NATIONAL OILWELL VARCO, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit B
Page 1 of 1



--------------------------------------------------------------------------------



 



EXHIBIT C
NOTICE OF BORROWING
[DATE]
Wells Fargo Bank, National Association,
as Administrative Agent under the Credit Agreement herein described
1740 Broadway
C7300-034
Denver, Colorado 80274
Attention: Agency Syndication
Ladies and Gentlemen:
The undersigned, NATIONAL OILWELL VARCO, INC., a Delaware corporation (the
“Borrower”), refers to the 5-Year Credit Agreement dated as of April 21, 2008
(as the same may be further amended or modified from time to time, the “Credit
Agreement,” the defined terms of which are used in this Notice of Borrowing
unless otherwise defined in this Notice of Borrowing) among the Borrower, the
Lenders, Wells Fargo Bank, National Association as the Administrative Agent and
hereby gives you irrevocable notice pursuant to Section 2.2(a) of the Credit
Agreement that the undersigned hereby requests a Revolving Borrowing, and in
connection with that request sets forth below the information relating to such
Revolving Borrowing (the “Proposed Borrowing”) as required by Section 2.2(a) of
the Credit Agreement:
     (a) The Business Day of the Proposed Borrowing is                     , 20_
.
     (b) The Proposed Borrowing will be a Revolving Borrowing composed of [Prime
Rate Advances] [Eurocurrency Rate Advances].
     (c) The aggregate amount of the Proposed Borrowing is
$                    .
     (d) The Interest Period for each Eurocurrency Rate Advance made as part of
the Proposed Borrowing is [___month[s]].
     [(e) The Designated Currency of the Proposed Borrowing is
                    .]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
               (1) the representations and warranties contained in the Credit
Agreement and each of the other Credit Documents (other than the representation
and warranty made under Section 4.15(b) of the Credit Agreement)* are true and
correct in all material respects on and as of the date of Proposed Borrowing,
before and after giving effect to such Proposed Borrowing and to the application
of the proceeds from such Proposed Borrowing, as though made on and as of the
date of such Proposed
 

*   This parenthetical shall not apply with respect to the Notice of Borrowing
made for the initial Advance under the Credit Agreement.

Exhibit C
Page 1 of 2



--------------------------------------------------------------------------------



 



Borrowing, except to the extent that any such representation or warranty
expressly relates solely to an earlier date, in which case such representations
and warranties are true and correct in all material respects as of such earlier
date; and
          (2) no Default has occurred and is continuing or would result from the
Proposed Borrowing or from the application of the proceeds therefrom.

              Very truly yours,       NATIONAL OILWELL VARCO, INC.,
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit C
Page 2 of 2



--------------------------------------------------------------------------------



 



EXHIBIT D
NOTICE OF CONVERSION OR CONTINUATION
[Date]
Wells Fargo Bank, National Association,
as Administrative Agent under the Credit Agreement herein described
1740 Broadway
C7300-034
Denver, Colorado 80274
Attention: Agency Syndication
Ladies and Gentlemen:
The undersigned, National Oilwell Varco, Inc., a Delaware corporation (the
“Borrower”), refers to the 5-Year Credit Agreement dated as of April 21, 2008,
(as the same may be further amended or modified from time to time, the “Credit
Agreement,” the defined terms of which are used in this Notice of Conversion or
Continuation unless otherwise defined in this Notice of Conversion or
Continuation), among the Borrower, the Lenders, Wells Fargo Bank, National
Association as the Administrative Agent, and the other agents named therein and
hereby gives you irrevocable notice pursuant to Section 2.2(b) of the Credit
Agreement that the undersigned hereby requests a Conversion or continuation of
an outstanding Revolving Borrowing, and in connection with that request sets
forth below the information relating to such Conversion or continuation (the
“Proposed Borrowing”) as required by Section 2.2(b) of the Credit Agreement:
     (a) The Business Day of the Proposed Borrowing is                     , 20_
.
     (b) The Proposed Borrowing will be a composed of [Prime Rate Advances]
[Eurocurrency Rate Advances].
     (c) The aggregate amount of the Revolving Borrowing to be Converted or
continued is $                      and consists of [Prime Rate Advances]
[Eurocurrency Rate Advances].
     (d) The Proposed Borrowing consists of [a Conversion to [Prime Rate
Advances] [Eurocurrency Rate Advances]] [a continuation of [Prime Rate Advances]
[Eurocurrency Rate Advances]].
     (e) The Interest Period for each Eurocurrency Rate Advance made as part of
the Proposed Borrowing is [___month[s]].

              Very truly yours,       NATIONAL OILWELL VARCO, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit D
Page 1 of 1



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF REVOLVING NOTE

      $                                                               , 20___

     For value received, the undersigned NATIONAL OILWELL VARCO, INC., a
Delaware corporation (“Borrower”), hereby promises to pay to the order of
                                         (“Lender”) the principal amount of
                     and ___/100 Dollars ($        ) or, if less, the aggregate
outstanding principal amount of each Revolving Advance (as defined in the Credit
Agreement referred to below) made by the Lender to the Borrower, together with
interest on the unpaid principal amount of each such Revolving Advance from the
date of such Revolving Advance until such principal amount is paid in full, at
such interest rates, and at such times, as are specified in the Credit
Agreement.
     This Revolving Note is one of the Revolving Notes referred to in, and is
entitled to the benefits of, and is subject to the terms of, the 5-Year Credit
Agreement dated as of April 21, 2008 (as the same may be further amended or
modified from time to time, the “Credit Agreement”), among the Borrower, the
lenders party thereto from time to time (including the Lender), Wells Fargo
Bank, National Association, as Administrative Agent, and the other agents named
therein. Capitalized terms used in this Revolving Note that are defined in the
Credit Agreement and not otherwise defined in this Revolving Note have the
meanings assigned to such terms in the Credit Agreement. The Credit Agreement,
among other things, (a) provides for the making of Revolving Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the Dollar Amount first above mentioned and (b) contains
provisions for acceleration of the maturity of this Revolving Note upon the
happening of certain events stated in the Credit Agreement and for prepayments
of principal prior to the maturity of this Revolving Note upon the terms and
conditions specified in the Credit Agreement.
     Both principal and interest are payable in the Designated Currency of the
Revolving Advances to the Administrative Agent at 1000 Louisiana, 9th Floor,
Houston, Texas 77002 (or at such other location or address as may be specified
by the Administrative Agent to the Borrower) in same day funds. The Lender shall
record all Revolving Advances and payments of principal made under this
Revolving Note, but no failure of the Lender to make such recordings shall
affect the Borrower’s repayment obligations under this Revolving Note.
     Except as specifically provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, protest, notice of intent to accelerate,
notice of acceleration, and any other notice of any kind. No failure to
exercise, and no delay in exercising, any rights hereunder on the part of the
holder of this Note shall operate as a waiver of such rights.

Exhibit E
Page 1 of 2



--------------------------------------------------------------------------------



 



     This Revolving Note shall be governed by, and construed and enforced in
accordance with, the laws of the state of New York without regard to conflict of
law principles thereof.
     THIS WRITTEN NOTE, TOGETHER WITH THE OTHER CREDIT DOCUMENTS, AS DEFINED IN
THE CREDIT AGREEMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE BORROWER AND THE
LENDER WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
BORROWER AND THE LENDER.

              NATIONAL OILWELL VARCO, INC
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit E
Page 2 of 2



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SWINGLINE NOTE

      $                                                               , 20___

     For value received, the undersigned NATIONAL OILWELL VARCO, INC., a
Delaware corporation (“Borrower”), hereby promises to pay to the order of
                                         (“Swingline Lender”) the principal
amount of                      and ___/100 Dollars ($       ) or, if less, the
aggregate outstanding principal amount of each Swingline Advance (as defined in
the Credit Agreement referred to below) made by the Swingline Lender to the
Borrower, together with interest on the unpaid principal amount of each such
Swingline Advance from the date of such Swingline Advance until such principal
amount is paid in full, at such interest rates, and at such times, as are
specified in the Credit Agreement.
     This Swingline Note is one of the Swingline Notes referred to in, and is
entitled to the benefits of, and is subject to the terms of, the 5-Year Credit
Agreement dated as of April 21, 2008 (as the same may be further amended or
modified from time to time, the “Credit Agreement”), among the Borrower, the
lenders party thereto from time to time (including the Swingline Lender), Wells
Fargo Bank, National Association, as Administrative Agent, and the other agents
named therein. Capitalized terms used in this Swingline Note that are defined in
the Credit Agreement and not otherwise defined in this Swingline Note have the
meanings assigned to such terms in the Credit Agreement. The Credit Agreement,
among other things, (a) provides for the making of Swingline Advances by the
Swingline Lender to the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the Dollar Amount first above mentioned and
(b) contains provisions for acceleration of the maturity of this Swingline Note
upon the happening of certain events stated in the Credit Agreement and for
prepayments of principal prior to the maturity of this Swingline Note upon the
terms and conditions specified in the Credit Agreement.
     Both principal and interest are payable in the Designated Currency of the
Swingline Advances to the Swingline Lender at
                                                             (or at such other
location or address as may be specified by the Swingline Lender to the Borrower)
in same day funds. The Swingline Lender shall record all Swingline Advances and
payments of principal made under this Swingline Note, but no failure of the
Swingline Lender to make such recordings shall affect the Borrower’s repayment
obligations under this Swingline Note.
     Except as specifically provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, protest, notice of intent to accelerate,
notice of acceleration, and any other notice of any kind. No failure to
exercise, and no delay in exercising, any rights hereunder on the part of the
holder of this Note shall operate as a waiver of such rights.

Exhibit F
Page 1 of 2



--------------------------------------------------------------------------------



 



     This Swingline Note shall be governed by, and construed and enforced in
accordance with, the laws of the state of New York without regard to conflict of
law principles thereof.
     THIS WRITTEN NOTE, TOGETHER WITH THE OTHER CREDIT DOCUMENTS, AS DEFINED IN
THE CREDIT AGREEMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE BORROWER AND THE
SWINGLINE LENDER WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE BORROWER AND THE SWINGLINE LENDER.

              NATIONAL OILWELL VARCO, INC
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit F
Page 2 of 2